Exhibit 10.6

 

DEPARTMENT OF SOCIAL AND HEALTH SERVICES

 

MEDICAL ASSISTANCE ADMINISTRATION

 

2003 – 2005 CONTRACT

 

Amendment 2

 

Effective January 1, 2004

 

FOR

 

HEALTHY OPTIONS

 

AND

 

STATE CHILDREN’S HEALTH

INSURANCE PLAN

 

APPROVED AS TO FORM BY THE ATTORNEY GENERAL’S OFFICE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.      DEFINITIONS    1     1.1      ACTION    1     1.2      ADVANCE DIRECTIVE
   1     1.3      ANCILLARY SERVICES    1     1.4      APPEAL    1     1.5     
APPEAL PROCESS    1     1.6      CHILDREN WITH SPECIAL HEALTH CARE NEEDS    1  
  1.7      COLD CALL MARKETING    1     1.8      COMPARABLE COVERAGE    1    
1.9      CONTINUITY OF CARE    1     1.10   

COORDINATION OF CARE

   2     1.11   

COVERED SERVICES

   2     1.12   

DUAL COVERAGE

   2     1.13   

EPSDT

   2     1.14   

ELIGIBLE CLIENTS

   2     1.15   

EMERGENCY MEDICAL CONDITION

   2     1.16   

EMERGENCY SERVICES

   2     1.17   

ENROLLEE

   2     1.18   

GRIEVANCE

   3     1.19   

GRIEVANCE PROCESS

   3     1.20   

GRIEVANCE SYSTEM

   3     1.21   

HEALTH CARE PROFESSIONAL

   3     1.22   

MANAGED CARE

   3     1.23   

MARKETING

   3     1.24   

MARKETING MATERIALS

   3     1.25   

MEDICALLY NECESSARY SERVICES

   3     1.26   

PARTICIPATING PROVIDER

   3     1.27   

PEER-REVIEWED MEDICAL LITERATURE

   4     1.28   

PHYSICIAN GROUP

   4     1.29   

PHYSICIAN INCENTIVE PLAN

   4     1.30   

POST-STABILIZATION SERVICES

   4     1.31   

POTENTIAL ENROLLEE

   4     1.32   

PRIMARY CARE PROVIDER (PCP)

   4     1.33   

RISK

   4     1.34   

SERVICE AREA

   5     1.35   

SCHIP

   5     1.36   

SUBCONTRACT

   5 2.      ENROLLMENT    5     2.1      SERVICE AREAS    5     2.2     
ELIGIBLE CLIENT GROUPS    6     2.3      CLIENT NOTIFICATION    6     2.4     
EXEMPTION FROM ENROLLMENT    6     2.5      ENROLLMENT PERIOD    7     2.6     
ENROLLMENT PROCESS    7     2.7      EFFECTIVE DATE OF ENROLLMENT    7     2.8  
   ENROLLMENT LISTING AND REQUIREMENTS FOR CONTRACTOR’S RESPONSE    8     2.9  
   TERMINATION OF ENROLLMENT    8     2.10   

ENROLLMENT NOT DISCRIMINATORY

   11 3.      PAYMENT    12     3.1    RATES/PREMIUMS    12

 



--------------------------------------------------------------------------------

    3.2      DELIVERY CASE RATE PAYMENT    13     3.3      RENEGOTIATION OF
RATES    14     3.4      REINSURANCE/RISK PROTECTION    14     3.5     
RECOUPMENTS    14     3.6      ENROLLEE HOSPITALIZED AT ENROLLMENT    14    
3.7      ENROLLEE HOSPITALIZED AT DISENROLLMENT    15     3.8      THIRD-PARTY
LIABILITY (TPL)    15     3.9      SUBROGATION RIGHTS OF THIRD-PARTY LIABILITY
   16     3.10   

RATE SETTING METHODOLOGY

   17     3.11   

COPAYMENTS

   17 4.      ACCESS AND CAPACITY    17     4.1      NETWORK CAPACITY    17    
4.2      ACCESSIBILITY OF SERVICES    18     4.3      24/7 AVAILABILITY    18  
  4.4      APPOINTMENT STANDARDS    18     4.5      PROVIDER NETWORK-DISTANCE
STANDARDS    19     4.6      ACCESS TO SPECIALTY CARE    20     4.7      EQUAL
ACCESS FOR ENROLLEES AND POTENTIAL ENROLLEES WITH COMMUNICATION BARRIERS    20  
  4.8      AMERICANS WITH DISABILITIES ACT    21     4.9      CAPACITY LIMITS
AND ORDER OF ACCEPTANCE    22     4.10   

ASSIGNMENT OF ENROLLEES

   23     4.11   

PROVIDER NETWORK CHANGES

   23     4.12   

WOMEN’S HEALTH CARE SERVICES

   23     4.13   

MATERNITY NEWBORN LENGTH OF STAY

   23     4.14   

CULTURAL CONSIDERATIONS

   23 5.      QUALITY OF CARE    24     5.1      QUALITY IMPROVEMENT PROGRAM   
25     5.2      ACCREDITATION    25     5.3      PERFORMANCE IMPROVEMENT
PROJECTS    26     5.4      INDEPENDENT QUALITY REVIEW ORGANIZATION (EQRO)    27
    5.5      CAHPS®    27     5.6      PROVIDER EDUCATION    29     5.7     
CLAIMS PAYMENT STANDARDS    29     5.8      HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT (HIPAA)    29     5.9      PRACTICE GUIDELINES    30     5.10
  

ADVANCE DIRECTIVES

   30     5.11   

HEALTH INFORMATION SYSTEMS

   32 6.      REPORTING REQUIREMENTS    32     6.1      CERTIFICATION
REQUIREMENTS    32     6.2      HEDIS® MEASURES    33     6.3      ENCOUNTER
DATA    34     6.4      INTEGRATED PROVIDER NETWORK DATABASE (IPND)    34    
6.5      FQHC/RHC REPORT    34     6.6      ENROLLEE MORTALITY    35     6.7  
   ACTIONS, GRIEVANCES AND APPEALS    35     6.8      DRUG FORMULARY REVIEW AND
APPROVAL    36     6.9      FRAUD AND ABUSE    36     6.10   

FIVE PERCENT EQUITY

   36 7.      GENERAL TERMS AND CONDITIONS    36     7.1      COMPLETE AGREEMENT
   36     7.2      MODIFICATION    36     7.3      WAIVER    36

 



--------------------------------------------------------------------------------

    7.4      LIMITATION OF AUTHORITY    37     7.5      NOTICES    37     7.6  
   FORCE MAJEURE    38     7.7      SANCTIONS    38     7.8      ASSIGNMENT OF
THIS AGREEMENT    40     7.9      HEADINGS NOT CONTROLLING    40     7.10   

ORDER OF PRECEDENCE

   40     7.11   

PROPRIETARY RIGHTS

   41     7.12   

COVENANT AGAINST CONTINGENT FEES

   41     7.13   

ENROLLEES’ RIGHT TO OBTAIN A CONVERSION AGREEMENT

   41     7.14   

RECORDS MAINTENANCE AND RETENTION

   41     7.15   

ACCESS TO FACILITIES AND RECORDS

   42     7.16   

SOLVENCY

   42     7.17   

COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS

   43     7.18   

NONDISCRIMINATION

   44     7.19   

REVIEW OF CLIENT INFORMATION

   44     7.20   

CONTRACTOR NOT EMPLOYEE OF DSHS

   44     7.21   

DSHS NOT GUARANTOR

   44     7.22   

MUTUAL INDEMNIFICATION AND HOLD HARMLESS

   44     7.23   

DISPUTES

   45     7.24   

GOVERNING LAW AND VENUE

   45     7.25   

SEVERABILITY

   45     7.26   

EXCLUDED PERSONS

   46     7.27   

FRAUD AND ABUSE REQUIREMENTS-POLICIES AND PROCEDURES

   46     7.28   

INSURANCE

   47 8.      SUBCONTRACTS    49     8.1      CONTRACTOR REMAINS LEGALLY
RESPONSIBLE    49     8.2      SOLVENCY REQUIREMENTS FOR SUBCONTRACTORS    49  
  8.3      REQUIRED PROVISIONS    49     8.4      HEALTH CARE PROVIDER
SUBCONTRACTS    51     8.5      HEALTH CARE PROVIDER SUBCONTRACTS DELEGATING
ADMINISTRATIVE FUNCTIONS    52     8.6      EXCLUDED PROVIDERS    52     8.7  
   HOME HEALTH PROVIDERS    53     8.8      PHYSICIAN INCENTIVE PLANS    53    
8.9      PAYMENT TO FQHCS/RHCs    56 9.      TERM AND TERMINATION    56    
9.1      TERM    56     9.2      TERMINATION FOR CONVENIENCE    56     9.3     
TERMINATION BY THE CONTRACTOR FOR DEFAULT    57     9.4      TERMINATION BY DSHS
FOR DEFAULT    58     9.5      MANDATORY TERMINATION    58     9.6     
TERMINATION FOR REDUCTION IN FUNDING    59     9.7      INFORMATION ON
OUTSTANDING CLAIMS AT TERMINATION    59     9.8      CONTINUED RESPONSIBILITIES
   59     9.9      ENROLLEE NOTICE OF TERMINATION    59     9.10   

PRE-TERMINATION DISPUTE RESOLUTION

   59 10.    SERVICE DELIVERY    59     10.1      SCOPE OF SERVICES    59    
10.2      MEDICAL NECESSITY DETERMINATION    60     10.3      ENROLLEE CHOICE OF
PCP    61     10.4      CONTINUITY OF CARE    61     10.5      COORDINATION OF
CARE    62     10.6      SECOND OPINIONS    63

 



--------------------------------------------------------------------------------

    10.7      ENROLLEE SELF-DETERMINATION    63     10.8      COMPLIANCE WITH
FEDERAL REGULATIONS FOR STERILIZATIONS AND HYSTERECTOMIES    63     10.9     
PROGRAM INFORMATION    63     10.10    CONFIDENTIALITY OF ENROLLEE INFORMATION
   63     10.11    MARKETING    64     10.12    INFORMATION REQUIREMENTS FOR
ENROLLEES AND POTENTIAL ENROLLEES    64     10.13    PROHIBITION ON ENROLLEE
CHARGES FOR COVERED SERVICES    67     10.14    PROVIDER/ENROLLEE COMMUNICATION
   67     10.15    PROVIDER NONDISCRIMINATION    67     10.16    EXPERIMENTAL
AND INVESTIGATIONAL SERVICES    68     10.17    ENROLLEE RIGHTS AND PROTECTIONS
   69     10.18    AUTHORIZATION OF SERVICES    70     10.19    GRIEVANCE SYSTEM
   72     10.20    EPSDT    79 11.    SCHEDULE OF BENEFITS    79     11.1   
COVERED SERVICES    79     11.2    EXCLUSIONS    87

 

Exhibit A

   Quality Improvement Program Standards

Exhibit B

   Premiums, Service Areas, and Capacity

 



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

1. DEFINITIONS

 

The following definitions shall apply to this agreement:

 

  1.1. Action means the denial or limited authorization of a requested service,
including the type or level of service; the reduction, suspension, or
termination of a previously authorized service; the denial, in whole or in part,
of payment of a service; or the failure to provide services or act in a timely
manner as required herein (42 CFR 438.400(b)).

 

  1.2. Advance Directive means a written instruction, such as a living will or
durable power of attorney for health care, recognized under the laws of the
state of Washington, relating to the provision of health care when an individual
is incapacitated (WAC 388-501-0125, 42 CFR 438.6, 42 CFR 438.10, 42 CFR 422.128,
and 42 CFR 489 Subpart I).

 

  1.3. Ancillary Services means health services ordered by a provider including
but not limited to, laboratory services, radiology services, and physical
therapy.

 

  1.4. Appeal means a request for review of an action (42 CFR 438.400(b)).

 

  1.5. Appeal Process means the Contractor’s procedures for reviewing an action.

 

  1.6. Children With Special Health Care Needs means children identified by DSHS
to the Contractor as meeting federal guidelines for such children. For the term
of this agreement, DSHS will limit such identification to children served under
the provisions of Title V of the Social Security Act.

 

  1.7. Cold Call Marketing means any unsolicited personal contact by the
Contractor with a potential enrollee or an enrollee with another HO/SCHIP
contracted managed care organization for the purposes of marketing (42 CFR
438.104(a)).

 

  1.8. Comparable Coverage means an enrollee has other insurance that DSHS has
determined provides a full scope of health care benefits.

 

  1.9. Continuity of Care means the provision of continuous care for chronic or
acute medical conditions through enrollee transitions in providers, service
areas and between HO/SCHIP contractors in a manner that does not interrupt
medically necessary care or jeopardize the enrollee’s health.

 

1



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  1.10.  Coordination of Care means the Contractor’s mechanisms to insure that
the enrollee and providers have access to and take into consideration, all
required information on the enrollee’s conditions and treatments to ensure that
the enrollee receives appropriate health care services.

 

  1.11.  Covered Services means medically necessary services, as set forth in
Section 11, Schedule of Benefits, covered under the terms of this agreement.

 

  1.12.  Dual Coverage means an enrollee is privately enrolled on any basis with
the Contractor and simultaneously enrolled with the Contractor under Healthy
Options/SCHIP.

 

  1.13.  EPSDT (Early, Periodic Screening, Diagnosis and Treatment) means a
package of services in a preventive (well child) exam covered by Medicaid as
defined in the Social Security Act (SSA) Section 1905(r). Services covered by
Medicaid include a complete health history and developmental assessment, an
unclothed physical exam, immunizations, laboratory tests, health education and
anticipatory guidance, and screenings for: vision, dental, substance abuse,
mental health and hearing, as well as any medically necessary services found to
be necessary during the EPSDT exam. EPSDT services covered by the Contractor are
described in Sections 10.20 and 11, Schedule of Benefits.

 

  1.14.  Eligible Clients means DSHS clients certified eligible by the DSHS,
living in the service area, and eligible to enroll for health care services
under the terms of this agreement, as described in Section 2.2.

 

  1.15.  Emergency Medical Condition means a medical condition manifesting
itself by acute symptoms of sufficient severity (including severe pain) such
that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical attention to
result in: (a) placing the health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy; (b) serious impairment to bodily functions; or (c) serious dysfunction
of any bodily organ or part (42 CFR 438.114(a)).

 

  1.16.  Emergency Services means covered inpatient and outpatient services that
are furnished by a provider that is qualified to furnish the services and are
needed to evaluate or stabilize an emergency medical condition (42 CFR
438.114(a)).

 

  1.17.  Enrollee means an individual eligible for any medical program who is
enrolled in Healthy Options/SCHIP managed care through a health care plan having
an agreement with DSHS.

 

2



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  1.18.  Grievance means an expression of dissatisfaction about any matter other
than an action. Possible subjects for grievances include, but are not limited
to, the quality of care or services provided, and aspects of interpersonal
relationships such as rudeness of a provider or employee, or failure to respect
the enrollee’s rights (42 CFR 438.400(b)).

 

  1.19.  Grievance Process means the procedure for addressing enrollees’
grievances.

 

  1.20.  Grievance System means the overall system that includes grievances and
appeals handled by the Contractor and access to the DSHS fair hearing system (42
CFR 438.400).

 

  1.21.  Health Care Professional means a physician or any of the following; a
podiatrist, optometrist, chiropractor, psychologist, dentist, physician
assistant, physical or occupational therapist, therapist assistant, speech
language pathologist, audiologist, registered or practical nurse (including
nurse practitioner, clinical nurse specialist, certified registered nurse
anesthetist, and certified nurse midwife), licensed certified social worker,
registered respiratory therapist, and certified respiratory therapy technician
(42 CFR 438.2).

 

  1.22.  Managed Care means a prepaid, comprehensive system of medical and
health care delivery, including preventive, primary, specialty and ancillary
health services.

 

  1.23.  Marketing means any communication from the Contractor to a potential
enrollee or enrollees with another HO/SCHIP contracted managed care organization
that can be reasonably interpreted as intended to influence them to enroll with
the Contractor or either to not enroll in, or to disenroll from, another
HO/SCHIP Managed Care Organization’s Medicaid product (CFR 438.104(a)).

 

  1.24.  Marketing Materials means materials that are produced in any medium, by
or on behalf of the Contractor, that can be reasonably interpreted as intended
to market to potential enrollees or enrollees with another HO/SCHIP contracted
managed care organization (42 CFR 438.104(a)).

 

  1.25.  Medically Necessary Services means services that meet the definition in
WAC 388-500-0005.

 

  1.26.  Participating Provider means a person, health care provider,
practitioner, as defined in the Quality Improvement Program Standards, Exhibit
A, or entity, acting within their scope of practice, with a written agreement
with the Contractor to provide services to enrollees under the terms of this
agreement.

 

3



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  1.27.  Peer-Reviewed Medical Literature means medical literature published in
professional journals that submit articles for review by experts who are not
part of the editorial staff. It does not include publications or supplements to
publications primarily intended as marketing material for pharmaceutical,
medical supplies, medical devices, health service providers, or insurance
carriers.

 

  1.28.  Physician Group means a partnership, association, corporation,
individual practice association, or other group that distributes income from the
practice among its members. An individual practice association is a physician
group only if it is composed of individual physicians and has no subcontracts
with physician groups (42 CFR 434.70).

 

  1.29.  Physician Incentive Plan means any compensation arrangement between the
Contractor and a physician or physician group that may directly or indirectly
have the effect of reducing or limiting services to enrollees under the terms of
this agreement (42 CFR 434.70).

 

  1.30.  Post-stabilization Services means covered services, related to an
emergency medical condition that are provided after an enrollee is stabilized in
order to maintain the stabilized condition or to improve or resolve the
enrollee’s condition (42 CFR 438.114 and 42 CFR 422.113(c)).

 

  1.31.  Potential Enrollee means an individual eligible for enrollment in
Healthy Options/SCHIP who is not enrolled with a health care plan having an
agreement with DSHS (42 CFR 438.10).

 

  1.32.  Primary Care Provider (PCP) means a participating provider who has the
responsibility for supervising, coordinating, and providing primary health care
to enrollees, initiating referrals for specialist care, and maintaining the
continuity of enrollee care. PCPs include, but are not limited to Pediatricians,
Family Practitioners, General Practitioners, Internists, Physician Assistants
(under the supervision of a physician), or Advanced Registered Nurse
Practitioners (ARNP), as designated by the Contractor. The definition of primary
care provider is inclusive of the definition of primary care physician in 42 CFR
400.203 and all Federal requirements for primary care physicians will be
applicable to primary care providers as the term is used in this agreement.

 

  1.33.  Risk means the possibility that a loss may be incurred because the cost
of providing services may exceed the payments made for services (42 CFR 434.2).
When applied to subcontractors, loss includes the loss of potential payments
made as part of a physician incentive plan, as defined herein.

 

4



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  1.34.  Service Area means the geographic area covered by this agreement as
described in Section 2.1.

 

  1.35.  SCHIP: State Children’s Health Insurance Program.

 

  1.36.  Subcontract means a written agreement between the Contractor and a
subcontractor, or between a subcontractor and another subcontractor, to perform
all or a portion of the duties and obligations the Contractor is obligated to
perform pursuant to this agreement.

 

2. ENROLLMENT

 

  2.1. Service Areas:

 

  2.1.1.  The Contractor’s service areas are described in Exhibit B, Premiums,
Service Areas, and Capacity. DSHS shall update Exhibit B, Premiums, Service
Areas, and Capacity for service area changes as describe herein.

 

  2.1.2.  Clients in the eligibility groups described in Section 2.2 are
eligible to enroll with the Contractor if they reside in the Contractor’s
service areas.

 

  2.1.3.  Service Area Changes:

 

  2.1.3.1.  With the written approval of DSHS, the Contractor may expand into
additional service areas at any time by giving written notice to DSHS, along
with evidence, as DSHS may require, demonstrating the Contractor’s ability to
support the expansion. DSHS may withhold approval of a requested expansion, if,
in DSHS’ sole judgment, the requested expansion is not in the best interest of
DSHS.

 

  2.1.3.2.  The Contractor may decrease service areas by giving DSHS ninety (90)
calendar days written notice. The decrease shall not be effective until the
first day of the month that falls after the ninety (90) calendar days has
elapsed.

 

  2.1.3.3.  The Contractor shall notify enrollees affected by any service area
decrease sixty (60) calendar days prior to the effective date. Notices shall
have prior approval of DSHS. If the Contractor fails to notify affected
enrollees of a service area decrease sixty (60) calendar days prior to the
effective date, the decrease shall not be effective until the first day of the
month which falls sixty (60) calendar days from the date the Contractor notifies
enrollees.

 

5



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  2.1.4.  If the U.S. Postal Service alters the zip code numbers or zip code
boundaries within the Contractor’s service areas, DSHS shall alter the service
area zip code numbers or the boundaries of the service areas with input from the
affected contractors.

 

  2.1.5.  DSHS shall determine, in its sole judgment, which zip codes fall
within each service area. No zip code will be split between service areas.

 

  2.1.6.  DSHS will determine whether an enrollee resides within a service area.

 

  2.2. Eligible Client Groups: DSHS shall determine eligibility for enrollment
under this agreement. Clients in the following eligibility groups at the time of
enrollment are eligible for enrollment under this agreement, and must enroll in
Healthy Options/SCHIP unless the enrollee has dual coverage as defined herein,
has comparable coverage as defined herein, or is exempted pursuant to Section
2.4.

 

  2.2.1.  Clients receiving Medicaid under Social Security Act (SSA) provisions
for coverage of families receiving Temporary Assistance for Needy Families and
clients who are not eligible for cash assistance who remain eligible for
Medicaid.

 

  2.2.2.  Children, from birth through eighteen years of age, eligible for
Medicaid under expanded pediatric coverage provisions of the Social Security Act
(“H” Children).

 

  2.2.3.  Pregnant Women, eligible for Medicaid under expanded maternity
coverage provisions of the Social Security Act (“S” women).

 

  2.2.4.  Children eligible for SCHIP.

 

  2.3. Client Notification: DSHS shall notify eligible clients of their rights
and responsibilities as Healthy Options/SCHIP enrollees at the time of initial
eligibility determination and at least annually. The Contractor shall provide
enrollees with additional information as described in this agreement, including
the Quality Improvement Program Standards, Exhibit A.

 

  2.4. Exemption from Enrollment: A client may request exemption from
enrollment. Each request for exemption will be reviewed by DSHS pursuant to WAC
388-538 or WAC 388-542. When the client is already enrolled with the Contractor
and wishes to be exempted, the exemption request will be treated as a
disenrollment request consistent with the provisions of Section 2.9.

 

6



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  2.5. Enrollment Period: Subject to the provisions of Section 2.7, enrollment
is continuously open. Enrollees shall have the right to change enrollment
prospectively, from one Healthy Options/SCHIP plan to another without cause,
each month (42 CFR 434.27).

 

  2.6. Enrollment Process: To enroll with the Contractor, the client, his/her
representative or his/her responsible parent or guardian must complete and
submit a DSHS enrollment form to DSHS, or call the DSHS, Medical Assistance
Administration’s (MAA) toll-free enrollment number. If the client does not
exercise his/her right to choose a Healthy Options/SCHIP plan, DSHS will assign
the client, and all eligible family members, to a Healthy Options/SCHIP plan in
accord with Section 4.10 of this agreement.

 

DSHS will make every effort to enroll all family members with the same Healthy
Options/SCHIP plan. If a family member is covered by the Basic Health Plan, DSHS
will make every effort to enroll the remainder of the family with the same
managed care plan if the plan contracts with DSHS to provide Healthy
Options/SCHIP. If the plan does not contract with DSHS, the remaining family
members will be enrolled with a single, but different Healthy Options/SCHIP plan
of the client’s choice, or the client will be assigned as described above if
they do not choose.

 

  2.7. Effective Date of Enrollment:

 

  2.7.1.  Except for newborns, enrollment with the Contractor shall be effective
on the later of the following dates:

 

  2.7.1.1.  If the enrollment is processed on or before the DSHS cut-off date
for enrollment, enrollment shall be effective the first day of the month
following the month in which the enrollment is processed; or

 

  2.7.1.2.  If the enrollment is processed after the DSHS cut-off date for
enrollment, enrollment shall be effective the first day of the second month
following the month in which the enrollment is processed.

 

  2.7.2.  Newborns whose mothers are enrollees shall be deemed enrollees and
enrolled beginning from the newborn’s date of birth or the mother’s date of
enrollment, whichever is later. If the mother is disenrolled before the newborn
receives a separate client identifier from DSHS, the newborn’s coverage shall
end when the mother’s coverage ends, except as provided in Section 3.7.

 

  2.7.3.  Adopted children shall be covered consistent with the provisions of
Title 48 RCW.

 

7



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  2.7.4.  No retroactive coverage is provided under this agreement, except as
described in this section.

 

  2.8. Enrollment Listing and Requirements for Contractor’s Response:

 

  2.8.1.  Before the end of each month DSHS will provide the Contractor withan
electronic file, via a Health Insurance Portability and Accountability Act
(HIPAA) compliant secure web-based transfer system, a list of enrollees whose
enrollment is terminated by the end of that month, and a list of the
Contractor’s enrollees for the following month.

 

  2.8.2.  The Contractor shall have ten (10) calendar days from the receipt of
the enrollment listing to notify DSHS in writing of the refusal of an
application for enrollment or any discrepancy regarding DSHS’ proposed
enrollment effective date. Written notice shall include the reason for refusal
and must be agreed to by DSHS. The effective date of enrollment specified by
DSHS shall be considered accepted by the Contractor and shall be binding if the
notice is not timely or DSHS does not agree with the reasons stated in the
notice. Subject to DSHS approval, the Contractor may refuse to accept an
enrollee for the following reasons:

 

  2.8.2.1  DSHS has enrolled the enrollee with the Contractor in a service area
the Contractor is not contracted for.

 

  2.8.2.2  The enrollee is not eligible for enrollment under the terms of this
agreement.

 

  2.9. Termination of Enrollment:

 

  2.9.1.  Voluntary Termination: Enrollees may request termination of enrollment
by submitting a written request to terminate enrollment to DSHS or by calling
the Medical Assistance Customer Service Center (MACSC) toll-free enrollment
number. Requests for termination of enrollment may be made to enroll with
another Healthy Options plan, or to disenroll from Healthy Options as provided
in WAC 388-538 or WAC 388-542. Except as provided in WAC 388-538 or WAC 388-542,
enrollees whose enrollment is terminated will be prospectively disenrolled. DSHS
shall notify the Contractor of enrollee terminations pursuant to Section 2.8.
The Contractor may not request voluntary disenrollment on behalf of an enrollee.

 

 

8



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  2.9.2.  Involuntary Termination Initiated by DSHS for Ineligibility: The
enrollment of any enrollee under this agreement shall be terminated if the
enrollee becomes ineligible for enrollment due to a change in eligibility
status.

 

  2.9.2.1.  When an enrollee’s enrollment is terminated for ineligibility, the
termination shall be effective:

 

  2.9.2.1.1.  The first day of the month following the month in which the
termination is processed by DSHS if the termination is processed on or before
the DSHS cut-off date for enrollment or the Contractor is informed by DSHS of
the termination prior to the first day of the month following the month in which
the termination is processed by DSHS.

 

  2.9.2.1.2.  Effective the first day of the second month following the month in
which the termination is processed if the termination is processed after the
DSHS cut-off date for enrollment and the Contractor is not informed by DSHS of
the termination prior to the first day of the month following the month in which
the termination is processed by DSHS.

 

  2.9.2.2  Enrollees Eligible for Social Security Income (SSI):

 

  2.9.2.2.1.  Newborn enrollees with a date-of-birth after calendar year 2003
who are determined by the Social Security Administration (SSA) to have an SSI
eligibility effective date within the first sixty-days of life, not counting the
birth date, shall be ineligible for services under the terms of this agreement
when DSHS receives the SSI eligibility information from the SSA through the
State Data Exchange (SDX). Such newborn enrollees will be disenrolled
retroactively effective the date-of-birth. DSHS shall recoup premiums paid in
accord with Section 3.5.5.

 

  2.9.2.2.2.  Except as provided in Section 2.9.2.2.1., enrollees determined by
the SSA to be eligible for SSI shall be ineligible for services under the terms
of this agreement when DSHS receives the SSI eligibility information from the
SSA through the electronic SDX. Such enrollees will be disenrolled prospectively
as described in Section 2.9.2.1. DSHS shall not recoup any premiums for
enrollees determined SSI eligible and the Contractor shall be responsible for
providing services under the terms of this agreement until the effective date of
disenrollment.

 

  2.9.2.2.3. 

If the Contractor believes an enrollee has been determined by SSA to be eligible
for SSI, the Contractor shall present documentation of such eligibility to DSHS,
DSHS will attempt to verify the eligibility and, if the enrollee is SSI

 

9



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

eligible, DSHS will act upon SSI eligibility in accord with this section.

 

  2.9.3.  Involuntary Termination Initiated by DSHS for Comparable Coverage or
Dual Coverage:

 

  2.9.3.1.  The Contractor shall notify DSHS as set forth below when an enrollee
has health care insurance coverage with the Contractor or any other carrier:

 

  2.9.3.1.1.  Within fifteen (15) working days when an enrollee is verified as
having dual coverage, as defined herein.

 

  2.9.3.1.2.  Within sixty (60) calendar days of when the Contractor becomes
aware that an enrollee has any health care insurance coverage with any other
insurance carrier. The Contractor is not responsible for the determination of
comparable coverage, as defined herein.

 

  2.9.3.2.  DSHS will involuntarily terminate the enrollment of any enrollee
with dual coverage or comparable coverage as follows:

 

  2.9.3.2.1.  When the enrollee has dual coverage that has been verified by
DSHS, DSHS shall terminate enrollment retroactively to the beginning of the
month of dual coverage and recoup premiums as describe in Section 3.5.

 

  2.9.3.2.2.  When the enrollee has comparable coverage which has been verified
by DSHS, DSHS shall terminate enrollment effective the first day of the second
month following the month in which the termination is processed if the
termination is processed on or before the DSHS cut-off date for enrollment or,
effective the first day of the third month following the month in which the
termination is processed if the termination is processed after the DSHS cut-off
date for enrollment.

 

  2.9.4. 

Involuntary Termination Initiated by the Contractor: To request involuntary
termination of an enrollee, the Contractor shall send written notice to DSHS as
described in Section 7.5. DSHS shall approve or disapprove the request for
termination within thirty (30) working days of receipt of such notice. For the
termination to be effective, DSHS must approve the termination request, notify
the Contractor, and disenroll the enrollee. The Contractor shall continue to
provide services to the enrollee until s/he is disenrolled. DSHS will not
disenroll an enrollee solely due to a request based on an adverse

 

10



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

change in the enrollee’s health status or the cost of meeting the enrollee’s
health care needs (WAC 388-538-130). DSHS shall involuntarily terminate the
enrollee when the Contractor has substantiated in writing:

 

  2.9.4.1.  The enrollee’s behavior is inconsistent with the Contractor’s rules
and regulations, such as intentional misconduct.

 

  2.9.4.2.  The Contractor has provided a clinically appropriate evaluation to
determine whether there is a treatable condition contributing to the enrollee’s
behavior and such evaluation either finds no treatable condition to be
contributing, or, after evaluation and treatment, the enrollee’s behavior
continues to prevent the provider from safely or prudently providing medical
care to the enrollee.

 

  2.9.4.3.  The enrollee received written notice from the Contractor of its
intent to request the enrollee’s disenrollment, unless the requirement for
notification has been waived by DSHS because the enrollee’s conduct presents the
threat of imminent harm to others. The Contractor’s notice to the enrollee shall
include the enrollee’s right to use the Contractor’s grievance process to review
the request to end the enrollee’s enrollment.

 

  2.9.5.  An enrollee whose enrollment is terminated for any reason, other than
incarceration, at any time during the month is entitled to receive covered
services, as described in Section 10.1, at the Contractor’s expense, through the
end of that month.

 

In no event will an enrollee be entitled to receive services and benefits under
this agreement after the last day of the month in which his or her enrollment is
terminated, except as provided in Section 3.7.

 

  2.10.  Enrollment Not Discriminatory

 

  2.10.1.  The Contractor will not discriminate against enrollees or potential
enrollees on the basis of health status or need for health care services (42 CFR
438.6 (d)(3)).

 

  2.10.2.  The Contractor will not discriminate against enrollees or potential
enrollees on the basis of race, color, or national origin, and will not use any
policy or practice that has the effect of discriminating on the basis of race,
color, or national origin (42 CFR 438.6 (d)(4)).

 

11



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

3. PAYMENT

 

  3.1. Rates/Premiums: Subject to the provisions of Section 7.7, Intermediate
Sanctions, DSHS shall pay a monthly premium for each enrollee in full
consideration of the work to be performed by the Contractor under this
agreement. DSHS shall pay the Contractor, on or before the tenth (10th) working
day of the month based on the DSHS list of enrollees whose enrollment is ongoing
or effective on the first day of said calendar month. Such payment will be
denied for new enrollees when, and for so long as, payment for those enrollees
is denied by the Centers for Medicare and Medicaid Services (CMS) under 42 CFR
438.726(b) and 42 CFR 438.730(e).

 

The Contractor shall reconcile the payment listing with remittance advice
information and submit a claim to DSHS for any amount due the Contractor within
three hundred sixty five (365) calendar days of the month of service. When DSHS’
records confirm the Contractor’s claim, DSHS shall remit payment within thirty
(30) calendar days of the receipt of the claim.

 

  3.1.1.  The statewide Base Rate, Geographical Adjustment Factors, Risk
Adjustment Factors and Age/Sex Factors are in Exhibit B, Premiums, Service
Areas, and Capacity.

 

  3.1.2.  The monthly premium payment will be calculated as follows:

 

Premium Payment = Base Rate x Age/Sex Factor x Risk Adjustment Factor x
Geographical Adjustment Factor (X Quality Adjustment Factor as describe herein).

 

  3.1.3.  Within thirty (30) calendar days following the end of the 2004
legislative session, DSHS will publish the Base Rate and Geographical Adjustment
Factors for calendar year 2005. If the Contractor will not continue to provide
HO/SCHIP services in 2005, the Contractor shall so notify DSHS no later than
September 2, 2004 under the provisions of Section 7.5 Notices. If the Contractor
so notifies DSHS, this agreement shall terminate, without penalty to either
party, effective midnight, December 31, 2004. The termination will be considered
a termination for convenience under the provisions of Section 9.2, Termination
for Convenience, but neither party shall have the right to assert a claim for
costs.

 

  3.1.4. 

The Risk Adjustment Factor will be recalculated for premiums paid beginning in
May for each year based on enrollment with the Contractor on March 1st of that
year, using encounter data reported for the 12 months ending June 30 of the
previous year. Risk Adjustment

 

12



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

Factors may also be recalculated by DSHS if, in DSHS’ sole judgment, changes in
contractor participation in HO/SCHIP require rebalancing of the Risk Adjustment
Factors.

 

  3.1.5.  In 2004 DSHS will develop a Quality Adjustment Factor. In 2004 DSHS
will separately report to the Contractor the affect such a Quality Adjustment
Factor would have on the premium payments to the Contractor. In 2004 the
adjustment factor will not be applied to actual premium payments. In 2005 DSHS
will begin implementation of a Quality Adjustment Factor and apply it to 2005
premium payments. At its sole discretion, DSHS may choose not to implement the
Quality Adjustment Factor in 2005 or implement the Quality Adjustment Factor
later than January 1, 2005. The Quality Adjustment Factor will be provided to
the Contractor at least one hundred and fifty (150) calendar days before
implementation. If the Contractor does not accept the Quality Adjustment Factor,
the Contractor may terminate this agreement with one hundred and twenty (120)
calendar days notice under the provision of Section 7.5 Notices. The termination
will be considered a termination for convenience under the provisions of Section
9.2, Termination for Convenience, but neither party shall have the right to
assert a claim for costs.

 

  3.1.6.  DSHS will update Exhibit B, Premiums, Service Areas, and Capacity to
add the Base Rate for 2005 and for changes in service areas, capacity and Risk
Adjustment Factors as needed and without amending this agreement. DSHS will
provide such updates to the Contractor.

 

  3.1.7.  DSHS shall automatically generate newborn premiums whenever possible.
For newborns whose premiums DSHS is not able to automatically generate the
Contractor shall submit a supplemental premium payment request to DSHS within
365 calendar days of the month of service. The Contractor shall be responsible
for reviewing monthly listings provided by DSHS of the newborn premiums DSHS
cannot generate automatically, as well as remittance advice statements, to
determine whether a supplemental premium request needs to be submitted. DSHS
shall pay supplemental premiums through the end of the month in which the
sixtieth (60th) day of life occurs.

 

  3.1.8.  DSHS shall make a full monthly payment to the Contractor for the month
in which an enrollee’s enrollment is terminated except as otherwise provided
herein.

 

  3.1.9.  The Contractor shall be responsible for covered medical services
provided to the enrollee in any month for which DSHS paid the Contractor for the
enrollee’s care under the terms of this agreement.

 

13



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  3.2. Delivery Case Rate Payment: A one-time payment of $4,300.00 shall be made
to the Contractor for labor and delivery expenses for enrollees enrolled with
the Contractor during the month of delivery. Delivery includes both live and
stillbirths, but does not include miscarriage, induced abortion, or other fetal
demise not requiring labor and delivery to terminate the pregnancy. The
Contractor shall submit a supplemental premium request for payment to DSHS after
the enrollee delivers.

 

  3.3. Renegotiation of Rates: The base rate set forth herein shall be subject
to renegotiation during the agreement period only if DSHS, in its sole judgment,
determines that it is necessary due to a change in federal or state law or other
material changes, beyond the Contractor’s control, which would justify such a
renegotiation.

 

  3.4. Reinsurance/Risk Protection: The Contractor may obtain reinsurance for
coverage of enrollees only to the extent that it obtains such reinsurance for
other groups enrolled by the Contractor, provided that the Contractor remains
ultimately liable to DSHS for the services rendered.

 

  3.5. Recoupments: Unless mutually agreed to by the parties, DSHS shall only
recoup premium payments for enrollees who are:

 

  3.5.1.  Dually-covered with the Contractor.

 

  3.5.2.  Deceased prior to the month of enrollment. Premium payments shall be
recouped effective the first day of the month following the enrollee’s date of
death.

 

  3.5.3.  Retroactively disenrolled as a result of the enrollee’s placement in
foster care.

 

  3.5.4.  Retroactively disenrolled consistent with the provisions of Section
2.9.1.

 

  3.5.5.  Newborns determined to have an SSI eligibility effective date within
the first sixty (60) days of life in accord with Section 2.9.2.2.1. DSHS shall
recoup all premiums paid for the enrollee, but not the birth mother, back to the
date-of-birth.

 

  3.5.6.  Found ineligible for enrollment with the Contractor and DSHS so
notifies the Contractor before the first day of the month for which the premium
is paid.

 

  3.5.7. 

The Contractor may recoup payments made to providers for services provided to
enrollees during the period for which DSHS recoups

 

14



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

premiums for those enrollees. If the Contractor recoups said payments, providers
may submit appropriate claims for payment to DSHS through its FFS program.

 

  3.6. Enrollee Hospitalized at Enrollment:

 

  3.6.1.  If an enrollee is in an acute care hospital at the time of enrollment
and was not enrolled in Healthy Options/SCHIP on the day the enrollee is
admitted to the hospital, DSHS shall be responsible for payment of all inpatient
facility and professional services provided from the date of admission until the
date the enrollee is no longer confined to an acute care hospital.

 

  3.6.2.  If an enrollee is enrolled in Healthy Options/SCHIP on the day the
enrollee was admitted to an acute care hospital, then the plan the enrollee is
enrolled with on the date of admission shall be responsible for payment of all
inpatient facility and professional services provided from the date of admission
until the date the enrollee is no longer confined to an acute care hospital.

 

  3.6.3.  Except as provided in Section 3.6.4., for newborns born while their
mother is hospitalized, the party responsible for the payment for the mother’s
hospitalization shall be responsible for payment of all inpatient facility and
professional services provided to the newborn from the date of admission until
the date the newborn is no longer confined to an acute care hospital.

 

  3.6.4.  For newborns who are disenrolled retroactive to the date of birth and
whose premiums are recouped as provided herein, DSHS shall be responsible for
payment of all inpatient facility and professional services provided to and
associated with the newborn. The provisions of 3.6.1. or 3.6.2. shall apply for
services provided to and associated with the mother.

 

  3.6.5.  If DSHS is responsible for payment of all inpatient facility and
professional services provided to a mother, DSHS shall not pay the Contractor a
Delivery Case Rate under the provisions of Section 3.2.

 

  3.7. Enrollee Hospitalized at Disenrollment: If an enrollee is in an acute
care hospital at the time of disenrollment and the enrollee was enrolled with
the Contractor on the date of admission, the Contractor shall be responsible for
payment of all covered inpatient facility and professional services from the
date of admission to the date the enrollee is no longer confined to an acute
care hospital.

 

15



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  3.8. Third-Party Liability (TPL): Until such time as DSHS shall terminate the
enrollment of an enrollee who has comparable coverage as described in Section
2.9.3., the services and benefits available under this agreement shall be
secondary to any other medical coverage. The Contractor shall:

 

  3.8.1.  Not refuse or reduce services provided under this agreement solely due
to the existence of similar benefits provided under any other health care
contracts (RCW 48.21.200), except in accord with applicable coordination of
benefits rules in WAC 284-51.

 

  3.8.2.  Attempt to recover any third-party resources available to enrollees
(42 CFR 433 Subpart D) and shall make all records pertaining to TPL collections
for enrollees available for audit and review.

 

  3.8.3.  Pay claims for prenatal care and preventive pediatric care and then
seek reimbursement from third parties (42 CFR 433.139(b)(3)).

 

  3.8.4.  Pay claims for covered services when probable third party liability
has not been established or the third party benefits are not available to pay a
claim at the time it is filed (42 CFR 433.139(c)).

 

  3.8.5.  Communicate the requirements of this section to subcontractors that
provide services under the terms of this agreement, and assure compliance with
them.

 

  3.9. Subrogation Rights of Third-Party Liability: Injured person means an
enrollee covered by this agreement who sustains bodily injury. Contractor’s
medical expense means the expense incurred by the Contractor for the care or
treatment of the injury sustained computed in accord with the Contractor’s
fee-for-service schedule.

 

If an enrollee requires medical services from the Contractor as a result of an
alleged act or omission by a third-party giving rise to a claim of legal
liability against the third-party, the Contractor shall have the right to obtain
recovery of its cost of providing benefits to the injured person from the
third-party. DSHS specifically assigns to the Contractor the DSHS’ rights to
such third party payments for medical care provided to an enrollee on behalf of
DSHS, which the enrollee assigned to DSHS as provided in WAC 388-505-0540.

 

DSHS also assigns to the Contractor its statutory lien under RCW 43.20B.060. The
Contractor shall be subrogated to the DSHS’ rights and remedies under RCW
74.09.180 and RCW 43.20B.040 through RCW 43.20B.070 with respect to medical
benefits provided to enrollees on behalf of DSHS under RCW 74.09.

 

The Contractor may obtain a signed agreement from the enrollee in which the
enrollee agrees to fully cooperate in effecting collection from persons

 

16



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

causing the injury. The agreement may provide that if an injured party settles a
claim without protecting the Contractor’s interest, the injured party shall be
liable to the Contractor for the full cost of medical services provided by the
Contractor. The Contractor shall notify DSHS of the name, address, and other
identifying information of any enrollee and the enrollee’s attorney who settles
a claim without protecting the Contractor’s interest in contravention of RCW
43.20B.050.

 

  3.10.  Rate Setting Methodology: Managed care base rates are set based on the
state allocation of program funding. For 2003 an additional increase was applied
to account for a policy change regarding enrollees who become eligible for SSI
as discussed in more detail below. Many rating factors are reviewed to ensure
that the rates are developed using actuarially sound methodology, including the
following:

 

  3.10.1.  Geographic area factors are reviewed and updated each year based on
plan financial experience.

 

  3.10.2.  Using the CDPS risk adjustment model plan encounter data is used to
generate plan specific risk scores which are periodically updated.

 

  3.10.3.  A policy change was made to the program effective January 1, 2003.
Historically, retroactive SSI eligibility was recognized with the recoupment of
capitation payments (managed care premiums) with the associated payment of
claims on a fee-for-service basis. The policy change removes the retroactive
adjustments and simply disenrolls these members prospectively upon notification
of SSI eligibility. A rate adjustment was made to the capitation rates to
account for this cost shift to the managed care plans.

 

  3.11.  Copayments: The Contractor may impose copayments for services to
enrollees for the same services, populations and amounts that DSHS implements in
its fee-for-service program.

 

4. ACCESS AND CAPACITY

 

  4.1. Network Capacity:

 

  4.1.1.  The Contractor agrees to maintain the support services and a provider
network sufficient to serve the enrollee capacity stated in Exhibit B, Premiums,
Service Areas, and Capacity, consistent with the requirements of this agreement.

 

17



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  4.1.2.  The Contractor agrees to provide the medical services required by this
agreement through non-participating providers, at a cost to the enrollee that is
no greater than if the services were provided by participating providers, if its
network of participating providers is insufficient to meet the medical needs of
enrollees in a manner consistent with this agreement.

 

  4.1.3.  With the written approval of DSHS, the Contractor may increase
capacity at any time by giving written notice to DSHS, along with evidence, as
DSHS may require, demonstrating the Contractor’s ability to support the capacity
increase. DSHS may withhold approval of a requested capacity increase, if, in
DSHS’ sole judgment, the requested increase is not in the best interest of DSHS.
The Contractor may decrease capacity by giving DSHS ninety (90) calendar days
written notice. The decrease shall not be effective until the first day of the
month which falls after the ninety (90) calendar days has elapsed. Exhibit B,
Premiums, Service Areas, and Capacity will be updated by DSHS for increases and
decreases in capacity.

 

  4.2. Accessibility of Services: The Contractor shall make services accessible
consistent with the provisions in the Quality Improvement Program Standards,
Exhibit A. The Contractor shall make covered services as accessible to enrollees
under this agreement as under its other state, federal, or private contracts.

 

  4.3. 24/7 Availability: The Contractor shall have the following services
available on a 24-hour-a-day, seven-day-a-week basis by telephone. These
services may be provided directly by the Contractor or may be delegated to
subcontractors.

 

  4.3.1.  Medical advice for enrollees from licensed health care professionals
concerning the emergent, urgent or routine nature of medical condition.

 

  4.3.2.  Authorization of services.

 

  4.4. Appointment Standards: The Contractor shall comply with appointment
standards that are no longer than the following:

 

  4.4.1.  Non-symptomatic (i.e. preventive care) office visits shall be
available from the enrollee’s PCP or an alternative practitioner within thirty
(30) calendar days. A non-symptomatic office visit may include, but is not
limited to, well/preventive care such as physical examinations, annual
gynecological examinations, or children and adult immunizations.

 

  4.4.2. 

Non-urgent, symptomatic (i.e., routine care) office visit shall be available
from the enrollee’s PCP or an alternative practitioner within seven (7)

 

18



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

calendar days. A non-urgent, symptomatic office visit is associated with the
presentation of medical signs not requiring immediate attention.

 

  4.4.3.  Urgent, symptomatic office visits shall be available within 24 hours.
An urgent, symptomatic visit is associated with the presentation of medical
signs that require immediate attention, but are not life threatening.

 

  4.4.4.  Emergency medical care shall be available 24 hours per day, seven days
per week.

 

  4.5. Provider Network - Distance Standards: The Contractor network of
providers shall meet the distance standards below in every service area. The
designation of a zip code in a service area as rural or urban is in Exhibit B,
Premiums, Service Areas, and Capacity. DSHS may, at its sole discretion, grant
exceptions to the distance standards. DSHS’ approval of an exception shall be in
writing. The Contractor shall request an exception in writing and shall provide
evidence as DSHS may require to support the request. If the closest qualified
provider is beyond the distance standard applicable to the zip code, the
distance standard defaults to the distance to that provider. The closest
qualified provider may be a provider not participating with the Contractor.

 

  4.5.1.  PCP

 

Urban: 2 within 10 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

Rural: 1 within 25 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

  4.5.2.  Obstetrics

 

Urban: 2 within 10 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

Rural: 1 within 25 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

  4.5.3.  Pediatrician or Family Practice Physician Qualified to Provide
Pediatric Services

 

Urban: 2 within 10 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

Rural: 1 within 25 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

19



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  4.5.4.  Hospital

 

Urban/Rural: 1 within 25 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

  4.5.5.  Pharmacy

 

Urban: 1 within 10 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

Rural: 1 within 25 miles for 90% of Healthy Options enrollees in the
Contractor’s service area.

 

  4.6. Access to Specialty Care: The Contractor shall provide all medically
necessary specialty care for enrollees in a service area. If an enrollee needs
specialty care from a specialist who is not available within the Contractor’s
provider network, the Contractor shall provide the necessary services with a
qualified specialist outside the Contractor’s provider network.

 

  4.7. Equal Access for Enrollees and Potential Enrollees with Communication
Barriers: The Contractor shall assure equal access for all enrollees and
potential enrollees when oral or written language creates a barrier to such
access for enrollees and potential enrollees with communication barriers

 

  4.7.1.  Oral Information:

 

  4.7.1.1.  The Contractor shall assure that interpreter services are provided
for enrollees and potential enrollees with a primary language other than English
for all interactions between the enrollee or potential enrollee and the
Contractor or any of its providers including, but not limited to, customer
services, all appointments with any provider for any covered service, emergency
services, and all steps necessary to file grievances and appeals.

 

  4.7.1.2.  The Contractor is responsible for payment for interpreter services
for plan administrative matters including, but not limited to handling enrollee
grievances and appeals.

 

  4.7.1.3.  DSHS is responsible for payment for interpreter services provided by
interpreter agencies contracted with the state for outpatient medical visits and
DSHS fair hearings.

 

20



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  4.7.1.4.  Hospitals are responsible for payment for interpreter services
during inpatient stays.

 

  4.7.1.5.  Public entities are responsible for payment for interpreter services
provided at their facilities or affiliated sites.

 

  4.7.1.6.  Interpreter services include the provision of interpreters for
enrollees and potential enrollees who are deaf or hearing impaired.

 

21



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  4.7.2.  Written Information:

 

  4.7.2.1.  The Contractor shall provide all generally available and client
specific written materials in a form which may be understood by each individual
enrollee and potential enrollee. The Contractor may meet this requirement by
doing one of the following:

 

  4.7.2.1.1.  Translating the material into the enrollee’s or potential
enrollee’s primary reading language.

 

  4.7.2.1.2.  Providing the material on tape in the enrollee’s or potential
enrollee’s primary language.

 

  4.7.2.1.3.  Having an interpreter read the material to the enrollee or
potential enrollee in the enrollee’s primary language.

 

  4.7.2.1.4.  Providing the material in another alternative medium or format
acceptable to the enrollee or potential enrollee. The Contractor shall document
the enrollee’s or potential enrollee’s acceptance of the alternative.

 

  4.7.2.1.5.  Providing the material in English, if the Contractor documents the
enrollee’s or potential enrollee’s preference for receiving material in English.

 

  4.7.2.2.  The Contractor shall ensure that all written information provided to
enrollees or potential enrollees is comprehensible to its intended audience,
designed to provide the greatest degree of understanding, and is written at the
sixth grade reading level. Generally available, written materials shall be
consumer tested.

 

  4.8. Americans with Disabilities Act: The Contractor shall make reasonable
accommodation for enrollees with disabilities, in accord with the Americans with
Disabilities Act, for all covered services and shall assure physical and
communication barriers shall not inhibit enrollees with disabilities from
obtaining covered services.

 

  4.9.

Capacity Limits and Order of Acceptance: The Contractor shall provide care to
enrollees up to the capacity limits in Exhibit B, Premiums, Service Areas, and
Capacity. The Contractor shall accept enrollees up to the total capacity limit
in each service area, and enrollees will be accepted in the order in which they
apply. DSHS shall enroll all eligible clients with the contractor of their
choice if the Contractor has not reached the capacity limit unless DSHS
determines, in its sole judgment, that it is in DSHS’ best interest to withhold
or limit enrollment with the Contractor. The Contractor shall accept clients who
are assigned by DSHS in accord with this

 

22



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

agreement, WAC 388-538, and WAC 388-542, except as specifically provided in
Section 2.8.

 

No eligible client shall be refused enrollment or re-enrollment, have his/her
enrollment terminated, or be discriminated against in any way because of his/her
health status, the existence of a pre-existing physical or mental condition,
including pregnancy and/or hospitalization, or the expectation of the need for
frequent or high cost care.

 

  4.10.  Assignment of Enrollees:

 

  4.10.1.  Enrollees who do not select a plan in a service area identified by
DSHS as having mandatory enrollment into managed care shall be assigned to a
plan in the following manner:

 

  4.10.1.1.  DSHS shall determine the total capacity of all contractors
receiving assignments in each service area.

 

  4.10.1.2.  The Contractor’s capacity in each service area, as stated in
Exhibit B, Premiums, Service Areas, and Capacity, modified by increases and
decreases in capacity made in accord with this agreement, shall be divided by
the total capacity of all contractors receiving assignment in each service area.

 

  4.10.1.3.  The result of the calculation in 4.10.1.2. will be multiplied by
the total of the households to be assigned.

 

  4.10.1.4.  DSHS shall assign the number of households determined in 4.10.1.3.
to the Contractor.

 

  4.10.2.  DSHS shall not make any assignments of enrollees to the Contractor in
a service area if the Contractor’s enrollment, when DSHS calculates assignments,
is ninety percent (90%) or more of its capacity in that service area.

 

  4.10.3.  The Contractor may choose not to receive assignments or limit
assignments in any service area by so notifying DSHS in writing at least
seventy-five (75) calendar days before the first of the month it is requesting
not to receive assignment of enrollees.

 

  4.10.4.  DSHS reserves the right to make no assignments, or to withhold or
limit assignments to the Contractor, when, in its sole judgment, it is in the
best interest of DSHS.

 

23



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  4.10.5.  If either the Contractor or DSHS limits assignments as described
herein, the Contractor’s capacity, only for the purposes of the calculation in
4.10.1.2., shall be that limit.

 

  4.10.6.  Assigned enrollees are notified by DSHS of their assignment and may
choose a different managed care organization prior to the effective date of
their assignment.

 

  4.11.   Provider Network Changes:

 

  4.11.1.  The Contractor shall give DSHS a minimum of ninety (90) calendar days
prior written notice, in accord with Section 7.5, Notices, of the loss of a
material provider. A material provider is one whose loss would impair the
Contractor’s ability to provide continuity of and access to care for the
Contractor’s current enrollees and/or the number of enrollees the Contractor has
agreed to serve in a service area.

 

  4.11.2.  The Contractor shall make a good faith effort to notify enrollees
affected by any provider termination within fifteen (15) calendar days after
receiving or issuing a provider termination notice (42 CFR 438.10(f)(5).
Enrollee notices shall have prior approval of DSHS. If the Contractor fails to
notify affected enrollees of a provider termination at least sixty (60) calendar
days prior to the effective date of termination, the Contractor shall allow
affected enrollees to continue to receive services from the terminating
provider, at the enrollees’ option, and administer benefits for the lesser of a
period ending the last day of the month in which sixty (60) calendar days
elapses from the date the Contractor notifies enrollees or the enrollee’s
effective date of enrollment with another plan.

 

  4.12.  Women’s Health Care Services: In the provision of women’s health care
services, the Contractor shall comply with the provisions of WAC 284-43-250 and
42 CFR 438.206(b)(2).

 

  4.13.  Maternity Newborn Length of Stay: The Contractor shall ensure that
hospital delivery maternity care is provided in accord with RCW 48.43.115.

 

  4.14.  Cultural Considerations: The Contractor shall participate in and
cooperate with DSHS’ efforts to promote the delivery of services in a culturally
competent manner to all enrollees, including those with limited English
proficiency and diverse cultural and ethnic backgrounds (42 CFR 438.206(c)(2)).

 

24



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

5. QUALITY OF CARE

 

  5.1. Quality Improvement Program:

 

  5.1.1.  The Contractor shall maintain a quality assessment and performance
improvement (QAPI) program for the services it furnishes to its enrollees that
meets the provisions of 42 CFR 438, Subpart D, Medicaid Managed Care Protocols
located at www.cms.hhs.gov/medicaid/managedcare/mceqrhmp.asp, the provisions of
this agreement, and the Quality Improvement Program Standards, Exhibit A.

 

  5.1.2.  The Contractor shall, during an annual review or upon request by DSHS
or its External Quality Review Organization (EQRO) contractor(s), provide
evidence of how external quality review findings, agency audits and contract
monitoring activities, enrollee grievances, HEDIS® and CAHPS® results, are used
to identify and correct problems and to improve care and services to enrollees.

 

  5.1.3.  The Contractor shall include the following basic elements in its
Quality Improvement program (42 CFR 438.240(b)):

 

  5.1.3.1.  Conduct performance improvement projects described herein.

 

  5.1.3.2.  Have in effect mechanisms to detect both underutilization and
overutilization of services.

 

  5.1.3.3.  Have in effect mechanisms to assess the quality and appropriateness
of care furnished to enrollees with special health care needs.

 

  5.2. Accreditation: If the Contractor has had an accreditation review or visit
by NCQA or another accrediting body, the Contractor shall provide the complete
report from that organization to DSHS. If permitted by the accrediting body, the
Contractor shall allow a state representative to accompany any accreditation
review team during the site visit in an official observer status. The state
representative shall be allowed to share information with DSHS, Department of
Health (DOH), and Health Care Authority (HCA) as needed to reduce duplicated
work for both the Contractor and the state.

 

25



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  5.3. Performance Improvement Projects:

 

  5.3.1.  The Contractor shall conduct at least five (5) Performance Improvement
Projects (PIPs) of which at least three (3) are clinical and at least two (2)
are non-clinical as described in 42 CFR 438.240 and as specified in the CMS
protocol at:

 

www.cms.hhs.gov/medicaid/managedcare/mceqrhmp.asp. The projects must be designed
to achieve, through ongoing measurements and intervention, significant
improvement, sustained over time, in clinical and non-clinical areas that are
expected to have a favorable effect on health outcomes and enrollee
satisfaction. Annually, the Contractor shall:

 

  5.3.1.1.  Implement a system of interventions to achieve improvement in
quality.

 

  5.3.1.2.  Evaluate the effectiveness of the interventions.

 

  5.3.1.3.  Plan and initiate activities for increasing or sustaining
improvement.

 

  5.3.1.4.  Report the status and results of each project to DSHS.

 

  5.3.1.5.  Complete projects in a reasonable time period as to allow aggregate
information on the success of the projects to produce new information on the
quality of care every year.

 

  5.3.2.  If any of the Contractor’s Health Plan Employer Data and Information
Set (HEDIS®) rates on Well Child Visits in the first 15 months (six (6) or more
well child visits measure), Well Child Visits in the 3rd, 4th, 5th and 6th years
of life, or Adolescent Well Care Visits are below 60%, the Contractor shall
implement a DSHS approved clinical PIP designed to increase the rates. The
Contractor may, at their option, count the required project toward meeting the
requirement for at least three (3) clinical PIPs in Section 5.3.1.

 

  5.3.3.  If any of the Contractor’s HEDIS® Childhood Immunization rates are
below 65% in 2004 or below 70% in 2005, the Contractor shall implement a DSHS
approved performance improvement project designed to increase the rates. The
Contractor may, at their option, count the required project toward meeting the
requirement for at least three (3) clinical PIPs in Section 5.3.1.

 

  5.3.4.  If the Contractor is below DSHS designated National CAHPS Benchmarking
Database (NCBD) benchmarks, the Contractor’s two non-clinical quality
improvement projects shall be specified by DSHS, based upon the most current
results of the Consumer Assessment of Health Plans (CAHPS) survey data for
either children or adults. Benchmarks will be determined by DSHS and published
annually.

 

  5.3.5. 

In addition to the PIPs required under Sections 5.3.1 through 5.3.4., the
Contractor shall participate in a yearly statewide quality assessment and
performance improvement project or research project

 

26



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

designed by DSHS. The study shall be designed to maximize resources and reduce
cost to contractors

 

  5.4. Independent Quality Review Organization (EQRO): The Contractor shall
allow a qualified External Quality Review Organization (EQRO), contracted by
DSHS, to perform an annual external independent review as described in 42 CFR
438, Subpart E.

 

  5.5. CAHPS®:

 

  5.5.1.  In 2004, the Contractor must create and submit the sampling frame file
for the 2004 CAHPS Children and Children with Chronic Conditions Measurement set
as specified by DSHS. A DSHS designated EQRO Contractor will conduct the
Children and Children with Chronic Conditions survey based upon 2004 HEDIS
Specifications for Survey Measures. DSHS or their designated EQRO will send file
specifications and instructions to all Contractors regarding the format and
other required information for the sample files by November 30, 2003.
Contractors shall submit the eligible sample frames to DSHS’s designated EQRO by
January 30, 2004.

 

  5.5.1.1.  The Contractor shall contract with Certified HEDIS Auditor to
validate the sample frame file and submit the certified audit letter (or
compliance audit letter) to DSHS’s designated EQRO by January 30, 2004.

 

  5.5.1.2.  DSHS’ External Quality Review vendor will forward the Contractor’s
2004 data to the National CAHPS Benchmarking Database (NCBD) based on the 2004
NCBD guidelines. Contractors will be responsible for filling out specific NCBD
data submission forms as determined by DSHS and submitting those forms to DSHS’s
designated EQRO by June 30, 2004.

 

  5.5.2.  In 2005, the contractor is required to conduct a CAHPS® survey of
adult Medicaid members enrolled in Healthy Options. The Contractor shall:

 

  5.5.2.1.  Ensure the survey sample frame consists of all non-Medicare and
non-commercial adult plan members (not just subscribers) 18 years and older, as
of December 31 of the measurement year, with Washington State addresses.

 

  5.5.2.2.  Contract with an NCQA certified vendor qualified to administer the
CAHPS® survey and conduct the survey according to NCQA protocol.

 

27



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  5.5.2.3.  The Contractor shall contract with a Certified HEDIS Auditor to
validate the sample frame file and submit the certified audit letter (or
compliance audit letter) to DSHS’s designated EQRO by January 31, 2005.

 

  5.5.2.4.  Submit the following information to DSHS’s designated EQRO:

 

  5.5.2.4.1.  Primary plan contact, vendor name and primary vendor contact.

 

  5.5.2.4.2.  Overall timeframe of vendor tasks

 

  5.5.2.4.3.  On a weekly basis - survey disposition reports and approximate
response rates.

 

  5.5.2.4.4.  Final disposition report by June 30, 2005.

 

  5.5.2.5.  Conduct the mixed methodology (mail and phone surveys).

 

  5.5.2.6.  Submit a copy of the Washington State adult Medicaid response data
set according to 2005 NCQA/CAHPS® standards to DSHS’s designated External
Quality Review vendor by June 30, 2005.

 

  5.5.2.7.  Submit a copy of the Washington State adult Medicaid response data
set according to 2005 NCBD/CAHPS standards to DSHS’s designated External Quality
Review vendor by June 30, 2005.

 

  5.5.2.8.  DSHS’ External Quality Review vendor will forward the Contractor’s
data to the NCBD based on the 2005 NCBD guidelines. Contractors will be
responsible for filling out specific NCBD data submission forms as determined by
DSHS and submitting those forms to DSHS’s designated EQRO by June 30, 2005.

 

  5.5.2.9.  DSHS will determine the questionnaire format, questions and question
placement, using the most recent HEDIS® version of the Medicaid adult
questionnaire (currently 3.0H), plus approved supplemental and/or custom
questions as determined by DSHS. Contractors will receive the approved DSHS
questionnaire by January 31, 2005.

 

  5.5.2.10.  Contractors will be allowed up to seven Contractor supplemental
questions with written approval from DSHS for amount, content, and placement
prior to December 31, 2004.

 

  5.5.2.11.  Contractors are required to include performance guarantee language
in their vendor subcontracts that require a vendor to achieve at least a 35%
response rate.

 

28



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  5.5.3.  If a Contractor cannot conduct the required annual CAHPS surveys
(Children, Children with Chronic Conditions, or Adult) because of limited total
enrollment and/or sample size, the Contractor shall notify DSHS in writing
whether they have a physician or physician group at substantial financial risk
in accordance with the physician incentive plan requirements under Section 8.8.

 

  5.6. Provider Education: The Contractor shall maintain a system for keeping
participating practitioners and providers informed about:

 

  5.6.1.  Covered services for enrollees served under this agreement;

 

  5.6.2.  Coordination of care requirements; and

 

  5.6.3.  DSHS policies as related to this agreement.

 

  5.6.4.  Interpretation of data from the quality improvement program (42 CFR
434.34(d)).

 

  5.7. Claims Payment Standards: The Contractor shall meet the timeliness of
payment standards specified for Medicaid fee-for-service in Section
1902(a)(37)(A) of the Social Security Act and specified for health carriers in
WAC 284-43-321. To be compliant with both payment standards the Contractor shall
pay or deny, and shall require subcontractors to pay or deny, 95% of clean
claims within thirty (30) calendar days of receipt, 95% of all claims within
sixty (60) of receipt and 99% of clean claims within ninety (90) calendar days
of receipt. The Contractor and its providers may agree to a different payment
requirement in writing on an individual claim.

 

  5.7.1.  A claim is a bill for services, a line item of service or all services
for one enrollee within a bill.

 

  5.7.2.  A clean claim is a claim that can be processed without obtaining
additional information from the provider of the service or from a third party.

 

  5.7.3.  The date of receipt is the date the Contractor receives the claim from
the provider.

 

  5.7.4.  The date of payment is the date of the check or other form of payment.

 

  5.8.

Health Insurance Portability and Accountability Act (HIPAA): The Contractor and
the Contractor’s subcontractors shall comply with the applicable provisions of
the Health Insurance Portability and Accountability Act (HIPAA) of 1996,
codified at 42 USC 1320(d) et.seq. and 45 CFR parts

 

29



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

160, 162, and 164. The Contractor and the Contractor’s subcontractors shall
fully cooperate with DSHS efforts to implement HIPAA requirements.

 

  5.9. Practice Guidelines: The Contractor shall adopt practice guidelines that
meet the following requirements (42 CFR 438.6):

 

  5.9.1.  Are based on valid and reliable clinical evidence or a consensus of
health care professionals in the particular field.

 

  5.9.2.  Consider the needs of enrollees.

 

  5.9.3.  Are adopted in consultation with contracting health care
professionals.

 

  5.9.4.  Are reviewed and updated periodically as appropriate.

 

  5.9.5.  Are disseminated to all affected providers and, upon request, to DSHS,
enrollees and potential enrollees.

 

  5.9.6.  Are the basis for and are consistent with decisions for utilization
management, enrollee education, coverage of services, and other areas to which
the guidelines apply.

 

  5.10.  Advance Directives:

 

  5.10.1.  The Contractor shall maintain written policies and procedures for
advance directives that meet the requirements of WAC 388-501-0125, 42 CFR 438.6,
42 CFR 438.10, 42 CFR 422.128, and 42 CFR 489 Subpart I. The Contractor’s
advance directive policies and procedure shall be disseminated to all affected
providers, enrollees, DSHS, and, upon request, potential enrollees.

 

  5.10.2.  The Contractor’s written policies respecting the implementation of
advance directive rights shall include a clear and precise statement of
limitation if the Contractor cannot implement an advance directive as a matter
of conscience. At a minimum, this statement must do the following:

 

  5.10.2.1.  Clarify any differences between Contractor conscientious objections
and those that may be raised by individual physicians.

 

  5.10.2.2.  Identify the state legal authority permitting such objection.

 

  5.10.2.3.  Describe the range of medical conditions or procedures affected by
the conscience objection.

 

30



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  5.10.3.  If an enrollee is incapacitated at the time of initial enrollment and
is unable to receive information (due to the incapacitating condition or a
mental disorder) or articulate whether or not he or she has executed an advance
directive, the Contractor may give advance directive information to the
enrollee’s family or surrogate in the same manner that it issues other materials
about policies and procedures to the family of the incapacitated enrollee or to
a surrogate or other concerned persons in accord with State law. The Contractor
is not relieved of its obligation to provide this information to the enrollee
once he or she is no longer incapacitated or unable to receive such information.
Follow-up procedures must be in place to ensure that the information is given to
the individual directly at the appropriate time.

 

  5.10.4.  The Contractor’s policies and procedures must require, and the
Contractor must ensure, that the enrollee’s medical record documents, in a
prominent part, whether or not the individual has executed an advance directive.

 

  5.10.5.  The Contractor shall not condition the provision of care or otherwise
discriminate against an enrollee based on whether or not the enrollee has
executed an advance directive.

 

  5.10.6.  The Contractor shall ensure compliance with requirements of State and
Federal law (whether statutory or recognized by the courts of the State)
regarding advance directives.

 

  5.10.7.  The Contractor shall provide for education of staff concerning its
policies and procedures on advance directives.

 

  5.10.8.  The Contractor shall provide for community education regarding
advance directives that may include material required herein, either directly or
in concert with other providers or entities. Separate community education
materials may be developed and used, at the discretion of the Contractor. The
same written materials are not required for all settings, but the material
should define what constitutes an advance directive, emphasizing that an advance
directive is designed to enhance an incapacitated individual’s control over
medical treatment, and describe applicable State and Federal law concerning
advance directives. The Contractor shall document its community education
efforts.

 

  5.10.9. 

The Contractor is not required to provide care that conflicts with an advance
directive; and is not required to implement an advance directive if, as a matter
of conscience, the Contractor cannot implement an advance directive and State
law allows the Contractor or

 

31



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

any subcontractor providing services under this agreement to conscientiously
object.

 

  5.10.10.  The Contractor shall inform enrollees that they may file a grievance
with the Contractor if the enrollee is dissatisfied with the Contractor’s
advance directive policy and procedure or the Contractor’s administration of
those policies and procedures. The Contractor shall also inform enrollees that
they may file a grievance with DSHS if they believe the Contractor is
non-compliant with advance directive requirements.

 

  5.11.  Health Information Systems: The Contractor shall maintain and shall
require subcontractors to maintain a health information system that complies
with the requirements of 42 CFR 438.242 and provides the information necessary
to meet the Contractor’s obligations under this agreement. The Contractor shall
have in place mechanisms to verify the health information received from
subcontractors. Mechanisms shall include the following:

 

  5.11.1.  A health information system that collects, analyze, integrates, and
reports data. The system must provide information on areas including but not
limited to, utilization, grievance, and appeals, and disenrollments for other
than loss of Medicaid eligibility.

 

  5.11.2.  Data received from providers is accurate and complete by:

 

  5.11.2.1.  Verifying the accuracy and timeliness of reported data;

 

  5.11.2.2.  Screening the data for completeness, logic, and consistency; and

 

  5.11.2.3.  Collecting service information on standardized formats to the
extent feasible and appropriate.

 

  5.11.3.  The Contractor shall make all collected data available to DSHS and
The Center for Medicare and Medicaid Services (CMS) upon request.

 

6. REPORTING REQUIREMENTS:

 

  6.1. Certification Requirements: Any information and/or data required by this
agreement and identified by DSHS as requiring certification shall be certified
by the Contractor as follows (42 CFR 438.600 through 42 CFR 438.606):

 

  6.1.1.  Source of certification: The information and/or data shall be
certified by one of the following:

 

  6.1.1.1.  The Contractor’s Chief Executive Officer

 

32



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  6.1.1.2.  The Contractor’s Chief Financial Officer

 

  6.1.1.3.  An individual who has delegated authority to sign for, and who
reports directly to, the Contractor’s Chief Executive Officer or Chief Financial
Officer

 

  6.1.2.  Content of certification: The Contractor’s certification shall attest,
based on best knowledge, information, and belief, to the accuracy, completeness
and truthfulness of the information and/or data.

 

  6.1.3.  Timing of certification: The Contractor shall submit the certification
concurrently with the certified information and/or data.

 

  6.2. HEDIS® Measures: In accordance with 7.5 Notices, the Contractor shall
report to DSHS, the following HEDIS® measures using the current HEDIS® Technical
Specifications and official corrections published by NCQA, unless directed
otherwise in writing by DSHS.

 

  6.2.1.  No later than June 15th of each year, the following HEDIS® measures
shall be submitted electronically to DSHS and a second copy shall be submitted
to the EQRO designated by DSHS, using the NCQA data submission tool (DST):

 

  6.2.1.1.  Childhood Immunization Status

 

  6.2.1.2.  Prenatal and Postpartum Care

 

  6.2.1.3.  Well Child Visits in the First 15 Months of Life

 

  6.2.1.4.  Well Child Visits in the Third, Fourth, Fifth and Sixth Years of
Life

 

  6.2.1.5.  Adolescent Well Child Visits

 

  6.2.1.6.  Use of Appropriate Medications for People with Asthma

 

  6.2.1.7.  Comprehensive Diabetes Care

 

  6.2.1.8.  Inpatient Utilization-General Hospital/Acute Care

 

  6.2.1.9.  Ambulatory Care

 

  6.2.1.10.  Birth and Average Length of Stay, Newborns

 

33



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  6.2.2.  All measures shall be audited, at Contractor expense, by an NCQA
licensed organization in accord with the current HEDIS COMPLIANCE AUDIT™
standards, policies and procedures. The signed and certified audit report shall
be submitted to DSHS no later than July 15th of each year. A second copy shall
be submitted to the EQRO designated by DSHS.

 

  6.2.2.1.  If the Contractor has current NCQA accreditation, including
Medicaid, a full audit, as defined by NCQA, is allowed.

 

  6.2.2.2.  If the Contractor does not have current NCQA accreditation,
including Medicaid, a partial audit, as defined by NCQA, must be conducted.

 

  6.2.3.  The Contractor may rotate HEDIS® measures only with the advance
written permission of DSHS. The Contractor may request permission to rotate
measures by making a written request to the DSHS contact named in the Notices
section of this agreement.

 

  6.3. Encounter Data:

 

  6.3.1.  Encounter data includes all services delivered to enrollees. DSHS
collects and uses this data for many reasons such as: federal reporting; rate
setting and risk adjustment; managed care quality improvement program,
utilization patterns and access to care; DSHS hospital rate setting; and
research studies. The Contractor shall comply with the Encounter Data Guide for
Managed Care Organizations published by DSHS.

 

  6.3.2.  DSHS may change the Encounter Data Guide for Managed Care
Organizations with one hundred and fifty (150) calendar days written notice to
the Contractor. The Encounter Data Guide for Managed Care Organizations may be
changed with less than one hundred and fifty (150) calendar days notice by
mutual agreement of the Contractor and DSHS. The Contractor shall, upon receipt
of such notice from DSHS, provide notice of changes to subcontractors.

 

  6.4. Integrated Provider Network Database (IPND): The Contractor shall report
their complete provider network, to include all current contracted providers,
monthly to DSHS through the designated data management contact in accord with
the Provider Network Reporting Requirements published by DSHS at
http://maa.dshs.wa.gov/healthyoptions/IPND.

 

  6.5.

FQHC/RHC Report: The Contractor shall provide DSHS with information related to
subcontracted federally-qualified health centers (FQHC) and rural

 

34



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

health clinics (RHC), as required by the DSHS Healthy Options Licensed Health
Carrier Billing Instructions, published by DSHS.

 

  6.6. Enrollee Mortality: The Contractor shall maintain a record of known
enrollee deaths, including the enrollee’s name, date of birth, age at death,
location of death, and cause(s) of death. This information shall be available to
DSHS upon request. The Contractor shall assist DSHS in efforts to evaluate and
improve the availability and utility of selected mortality information for
quality improvement purposes.

 

  6.7. Actions, Grievances and Appeals: The Contractor shall maintain a record
of all actions, grievances and appeals, including actions, grievances and
appeals handled by a delegated entity and independent review of adverse
decisions by an independent review organization. The Contractor shall provide a
report of complete actions, grievances and appeals to DSHS biannually for the
prior six months. The report for the six months ending March 31st is due no
later than June 1st and the report for the six months ending September 30th is
due no later than November 1st. The Contractor is responsible for maintenance of
records for and reporting of any grievance, actions and appeals handled by
delegated entities. Delegated actions, grievances and appeals are to be
integrated into the Contractor’s report. Data shall be reported in the DSHS and
Contractor agreed upon format. The report medium shall be specified by DSHS.
Reporting of actions shall include all denials or limited authorization of a
requested service, including the type or level of service, and the reduction,
suspension, or termination of a previously authorized service but will not
include denials of payment to providers. Reporting of grievances shall include
all expressions of enrollee dissatisfaction not related to an action. The
records shall be sorted using the sort keys identified and shall include, at a
minimum:

 

  6.7.1.  Name of Program: HO, CHIP, or BH+ (Primary Sort Key)

 

  6.7.2.  Name of the delegated entity, if any

 

  6.7.3.  Enrollee Identifier (three separate fields):

 

  6.7.3.1.  Patient Identification Code (PIC) (preferred) or

 

  6.7.3.2.  Enrollee Name and Enrollee Birthday: If PIC not reported

 

  6.7.4.  Name of Practitioner (Optional)

 

  6.7.5.  Type of Practitioner (Optional)

 

35



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  6.7.6.  Type (Secondary Sort Key):

 

  6.7.6.1.  Action

 

  6.7.6.2.  Grievance

 

  6.7.6.3.  Appeal - First Level

 

  6.7.6.4.  Appeal - Second Level

 

  6.7.6.5.  IRO

 

  6.7.7.  Expedited: Yes or No

 

  6.7.8.  Grievance, Appeal or IRO Issue

 

  6.7.9.  Category of Action or Grievance

 

  6.7.10.  Action Reason

 

  6.7.11.  Resolution of Grievance, Appeal or IRO

 

  6.7.12.  Action Date

 

  6.7.13.  Receipt Date of Grievance, Appeal or IRO

 

  6.7.14.  Date of Resolution of Grievance, Appeal, or IRO

 

  6.7.15.  Date written notification of Action or Grievance, Appeal or IRO
outcome sent to enrollee and practitioner

 

  6.8. Drug Formulary Review and Approval: The Contractor shall submit its drug
formulary, for use with enrollees covered under the terms of this agreement, to
DSHS for review and approval by January 31st of each year of this agreement.

 

  6.9. Fraud and Abuse: The Contractor shall report in writing all verified
cases of fraud and abuse, including fraud and abuse by the Contractor’s
employees and subcontractors, within seven (7) calendar days to DSHS according
to Section 7.5, Notices. The report shall include the following information:

 

  6.9.1.  Subject(s) of complaint by name and either provider/subcontractor type
or employee position.

 

  6.9.2.  Source of complaint by name and provider/subcontractor type or
employee position, if applicable.

 

36



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  6.9.3.  Nature of complaint.

 

  6.9.4.  Estimate of the amount of funds involved.

 

  6.9.5.  Legal and administrative disposition of case.

 

  6.10.  Five Percent Equity: The Contractor shall provide the DSHS, MAA,
Division of Program Support, Contract Manager assigned to the Contractor a list
of persons with a beneficial ownership of more than 5% of the Contractor’s
equity no later than February 28th of each year of this agreement.

 

7. GENERAL TERMS AND CONDITIONS

 

  7.1. Complete Agreement: This agreement incorporates Exhibits to this
agreement and the DSHS billing instructions applicable to the Contractor. All
terms and conditions of this agreement are stated in this agreement and its
incorporations. No other agreements, oral or written, are binding.

 

  7.2. Modification: This agreement may only be modified by mutual consent of
the parties. All modifications shall be set forth in contract amendments issued
by DSHS.

 

  7.3. Waiver: The failure of either party to enforce any provision of this
agreement shall not constitute a waiver of that or any other provision, and will
not be construed to be a modification of the terms and conditions of the
agreement unless incorporated into the agreement with an amendment.

 

  7.4. Limitation of Authority: No alteration, modification, or waiver of any
clause or condition of the agreement is binding unless made in writing and
signed by a DSHS Contracting Officer or their designee.

 

  7.5. Notices: Whenever one party is required to give notice to the other under
this agreement, it shall be deemed given if mailed by United States Postal
Service, registered or certified mail, return receipt requested, postage prepaid
and addressed as follows:

 

In the case of notice to the Contractor, notice will be sent to the point of
contact identified on the signature page of the agreement.

 

In the case of notice to DSHS:

 

Peggy Wilson, Section Manager (or her successor)

Managed Care Contract Management Section

Division of Program Support

Medical Assistance Administration

Department of Social and Health Services

P.O. Box 45530

Olympia, WA 98504-5530

 

37



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

Said notice shall become effective on the date delivered as evidenced by the
return receipt or the date returned to the sender for non-delivery other than
for insufficient postage. Either party may at any time change its address for
notification purposes by mailing as aforesaid a notice stating the change and
setting forth the new address, which shall be effective on the tenth day
following the effective date of such notice unless a later date is specified.

 

  7.6. Force Majeure: If the Contractor is prevented from performing any of its
obligations hereunder in whole or in part as a result of a major epidemic, act
of God, war, civil disturbance, court order, or any other cause beyond its
control, such nonperformance shall not be a ground for termination for default.
Immediately upon the occurrence of any such event, the Contractor shall commence
to use its best efforts to provide, directly or indirectly, alternate and, to
the extent practicable, comparable performance. Nothing in this clause shall be
construed to prevent DSHS from terminating this agreement for reasons other than
for default during the period of events set forth above, or for default, if such
default occurred prior to such event.

 

  7.7. Sanctions:

 

  7.7.1.  DSHS will notify the Contractor in writing of the basis and nature of
the any sanctions and, if applicable, provide a reasonable deadline for curing
the cause for the sanction before imposing sanctions. The Contractor may request
a dispute resolution, as described in Section 7.23, Disputes, if the Contractor
disagrees with DSHS’ position.

 

  7.7.2.  When the Contractor fails to meet its obligations under the terms of
this agreement, DSHS may impose sanctions by withholding up to five percent of
payments to the Contractor rather than terminating the agreement.

 

DSHS may withhold payment from the end the cure period until the default is
cured or any resulting dispute is resolved in the Contractor’s favor.

 

  7.7.3.  DSHS, CMS or the Office of the Inspector General (OIG) may impose
intermediate sanctions, in accord with 42 CFR 438.700, 42 CFR 438.702, 42 CFR
438.704, 45 CFR 92.36(i)(1), 42 CFR 422.208 and 42 CFR 422.210, against the
Contractor for:

 

  7.7.3.1.  Failing to provide medically necessary services that the Contractor
is required to provide, under law or under this agreement, to an enrollee
covered under this agreement.

 

38



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.7.3.2.  Imposing on enrollees premiums or charges that are in excess of the
premiums or charges permitted under law or under this agreement.

 

  7.7.3.3.  Acting to discriminate among enrollees on the basis of their health
status or need for health care services. This includes termination of enrollment
or refusal to reenroll a recipient, except as permitted under law or under this
agreement, or any practice that would reasonably be expected to discourage
enrollment by recipients whose medical condition or history indicates probable
need for substantial future medical services.

 

  7.7.3.4.  Misrepresenting or falsifying information that it furnishes to CMS
or to the State.

 

  7.7.3.5.  Misrepresenting or falsifying information that it furnishes to an
enrollee, potential enrollee, or health care provider.

 

  7.7.3.6.  Failing to comply with the requirements for physician incentive
plans.

 

  7.7.3.7.  Distributing directly, or indirectly through any agent or
independent contractor, marketing materials that have not been approved by the
State or that contain false or materially misleading information.

 

  7.7.3.8.  Violating any of the other requirements of Sections 1903(m) or 1932
of the Social Security Act, and any implementing regulations.

 

  7.7.3.9.  Intermediate sanctions may include:

 

  7.7.3.9.1.  Civil monetary penalties in the following amounts:

 

  7.7.3.9.1.1.  A maximum of $25,000 for each determination of failure to
provide services; misrepresentation or false statements to enrollees, potential
enrollees or healthcare providers; failure to comply with physician incentive
plan requirements; or marketing violations.

 

  7.7.3.9.1.2.  A maximum of $100,000 for each determination of discrimination;
or misrepresentation or false statements to CMS or the State.

 

  7.7.3.9.1.3.  A maximum of $15,000 for each potential enrollee DSHS determines
was not enrolled because of a discriminatory practice subject to the $100,000
overall limit.

 

39



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.7.3.9.1.4.  A maximum of $25,000 or double the amount of the charges,
whichever is greater, for charges to enrollees that are not allowed under HO or
SCHIP. DSHS will deduct from the penalty the amount charged and return it to the
enrollee.

 

  7.7.3.9.2.  Appointment of temporary management for the Contractor as provided
in 42 CFR 438.706. DSHS will only impose temporary management if it finds that
the Contractor has repeatedly failed to meet substantive requirements in
Sections 1903(m) or 1932 of the Social Security Act. Either DSHS or the
Contractor may terminate this agreement, as otherwise provided herein, prior to
and as an alternative to appointment of temporary management.

 

  7.7.3.9.3.  Suspension of all new enrollment, including default enrollment,
after the effective date of the sanction.

 

  7.7.3.9.4.  Suspension of payment for enrollees enrolled after the effective
date of the sanction and until CMS or DSHS is satisfied that the reason for
imposition of the sanction no longer exists and is not likely to recur.

 

  7.8. Assignment of this Agreement: This agreement, including the rights,
benefits, and duties herein, shall be binding on the parties and their
successors and assignees but shall not be assignable by either party without the
express written consent of the other. Nor shall any claim, pertinent to this
agreement, against one of the parties be assignable without the express written
consent of the other.

 

  7.9. Headings Not Controlling: The headings and the index used herein are for
reference and convenience only, and shall not enter into the interpretation
thereof, or describe the scope or intent of any provisions or sections of this
agreement.

 

  7.10.  Order of Precedence: In the interpretation of this agreement and
incorporated documents, the various terms and conditions shall be construed as
much as possible to be complementary. In the event that such interpretation is
not possible the following order of precedence shall apply:

 

  7.10.1.  Federal statutes and regulations concerning the operation of Health
Maintenance Organizations and the provisions of Title XIX of the federal Social
Security Act.

 

40



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.10.2.  State of Washington statutes and regulations concerning the operation
of the DSHS’ Medical Assistance Program, including but not limited to WAC
388-538.

 

  7.10.3.  State of Washington statutes and regulations concerning the operation
of Health Maintenance Organizations and Health Care Service Contractors.

 

  7.10.4.  The terms and conditions of this agreement.

 

  7.11.  Proprietary Rights: DSHS recognizes that nothing in this agreement
shall give DSHS rights to the systems developed or acquired by the Contractor
during the performance of this agreement. The Contractor recognizes that nothing
in this agreement shall give the Contractor rights to the systems developed or
acquired by DSHS during the performance of this agreement.

 

  7.12.  Covenant Against Contingent Fees: The Contractor promises that no
person or agency has been employed or retained on a contingent fee for the
purpose of seeking or obtaining this agreement. This does not apply to
legitimate employees or an established commercial or selling agency maintained
by the Contractor for the purpose of securing business. In the event of breach
of this clause by the Contractor DSHS may at its discretion: a) annul the
agreement without any liability; or b) deduct from the agreement price or
consideration or otherwise recover the full amount of any such contingent fee.

 

  7.13.  Enrollees’ Right to Obtain a Conversion Agreement: The Contractor shall
offer a conversion agreement to all enrollees whose enrollment is terminated due
to loss of eligibility for Medical Assistance in accord with RCW 48.46.450.

 

  7.14.  Records Maintenance and Retention:

 

  7.14.1.  Maintenance: The Contractor and its subcontractors shall maintain
financial, medical and other records pertinent to this agreement. All financial
records shall follow generally accepted accounting principles. Medical records
and supporting management systems shall include all pertinent information
related to the medical management of each enrollee. Other records shall be
maintained as necessary to clearly reflect all actions taken by the Contractor
related to this agreement.

 

  7.14.2. 

Retention: All records and reports relating to this agreement shall be retained
by the Contractor and its subcontractors for a minimum of seven (7) years after
final payment is made under this agreement or, in the event that this agreement
is renewed, seven (7) years after the renewal date. However, when an audit,
litigation, or other action

 

41



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

involving records is initiated prior to the end of said period, records shall be
maintained for a minimum of seven (7) years following resolution of such action.

 

  7.15.  Access to Facilities and Records: The Contractor and its subcontractors
shall cooperate with medical and financial audits performed by duly authorized
representatives of DSHS, the state of Washington Auditor’s Office, DHHS, and
federal auditors from the United States government General Accounting Office and
the Office of Management and Budget. With reasonable notice, generally thirty
(30) calendar days, the Contractor and its subcontractors shall provide access
to its facilities and the financial and medical records pertinent to this
agreement to monitor and evaluate performance under this agreement, including,
but not limited to, the quality, cost, use and timeliness of services (42 CFR
434.52), and assessment of the Contractor’s capacity to bear the potential
financial losses (42 CFR 434.58). The Contractor and its subcontractors shall
provide immediate access to facilities and records pertinent to this agreement
for Medicaid fraud investigators.

 

  7.16.  Solvency:

 

  7.16.1.  The Contractor shall have a Certificate of Registration as either a
Health Maintenance Organization or a Health Care Service Contractor from the
Office of the Insurance Commissioner (OIC). The Contractor shall comply with the
solvency provisions of RCW 48.44 or RCW 48.46, as amended.

 

  7.16.2.  The Contractor shall notify DSHS immediately upon being notified by
OIC that they are to report financial information quarterly or monthly and
provide DSHS with the same information provided to OIC in response to any OIC
request. The Contractor shall deliver all required information and notices to
DSHS at the address listed in 7.5 Notices. The Contractor agrees that DSHS may
at anytime access any information related to the Contractor’s financial
condition, or compliance with OIC requirements, from OIC and consult with OIC
concerning such information.

 

  7.16.3.  The Contractor shall provide DSHS with the Contractor’s audited
financial statements as soon as they become available to the Contractor.
Financial statements shall be delivered to the address list in 7.5 Notices.

 

  7.16.4.  If the Contractor becomes insolvent during the term of this
agreement:

 

  7.16.4.1.  The state of Washington and enrollees shall not be in any manner
liable for the debts and obligations of the Contractor.

 

42



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.16.4.2.  In accord with Section 10.13 Prohibition on Enrollee Charges for
Covered Services, under no circumstances shall the Contractor, or any providers
used to deliver services covered under the terms of this agreement, charge
enrollees for covered services.

 

  7.16.4.3.  The Contractor shall, in accord with RCW 48.44.055 or RCW
48.46.245, provide for the continuity of care for enrollees.

 

  7.17.  Compliance with All Applicable Laws and Regulations: In the provision
of services under this agreement, the Contractor and its subcontractors shall
comply with all applicable federal and state statutes and regulations, and all
amendments thereto, that are in effect when the agreement is signed or that come
into effect during the term of the agreement (42 CFR 438.100(d). This includes,
but is not limited to:

 

  7.17.1.  Title XIX and Title XXI of the Social Security Act.

 

  7.17.2.  Title VI of the Civil Rights Act of 1964.

 

  7.17.3.  Title IX of the Education Amendments of 1972, regarding any education
programs and activities.

 

  7.17.4.  The Age Discrimination Act of 1975.

 

  7.17.5.  The Rehabilitation Act of 1973

 

  7.17.6.  The Americans with Disabilities Act.

 

  7.17.7.  All applicable OIC statutes and regulations.

 

  7.17.8.  All local, state, and federal professional and facility licensing and
accreditation requirements/standards that apply to services performed under the
terms of this agreement, including but not limited to:

 

  7.17.8.1.  All applicable standards, orders, or requirements issued under
Section 306 of the Clean Air Act (42 US 1857(h)), Section 508 of the Clean Water
Act (33 US 1368), Executive Order 11738, and Environmental Protection Agency
(EPA) regulations (40 CFR Part 15), which prohibit the use of facilities
included on the EPA List of Violating Facilities. Any violations shall be
reported to DSHS, DHHS, and the EPA.

 

  7.17.8.2. 

Any applicable mandatory standards and policies relating to energy efficiency
that are contained in the State Energy

 

43



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

Conservation Plan, issued in compliance with the federal Energy Policy and
Conservation Act.

 

  7.17.8.3.  Those specified for laboratory services in the Clinical Laboratory
Improvement Amendments (CLIA).

 

  7.17.8.4.  Those specified in Title 18 for professional licensing.

 

  7.17.9.  Liability insurance requirements.

 

  7.17.10.  Reporting of abuse as required by RCW 26.44.030.

 

  7.17.11.  Industrial insurance coverage as required by Title 51 RCW.

 

  7.17.12.  Any other requirements associated with the receipt of federal funds.

 

  7.18.  Nondiscrimination: The Contractor shall comply with all federal and
state nondiscrimination laws and regulations.

 

  7.19.  Review of Client Information: DSHS agrees to provide the Contractor
with written client information, which DSHS intends to distribute to all or a
class of clients.

 

  7.20.  Contractor Not Employee of DSHS: The Contractor acknowledges and
certifies that its directors, officers, partners, employees, and agents are not
officers, employees, or agents of DSHS or the state of Washington. The
Contractor shall not hold itself out as or claim to be an officer, employee, or
agent of DSHS or the state of Washington by reason of this agreement. The
Contractor shall not claim any rights, privileges, or benefits that would accrue
to a civil service employee under RCW 41.06.

 

  7.21.  DSHS Not Guarantor: The Contractor acknowledges and certifies that
neither DSHS nor the state of Washington are guarantors of any obligations or
debts of the Contractor.

 

  7.22.  Mutual Indemnification and Hold Harmless: The parties shall be
responsible for and shall indemnify and hold each other harmless from all claims
and/or damages to persons and/or property resulting from its negligent acts and
omissions. The Contractor shall indemnify and hold harmless DSHS from any claims
by non-participating providers related to the provision to enrollees of covered
services under this agreement.

 

44



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.23.  Disputes: When a dispute arises over an issue concerning the terms of
the agreement, the parties agree to the following process to address the
dispute:

 

  7.23.1.  The Contractor and DSHS shall attempt to resolve the dispute through
informal means between the Contractor and the DSHS, MAA, Division of Program
Support, Contract Manager assigned to the Contractor.

 

  7.23.2.  If the Contractor is not satisfied with the outcome of the resolution
with the Contract Manager, the Contractor may submit the disputed issue, in
writing, for review, within ten (10) working days of the outcome, to:

 

MaryAnne Lindeblad, Director (or her successor)

Division of Program Support

Medical Assistance Administration

Department of Social and Health Services

P.O. Box 45530

Olympia, WA 98504-5530

 

The Director may request additional information from the Contract Manager and/or
the Contractor. The Director shall issue a written review decision to the
Contractor within thirty (30) calendar days of receipt of all information
relevant to the issue. The review decision will be provided to the Contractor
according to Section 7.5.

 

  7.23.3.  When the Contractor disagrees with the review decision of the
Director, the Contractor may request independent mediation of the dispute. The
request for mediation must be submitted to the Director, in writing, within ten
(10) working days of the Contractor’s receipt of the Director’s review decision.
The Contractor and DSHS shall mutually agree on the selection of the independent
mediator and shall bear all costs associated with mediation equally. The results
of mediation shall not be binding on either party.

 

  7.23.4.  Both parties agree to make their best efforts to resolve disputes
arising from this agreement and agree that the dispute resolution process
described herein shall precede any court action. This dispute resolution process
is the sole administrative remedy available under this agreement.

 

  7.24.  Governing Law and Venue: The laws of the state of Washington shall
govern this agreement. In the event of a lawsuit involving this agreement, venue
shall be proper only in Thurston County, Washington. By execution of this
agreement, the Contractor acknowledges the jurisdiction of the courts of the
state of Washington regarding this matter.

 

  7.25.  Severability: If any provision of this agreement, including any
provision of any document incorporated by reference, shall be held invalid, that
invalidity shall not affect the other provisions of the agreement. To that end,
the provisions of this agreement are declared to be severable.

 

45



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.26.  Excluded Persons:

 

  7.26.1.  The Contractor may not knowingly have a director, officer, partner,
or person with a beneficial ownership of more than 5% of the Contractor’s
equity, or have an employee, consultant or contractor who is significant or
material to the provision of services under this agreement, who has been, or is
affiliated with someone who has been, debarred, suspended, or otherwise excluded
by any federal agency (SSA 1932(d)(1)). A list of excluded parties is available
on the following Internet website: www.arnet.gov/epls.

 

  7.26.2.  By entering into this agreement, the Contractor certifies that it
does not knowingly have anyone who is an excluded person, or is affiliated with
an excluded person, as a director, officer, partner, employee, contractor, or
person with a beneficial ownership of more than 5% of its equity. The Contractor
is required to notify DSHS when circumstances change that affect such
certification.

 

  7.26.3.  The Contractor is not required to consult the excluded parties list,
but may instead rely on certifications from directors, officers, partners,
employees, contractors, or persons with beneficial ownership of more than 5% of
the Contractor’s equity, that they are not debarred or excluded from a federal
program.

 

  7.27.  Fraud and Abuse Requirements - Policies and Procedures:

 

  7.27.1.  The Contractor shall have administrative and management arrangements
or procedures, and a mandatory compliance plan, that are designed to guard
against fraud and abuse (42 CFR 438.608(a)).

 

  7.27.2.  The Contractor’s arrangements or procedures shall include the
following (42 CFR 438.608(b)(1)):

 

  7.27.2.1.  Written policies, procedures, and standards of conduct that
articulates the Contractor’s commitment to comply with all applicable Federal
and State standards.

 

  7.27.2.2.  The designation of a compliance officer and a compliance committee
that are accountable to senior management.

 

  7.27.2.3.  Effective training for the compliance officer and the Contractor’s
employees.

 

  7.27.2.4.  Effective lines of communication between the compliance officer and
the Contractor’s staff.

 

46



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  7.27.2.5.  Enforcement of standards through well-publicized disciplinary
guidelines.

 

  7.27.2.6.  Provision for internal monitoring and auditing.

 

  7.27.2.7.  Provision for prompt response to detected offenses, and for
development of corrective action initiatives.

 

  7.27.3.  The Contractor shall submit a written copy of its administrative and
management arrangements or procedures and mandatory compliance plan regarding
fraud and abuse to DSHS for approval, according to Section 7.5, Notices, by
March 31st each year of this agreement. DSHS shall respond with approval or
denial with required modifications within thirty (30) calendar days of receipt.
The Contractor shall have thirty (30) calendar days to resubmit the policies and
procedures.

 

  7.27.4.  The Contractor may request a copy of the guidelines that DSHS will
use in evaluating the Contractor’s written administrative and management
arrangements or procedures and mandatory compliance plan regarding fraud and
abuse, and may request technical assistance in preparing the written
administrative and management arrangements or procedures and mandatory
compliance plan regarding fraud and abuse, by contacting the DSHS, MAA, Division
of Program Support Contract Manager assigned to the Contractor.

 

  7.28.  Insurance: The Contractor shall at all times comply with the following
insurance requirements.

 

  7.28.1.  Commercial General Liability Insurance (CGL): The Contractor shall
maintain Commercial General Liability Insurance, including coverage for bodily
injury, property damage, and contractual liability, with the following minimum
limits: Each Occurrence - $1,000,000; General Aggregate - $2,000,000. The policy
shall include liability arising out of premises, operations, independent
contractors, products-completed operations, personal injury, advertising injury,
and liability assumed under an insured contract. The state of Washington, DSHS,
its elected and appointed officials, agents, and employees shall be named as
additional insureds expressly for, and limited to, Contractor’s services
provided under this contract.

 

  7.28.2. 

Professional Liability Insurance (PL): If the Contractor provides professional
services, either directly or indirectly, the Contractor shall maintain
Professional Liability Insurance, including coverage for losses caused by errors
and omissions, with the following minimum

 

47



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

limits: Each Occurrence - $1,000,000; General Aggregate - $2,000,000.

 

  7.28.3.  Worker’s Compensation: The Contractor shall comply with all
applicable worker’s compensation, occupational disease, and occupational health
and safety laws and regulations. The state of Washington and DSHS shall not be
held responsible as an employer for claims filed by the Contractor or its
employees under such laws and regulations.

 

  7.28.4.  Employees and Volunteers: Insurance required of the Contractor under
the Contract shall include coverage for the acts and omissions of the
Contractor’s employees and volunteers.

 

  7.28.5.  Subcontractors: The Contractor shall ensure that all subcontractors
have and maintain insurance appropriate to the services to be performed. The
Contractor shall make available copies of Certificates of Insurance for
subcontractors, to DSHS if requested.

 

  7.28.6.  Separation of Insureds: All insurance Commercial General Liability
policies shall contain a “separation of insureds” provision.

 

  7.28.7.  Insurers: The Contractor shall obtain insurance from insurance
companies authorized to do business within the state of Washington, with a
“Best’s Reports” rating of A-, Class VII or better. Any exception must be
approved by the DSHS. Exceptions include placement with a “Surplus Lines”
insurer or an insurer with a rating lower than A-, Class VII.

 

  7.28.8.  Evidence of Coverage: The Contractor shall submit Certificates of
Insurance to the DSHS Central Contract Services, Insurance Services, PO Box
45811, Olympia, Washington 98504-5811, for each coverage required of the
Contractor under the Contract no later than January 15, 2004 DSHS in accord with
the Notices section of this agreement. Each Certificate of Insurance shall be
executed by a duly authorized representative of each insurer.

 

  7.28.9.  Material Changes: The Contractor shall give DSHS, in accord with the
Notices section of this agreement, 45 days advance notice of cancellation or
non-renewal of any insurance in the Certificate of Coverage. If cancellation is
due to non-payment of premium, the Contractor shall give DSHS 10 days advance
notice of cancellation.

 

  7.28.10. 

General: By requiring insurance, the state of Washington and DSHS do not
represent that the coverage and limits specified will be adequate to protect the
Contractor. Such coverage and limits shall not

 

48



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

be construed to relieve the Contractor from liability in excess of the required
coverage and limits and shall not limit the Contractor’s liability under the
indemnities and reimbursements granted to the State and DSHS in this Contract.
All insurance provided in compliance with this Contract shall be primary as to
any other insurance or self-insurance programs afforded to or maintained by the
State.

 

  7.28.11.  Contractor may waive the requirements contained in 7.28.1, 7.28.2,
7.28.7, and 7.28.8, if self-insured. In the event the Contractor is self
insured, the Contractor must send to DSHS by January 15, 2004, a signed written
document, which certifies that the contractor is self insured, carries coverage
adequate to meet the requirements of section 7.28, will treat DSHS as an
additional insured, expressly for, and limited to, the Contractor’s services
provided under this Contract, and provides a point of contact for DSHS.

 

8. SUBCONTRACTS

 

  8.1. Contractor Remains Legally Responsible: Subcontracts, as defined herein,
may be used by the Contractor for the provision of any service under this
agreement. However, no subcontract shall terminate the Contractor’s legal
responsibility to DSHS for any work performed under this agreement (42 CFR 434.6
(c)).

 

  8.2. Solvency Requirements for Subcontractors: For any subcontractor at
financial risk, as described in Section 8.8.3. Substantial Financial Risk, or
1.17. Risk, the Contractor shall establish, enforce and monitor solvency
requirements that provide assurance of the subcontractor’s ability to meet its
obligations.

 

  8.3. Required Provisions: Subcontracts shall be in writing, consistent with
the provisions of 42 CFR 434.6. All subcontracts shall contain the following
provisions:

 

  8.3.1.  Identification of the parties of the subcontract and their legal basis
for operation in the state of Washington.

 

  8.3.2.  Procedures and specific criteria for terminating the subcontract.

 

  8.3.3.  Identification of the services to be performed by the subcontractor
and which of those services may be subcontracted by the subcontractor.

 

  8.3.4.  Reimbursement rates and procedures for services provided under the
subcontract.

 

49



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.3.5.  Release to the Contractor of any information necessary to perform any
of its obligations under this agreement.

 

  8.3.6.  Reasonable access to facilities and financial and medical records for
duly authorized representatives of DSHS or DHHS for audit purposes, and
immediate access for Medicaid fraud investigators.

 

  8.3.7.  The requirement to completely and accurately report encounter data to
the Contractor. Contractor shall ensure that all subcontractors required to
report encounter data have the capacity to comply with the Encounter Data
Submission Requirements, Exhibit C-1.

 

  8.3.8.  The requirement to comply with the Contractor’s DSHS approved fraud
and abuse policies and procedures.

 

  8.3.9.  No assignment of the subcontract shall take effect without the DSHS’
written agreement.

 

  8.3.10.  The subcontractor shall comply with the applicable state and federal
rules and regulations as set forth in this agreement, including the applicable
requirements of 42 CFR 438.6.

 

  8.3.11.  Subcontracts shall set forth and require the subcontractor to comply
with any term or condition of this agreement that is applicable to the services
to be performed under the subcontract.

 

  8.3.12.  The Contractor shall provide the following information regarding the
grievance system to all subcontractors at the time that they enter into a
contract or no later than January 15, 2004 for continuing subcontractors (42 CFR
438.414 and 42 CFR 438.10(g)(1)):

 

  8.3.12.1.  The enrollee’s right to a fair hearing, how to obtain a hearing,
and representation rules at a hearing.

 

  8.3.12.2.  The enrollee’s right to file grievances and appeals and their
requirements and timeframes for filing.

 

  8.3.12.3.  The availability of assistance in filing.

 

  8.3.12.4.  The toll-free numbers to file oral grievances and appeals.

 

  8.3.12.5.  The enrollee’s right to request continuation of benefits during an
appeal or fair hearing and, if the Contractor’s action is upheld, the enrollee’s
responsibility to pay for the continued benefits.

 

50



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.4. Health Care Provider Subcontracts, including those for facilities, shall
also contain the following provisions:

 

  8.4.1.  A quality improvement system tailored to the nature and type of
services subcontracted, which affords quality control for the health care
provided, including but not limited to the accessibility of medically necessary
health care, and which provides for a free exchange of information with the
Contractor to assist the Contractor in complying with the requirements of this
agreement.

 

  8.4.2.  A means to keep records necessary to adequately document services
provided to enrollees.

 

  8.4.3.  Information about enrollees, including their medical records, shall be
kept confidential in a manner consistent with state and federal laws and
regulations.

 

  8.4.4.  The subcontractor accepts payment from the Contractor as payment in
full and shall not request payment from DSHS or any enrollee for covered
services performed under the subcontract.

 

  8.4.5.  The subcontractor agrees to hold harmless DSHS and its employees, and
all enrollees served under the terms of this agreement in the event of
non-payment by the Contractor. The subcontractor further agrees to indemnify and
hold harmless DSHS and its employees against all injuries, deaths, losses,
damages, claims, suits, liabilities, judgments, costs and expenses which may in
any manner accrue against DSHS or its employees through the intentional
misconduct, negligence, or omission of the subcontractor, its agents, officers,
employees or contractors.

 

  8.4.6.  If the subcontract includes physician services, provisions for
compliance with the PCP requirements stated in this agreement.

 

  8.4.7.  A ninety (90) day termination notice provision.

 

  8.4.8.  A specific termination provision for termination with short notice
when a provider is excluded from participation in the Medicaid program.

 

  8.4.9.  The subcontractor agrees to comply with the appointment wait time
standards of this agreement. The subcontract must provide for regular monitoring
of timely access and corrective action if the subcontractor fails to comply with
the appointment wait time standards (42 CFR 438.206(c)(1).

 

51



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.4.10.  A provision for ongoing monitoring and periodic formal review that is
consistent with industry standards and OIC regulations. Formal review must be
completed no less than once every three years and must identify deficiencies or
areas for improvement and provide for corrective action (42 CFR 438.230(b)).

 

  8.5. Health Care Provider Subcontracts Delegating Administrative Functions:
Subcontracts that delegate administrative functions under the terms of this
agreement shall include the following additional provisions:

 

  8.5.1.  For those subcontractors at financial risk, that the subcontractor
shall maintain the Contractor’s solvency requirements throughout the term of the
agreement.

 

  8.5.2.  Clear descriptions of any administrative functions delegated by the
Contractor in the subcontract, including but not limited to utilization/ medical
management, claims processing, enrollee grievances and appeals, and the
provision of data or information necessary to fulfill any of the Contractor’s
obligations under this agreement.

 

  8.5.3.  How frequently and by what means the Contractor will monitor
compliance with solvency requirements and requirements related to any
administrative function delegated in the subcontract.

 

  8.5.4.  Whether referrals for enrollees will be restricted to providers
affiliated with the group and, if so, a description of those restrictions.

 

  8.6. Excluded Providers:

 

  8.6.1.  Pursuant to Section 1128 of the Social Security Act, the Contractor
may not subcontract with an individual practitioner or provider, or an entity
with an officer, director, agent, or manager, or an individual who owns or has a
controlling interest in the entity, who has been: convicted of crimes as
specified in Section 1128 of the Social Security Act, excluded from
participation in the Medicare and Medicaid program, assessed a civil penalty
under the provisions of Section 1128, has a contractual relationship with an
entity convicted of a crime specified in Section 1128, or is a person described
in Section 7.26 of this agreement, Excluded Persons.

 

  8.6.2.  In addition, if DSHS terminates a subcontractor from participation in
the Medical Assistance program, the Contractor shall exclude the subcontractor
from participation in Healthy Options/SCHIP. The Contractor shall terminate
subcontracts of excluded providers immediately when the Contractor becomes aware
of such exclusion or when the Contractor receives notice from DSHS, whichever is
earlier.

 

52



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.7. Home Health Providers: If the pending Medicaid home health agency surety
bond requirement (Section 4708(d) of the Balanced Budget Act of 1997) becomes
effective before or during the term of this agreement, beginning on the
effective date of the requirement the Contractor may not subcontract with a home
health agency unless the state has obtained a surety bond from the home health
agency in the amount required by federal law. The Department will provide a
current list of bonded home health agencies upon request to the Contractor.

 

  8.8. Physician Incentive Plans: Physician incentive plans, as defined herein,
are subject to the conditions set forth in this section in accord with federal
regulations (42 CFR 422.208 and 42 CFR 422.210).

 

  8.8.1.  Prohibited Payments: The Contractor shall make no payment to a
physician or physician group, directly or indirectly, under a physician
incentive plan as an inducement to reduce or limit medically necessary services
provided to an individual enrollee.

 

  8.8.2.  Disclosure Requirements: Risk sharing arrangements in subcontracts
with physicians or physician groups are subject to review and approval by DSHS.
The Contractor shall provide the following information about its physician
incentive plan, and the physician incentive plans of all its subcontractors in
any tier, to the Department annually upon request:

 

  8.8.2.1.  Whether the incentive plan includes referral services.

 

  8.8.2.2.  If the incentive plan includes referral services:

 

  8.8.2.2.1.  The type of incentive plan (e.g. withhold, bonus, capitation)

 

  8.8.2.2.2.  For incentive plans involving withholds or bonuses, the percent
that is withheld or paid as a bonus.

 

  8.8.2.2.3.  Proof that stop-loss protection meets the requirements of
8.8.4.1., including the amount and type of stop-loss protection.

 

  8.8.2.2.4. 

The panel size and, if commercial members and enrollees are pooled, a
description of the groups pooled and the risk terms of each group. Medicaid,
Medicare, and commercial members in a physician’s or physician group’s panel may
be pooled provided the terms of risk for the pooled enrollees and commercial
members are comparable, and the incentive payments are not calculated separately
for pooled enrollees.

 

53



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

Commercial members include military and Basic Health Plan members.

 

  8.8.3.  Substantial Financial Risk: A physician, or physician group as defined
herein, is at substantial financial risk when more than 25% of the total maximum
potential payments to the physician or physician group depend on the use of
referral services. When the panel size is fewer than 25,000 members arrangements
that cause substantial financial risk include, but are not limited to, the
following:

 

  8.8.3.1.  Withholds greater than 25% of total potential payments

 

  8.8.3.2.  Withholds less than 25% of total potential payments but the
physician or physician group is potentially liable for more than 25% of total
potential payments.

 

  8.8.3.3.  Bonuses greater than 33% of total potential payments, less the
bonus.

 

  8.8.3.4.  Withholds plus bonuses if the withholds plus bonuses equal more than
25% of total potential payments.

 

  8.8.3.5.  Capitation arrangements if the difference between the minimum and
maximum possible payments is more than 25% of the maximum possible payments, or
the minimum and maximum possible payments are not clearly explained in the
contract.

 

  8.8.4.  Requirements if a Physician or Physician Group is at Substantial
Financial Risk: If the Contractor, or any subcontractor (e.g. IPA, PHO), places
a physician or physician group at substantial financial risk, the Contractor
shall assure that all physicians and physician groups have either aggregate or
per member stop-loss protection for services not directly provided by the
physician or physician group.

 

  8.8.4.1.  If aggregate stop-loss protection is provided, it must cover 90% of
the costs of referral services that exceed 25% of maximum potential payments
under the subcontract.

 

  8.8.4.2.  If stop-loss protection is based on a per-member limit, it must
cover 90% of the cost of referral services that exceed the limit as indicated
below based on panel size, and whether stop-loss is provided separately for
professional and institutional services or is combined for the two.

 

54



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.8.4.2.1.  1,000 members or fewer, the threshold is $3,000 for professional
services and $10,000 for institutional services, or $6,000 for combined
services.

 

  8.8.4.2.2.  1,001 - 5,000 members, the threshold is $10,000 for professional
services and $40,000 for institutional services, or $30,000 for combined
services.

 

  8.8.4.2.3.  5,001 - 8,000 members, the threshold is $15,000 for professional
services and $60,000 for institutional services, or $40,000 for combined
services.

 

  8.8.4.2.4.  8,001 - 10,000 members, the threshold is $20,000 for professional
services and $100,000 for institutional services, or $75,000 for combined
services.

 

  8.8.4.2.5.  10,001 - 25,000, the threshold is $25,000 for professional
services and $200,000 for institutional services, or $150,000 for combined
services.

 

  8.8.4.2.6.  25,001 members or more, there is no risk threshold.

 

  8.8.4.3.  For a physician or physician group at substantial financial risk,
the Contractor shall periodically conduct surveys of enrollee satisfaction with
the physician or physician group. DSHS shall require such surveys annually. DSHS
may, at its sole option, conduct enrollee satisfaction surveys that satisfy this
requirement and waive the requirement for the Contractor to conduct such
surveys. DSHS shall notify the Contractor in writing if the requirement is
waived. If DSHS does not waive the requirement, the Contractor shall provide the
survey results to DSHS annually upon request. The surveys shall:

 

  8.8.4.3.1.  Include current enrollees, and enrollees who have disenrolled
within 12 months of the survey for reasons other than loss of Medicaid
eligibility or moving outside the Contractor’s service area.

 

  8.8.4.3.2.  Be conducted according to commonly accepted principles of survey
design and statistical analysis.

 

  8.8.4.3.3.  Address enrollees satisfaction with the physician or physician
group’s:

 

  8.8.4.3.3.1.  Quality of services provided.

 

55



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  8.8.4.3.3.2.  Degree of access to services.

 

  8.8.5.  Sanctions and Penalties: DSHS or CMS may impose intermediate
sanctions, as described in Section 7.7 of this agreement, for failure to comply
with the rules in this section.

 

  8.9. Payment to FQHCs/RHCs: The Contractor shall not pay a federally qualified
health center or a rural health clinic less than the Contractor would pay
non-FQHC/RHC providers for the same services (42 USC 1396(m)(2)(A)(ix)).

 

9. TERM AND TERMINATION

 

  9.1. Term: This agreement is effective from January 1, 2003 at 12:01 a.m.
Pacific Standard Time (PST) through 12:00 a.m. December 31, 2005, PST. This
agreement may be extended by mutual agreement of the parties.

 

  9.2. Termination for Convenience:

 

  9.2.1.  Either party may terminate, upon one-hundred twenty (120) calendar
days advance written notice, performance of work under this agreement in whole
or in part, whenever, for any reason, either party shall determine that such
termination is in its best interest.

 

  9.2.2.  In the event DSHS terminates this agreement for convenience, the
Contractor shall have the right to assert a claim for the Contractor’s direct
termination costs. Such claim must be:

 

  9.2.2.1.  Delivered to DSHS as provided in Section 7.5., Notices.

 

  9.2.2.2.  Asserted within ninety (90) calendar days of termination for
convenience, or, in the event the termination was originally issued under the
provisions of Section 9.3, Termination by DSHS for Default, ninety (90) calendar
days from the date the notice of termination was deemed to have been issued
under this section. The Contracts Coordination Unit of MAA (CCU) may extend said
ninety (90) calendar days if the Contractor makes a written request to the CCU
and CCU deems the grounds for the request to be reasonable. The CCU will
evaluate the claim for termination costs and order DSHS to pay the claim or such
amount, as s/he deems valid, or deny the claim. The CCU shall notify the
Contractor of CCU’s decision within sixty (60) calendar days of receipt of the
claim.

 

  9.2.3.  In the event the Contractor terminates this agreement for convenience,
DSHS shall have the right to assert a claim for DSHS’ direct termination costs.
Such claim must be:

 

  9.2.3.1.  Delivered to the Contractor as provided in Section 7.5., Notices.

 

56



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  9.2.3.2.  Asserted within ninety (90) calendar days of the date of termination
for convenience. The CCU may extend said ninety (90) calendar days if DSHS makes
a written request to the CCU and CCU deems the grounds for the request to be
reasonable. The CCU will evaluate the claim for termination costs and order the
Contractor to pay the claim for such amount, as CCU deems valid, or deny the
claim.

 

  9.2.4.  In the event the Contractor or DSHS disagrees with the CCU decision
entered pursuant to this section, the Contractor or DSHS shall have the right to
a dispute resolution as described in Section 7.23, Disputes.

 

  9.2.5.  In no event shall the claim for termination costs exceed the average
monthly amount paid to the Contractor for the twelve (12) months immediately
prior to termination.

 

  9.2.6.  In addition to DSHS’ or Contractor’s direct termination costs, the
Contractor or DSHS shall be liable for administrative costs incurred by the
other party in procuring supplies or services similar to and/or replacing those
terminated.

 

  9.2.7.  The Contractor or DSHS shall not be liable for any termination costs
if it notifies the other party of its intent not to renew this agreement at
least one hundred twenty (120) calendar days prior to the renewal date.

 

  9.2.8.  In the event this agreement is terminated for the convenience of
either party, the effective date of termination shall be the last day of the
month in which the one hundred twenty (120) day notification period is
satisfied, or the last day of such later month as may be agreed upon by both
parties.

 

  9.3. Termination by the Contractor for Default: The Contractor may terminate
its performance under this agreement in whole or in part, whenever DSHS shall
default in performance of this agreement and shall fail to cure such default
within a period of one hundred twenty (120) calendar days (or such longer period
as the Contractor may allow) after receipt from the Contractor of a written
notice specifying the default. In the event it is determined that DSHS was not
in default, DSHS may claim damages for wrongful termination. The procedure for
determining damages shall be as stated in Section 9.2.

 

57



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  9.4. Termination by DSHS for Default:

 

  9.4.1.  DSHS may terminate performance of work under this agreement, in whole
or in part, whenever the Contractor shall default in performance of this
agreement and shall fail to cure such default within a period of one hundred
twenty (120) calendar days (or such longer period as the Contracting Officer may
allow) after receipt from the Contracting Officer of a written notice specifying
the default. Such termination shall be referred to herein as “Termination for
Default.”

 

  9.4.2.  If after notice of termination of this agreement for default it is
determined by DSHS or a court of law that the Contractor was not in default or
that the Contractor’s failure to perform or make progress in performance was due
to causes beyond the control and without the error or negligence of the
Contractor, or any subcontractor, the Contractor may claim damages. The
procedure for determining damages shall be as stated in Section 9.2.

 

  9.4.3.  In the event DSHS terminates this agreement as provided in (a) above,
DSHS may procure, upon such terms and in such manner as the Contracting Officer
may deem appropriate, supplies or services similar to those terminated, and if
the Contractor is judged to be in default by a court of law, DSHS’ damages shall
be measured by any excess costs for such similar supplies or services. In
addition, DSHS’ damages may also include reasonable administrative costs
incurred in procuring such similar supplies or services.

 

  9.5. Mandatory Termination: DSHS will terminate this agreement in the event
that the Secretary of DHHS determines that the Contractor does not meet the
requirements for participation in the Medicaid program pursuant to Title XIX of
the Social Security Act and all amendments.

 

In addition, DSHS is required under federal law to either impose temporary
management or terminate this agreement if the Contractor is repeatedly found to
not meet federal requirements for managed care Contractors, as specified in
Section 1903(m) of the Social Security Act. Should this circumstance arise, DSHS
will terminate this agreement consistent with Section 9.4, Termination by DSHS
for Default.

 

58



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  9.6. Termination for Reduction in Funding: In the event funding from state,
federal, or other sources is withdrawn, reduced or limited in any way after the
effective date of this agreement and prior to the termination date, DSHS may
terminate the agreement under the “Termination for Convenience” clause.

 

  9.7. Information on Outstanding Claims at Termination: In the event this
agreement is terminated, the Contractor shall provide DSHS, within three hundred
and sixty-five (365) calendar days, all available information reasonably
necessary for the reimbursement of any outstanding claims for services to
enrollees (42 CFR 434.6(a)(6)). Information and reimbursement of such claims is
subject to the provisions of Section 3, Payment.

 

  9.8. Continued Responsibilities: After the termination of this agreement, the
Contractor remains obligated to:

 

  9.8.1.  Cover hospitalized enrollees until discharge consistent with Section
3.7.

 

  9.8.2.  Submit reports required under Section 6.

 

  9.8.3.  Provide access to records as required in Section 7.15.

 

  9.8.4.  Provide the administrative services associated with covered services
(e.g. claims processing, enrollee appeals) provided to enrollees under the terms
of this agreement.

 

  9.9. Enrollee Notice of Termination: DSHS shall inform enrollees when notice
is given by either party of its intent to terminate this agreement as provided
herein.

 

  9.10.  Pre-termination Dispute Resolution: If the Contractor disagrees with a
DSHS decision to terminate this agreement, other than a termination for
convenience, the Contractor will have the right to a dispute resolution as
described in Section 7.23, Disputes.

 

10. SERVICE DELIVERY

 

  10.1.  Scope of Services: The Contractor shall cover enrollees for preventive
care and diagnosis and treatment of illness and injury as set forth in Section
11, Schedule of Benefits. If a specific procedure or element of a covered
service is covered by DSHS under its fee-for-service program as described in
DSHS’ billing instructions, the Contractor shall cover it subject to the
specific exclusions and limitations in Section 11, Schedule of Benefits. Except
as otherwise specifically provided in this agreement, the Contractor shall
provide covered services in the amount, duration and scope described in the
Medicaid State Plan.

 

59



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

Except as specifically provided in Section 10.17, this shall not be construed to
prevent the Contractor from establishing utilization control measures as it
deems necessary to assure that services are appropriately utilized, provided
that utilization control measures do not deny medically necessary covered
services to enrollees. The Contractor may limit coverage of services to
participating providers except as specifically provided in Section 4, Access and
Capacity, Section 11, Schedule of Benefits, for emergency services, and as
necessary to provide medically necessary services as described in 10.1.2.2.,
Urgent Services.

 

  10.1.1.  In Service Area: In the service area, as defined in Section 2.1, the
Contractor shall cover enrollees for all medically necessary services included
in the scope of services covered by this agreement.

 

  10.1.2.  Out of Service Area: The Contractor shall cover emergency,
post-stabilization and urgent care services, for enrollees temporarily outside
of the service area or who have moved to another service area but are still
enrolled with the Contractor. Urgent care is associated with the presentation of
medical signs that require immediate attention, but are not life threatening.
The Contractor may require pre-authorization for urgent care services as long as
the wait times specified in Section 4.4, Appointment Standards, are not
exceeded.

 

For the enrollees temporarily outside of the service area or who have moved to
another service area but are still enrolled with the Contractor, the Contractor
shall cover services that are neither emergent nor urgent but are medically
necessary and cannot reasonably wait until enrollee’s return to the service
area. The Contractor is not required to cover non-symptomatic (i.e. preventive
care) out of the service area. The contractor may request pre-authorization for
such services as long as the wait times specified in Section 4.4, Appointment
Standards, are not exceeded.

 

  10.1.3.  Coverage Limitation: When an enrollee moves out of a service area, or
is temporarily staying with a parent or relative outside the service area,
coverage shall be limited to ninety (90) calendar days beginning with the first
of the month following the month in which the enrollee changes residence. The
Contractor is not responsible for coverage of any services when an enrollee is
outside the United States of America and its territories and possessions.

 

  10.2. 

Medical Necessity Determination: The Contractor shall determine which services
are medically necessary, according to utilization management requirements
included in the Quality Improvement Program Standards, Exhibit A and according
to the definition of Medically Necessary Services in this agreement. The
Contractor’s determination of medical necessity in

 

60



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

specific instances shall be final except as specifically provided in this
agreement regarding appeals, fair hearings and independent review.

 

  10.3.  Enrollee Choice of PCP: The Contractor shall allow, to the extent
possible and appropriate, each new enrollee to choose a participating PCP. In
the case of newborns, the parent shall choose the newborn’s PCP. If the enrollee
does not make a choice at the time of enrollment, the Contractor shall assign
the enrollee to a PCP or clinic, within reasonable proximity to the enrollee’s
home, no later than fifteen (15) working days after coverage begins. The
Contractor shall allow an enrollee to change PCP or clinic at anytime with the
change becoming effective no later than the beginning of the month following the
enrollees request for the change (WAC 388-538-060 and WAC 284-43-251 (1)).

 

The Contractor shall allow children with special health care needs who utilize a
specialist frequently to retain the specialist as a PCP, or alternatively, be
allowed direct access to specialists for needed care. The Contractor shall also
allow enrollees with special health care needs as defined in WAC 388-538-050 to
retain a specialist as a PCP or be allowed direct access to a specialist if the
assessment required under the provisions of this agreement demonstrates a need
for a course of treatment or regular monitoring by such specialist (42 CFR
438.208).

 

  10.4.  Continuity of Care: The Contract shall ensure the Continuity of Care,
as defined herein, for enrollees in an active course of treatment for a chronic
or acute medical condition. The Contractor shall ensure that medically necessary
care for enrollees is not interrupted.

 

  10.4.1.  For changes in the Contractor’s provider network or service areas,
the Contractor shall comply with the provisions of Sections 2.1.3.3. and 4.11.2.

 

  10.4.2.  If possible and reasonable, the Contractor shall preserve enrollee
provider relationships through transitions.

 

  10.4.3.  Where preservation of provider relationships is not possible and
reasonable, the Contractor shall provide transition to a provider who will
provide equivalent, uninterrupted care as expeditiously as the enrollee’s
medical condition requires.

 

  10.4.4.  The Contractor shall allow new enrollees with the Contractor to fill
prescriptions written prior to enrollment for the lesser of:

 

  10.4.4.1.  30 calendar days after enrollment with the Contractor;

 

61



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.4.4.2.  Or prescription expiration;

 

  10.4.4.3.  Or a participating provider performs an examination of the enrollee
to evaluate the need for the prescription.

 

  10.5.  Coordination of Care: The Contractor shall ensure that health care
services are coordinated for enrollees, in accord with the provisions of the
Quality Improvement Program Standards, Exhibit A, and as follows:

 

  10.5.1.  The Contractor shall ensure that PCPs are responsible for the
provision, coordination, and supervision of health care to meet the needs of
each enrollee, including initiation and coordination of referrals for medically
necessary specialty care. The Contractor shall also provide or shall ensure PCPs
provide ongoing coordination of community-based services required by enrollees,
including but not limited to: First Steps Maternity Services and Maternity Case
Management, Transportation, Regional Support Networks for mental health
services, developmental disability services, local health departments, Title V
services, home and community services for older and physically disabled
individuals, alcohol and substance abuse services, and services for children
with special health care needs. The Contractor shall provide support services to
assist PCPs in providing such coordination of it is not provided directly by the
Contractor (42 CFR 438.208). The Contractor shall also ensure that enrollee
health information is shared between providers in a manner that facilitates
coordination of care while protecting confidentiality and enrollee rights.

 

  10.5.2.  The Contractor shall ensure that PCPs, in consultation with other
appropriate health care professionals, assess and develop individualized
treatment plans for children with special health care needs and enrollees with
special health care needs as defined herein, which ensure integration of
clinical and non-clinical disciplines and services in the overall plan of care.
Documentation regarding the assessment and treatment plan shall be in the
enrollee’s case file, including enrollee participation in the development of the
treatment plan. If the Contractor requires approval of the treatment plan,
approval must be provided in a timely manner appropriate to the enrollee’s
health condition (42 CFR 438.208(c)).

 

  10.5.3.  The Contractor shall identify or shall ensure that practitioners
identify enrollees with special health care needs as defined in WAC 388-538-050.
The Contractor’s obligation for identification of enrollees with special health
care needs is limited to identification in the course of any health care visit
initiated by the enrollee.

 

62



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.6.  Second Opinions: The Contractor must provide for a second opinion
regarding the enrollee’s health care from a qualified health care professional
within the Contractor’s network, or arrange for the enrollee to obtain one
outside the Contractor’s network, at no cost to the enrollee.

 

This section shall not be construed to require the Contractor to cover unlimited
second opinions, nor to require the Contractor to cover any services other than
the professional services of the second opinion provider.

 

  10.7.  Enrollee Self-Determination: The Contractor shall ensure that all
providers: obtain informed consent prior to treatment from enrollees, or persons
authorized to consent on behalf of an enrollee as described in RCW 7.70.065;
comply with the provisions of the Natural Death Act (RCW 70.122) and state and
federal Medicaid rules concerning advance directives (WAC 388-501-0125 & 42 CFR
438.6); and, when appropriate, inform enrollees of their right to make
anatomical gifts (RCW 68.50.540).

 

  10.8.  Compliance with Federal Regulations for Sterilizations and
Hysterectomies: The Contractor shall assure that all sterilizations and
hysterectomies performed under this agreement are in compliance with 42 CFR 441
Subpart F, and that the DSHS Sterilization Consent Form (DSHS 13-364(x)) or its
equivalent is used.

 

  10.9.  Program Information: At the Contractor’s request, DSHS shall provide
the Contractor with pertinent documents including statutes, regulations, and
current versions of billing instructions and other written documents which
describe DSHS policies and guidelines related to service coverage and
reimbursement.

 

  10.10.  Confidentiality of Enrollee Information: The Contractor shall comply
with all state and federal laws and regulations concerning the confidentiality
of enrollee information.

 

  10.10.1.  The use or disclosure of any information concerning an enrollee,
including but not limited to medical records, by the Contractor and its
subcontractors for any purpose not directly connected with the provision of
services under this agreement is prohibited, except by written consent of the
enrollee, his/her representative, or his/her responsible parent or guardian, or
as otherwise provided by law.

 

  10.10.2. 

The Contractor shall not require parental or guardian consent for, nor inform
parents or guardians of, the following services provided to enrollees under age
eighteen (18): reproductive health (State v. Koome, 1975), sexually-transmitted
diseases (RCW 70.24.110), drug and alcohol treatment (RCW 70.96A.095), and
mental health (RCW

 

63



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

71.34.200), except as specifically provided in law. The Contractor shall
suppress these services on any subscriber reports.

 

  10.10.3.  The Contractor and DSHS agree to share information regarding
enrollees in a manner that complies with applicable state and federal law
protecting confidentiality of such information (42 CFR 431 Subpart F, RCW
5.60.060(4), RCW 70.02).

 

  10.10.4.  Retained client data shared by DSHS with the Contractor, due to the
confidentiality of the information must be maintained throughout the life cycle
of the data, to include any record retention cycle, or archival period, in a
manner that will retain its confidential nature regardless of the age or media
format of the data.

 

  10.11.  Marketing: The Contractor, and any subcontractors through which the
Contractor provides covered services, shall comply with the following
requirements regarding marketing:

 

  10.11.1.  All marketing materials must be reviewed by and have the prior
written approval of DSHS.

 

  10.11.2.  Marketing materials shall not contain misrepresentations, or false,
inaccurate or misleading information.

 

  10.11.3.  Marketing materials must be distributed in all services areas the
Contractor serves.

 

  10.11.4.  Marketing materials must be in compliance with Section 4.7.
Marketing materials in English must give directions in the Medicaid eligible
population’s primary languages for obtaining understandable materials in accord
with contract Section 4.7.2. DSHS may determine, in its sole judgment, if
materials that are primarily visual meet the requirements of contract Section
4.7.

 

  10.11.5.  The Contractor shall not offer anything of value as an inducement to
enrollment.

 

  10.11.6.  The Contractor shall not use the sale of other insurance to attempt
to influence enrollment.

 

  10.11.7.  The Contractor shall not directly or indirectly conduct
door-to-door, telephonic or other cold-call marketing of enrollment.

 

  10.12. 

Information Requirements for Enrollees and Potential Enrollees: The Contractor
shall provide sufficient, accurate oral and written information to potential
enrollees to assist them in making an informed decision about

 

64



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

enrollment (SSA 1932(d)(2) and 42 CFR 438.10). The Contractor shall provide to
potential enrollees upon request and to each enrollee, within fifteen (15)
working days of enrollment, at any time upon request, and at least once a year,
the information needed to understand benefit coverage and obtain care. All
enrollee information shall have the prior written approval of DSHS. Changes to
State or Federal law shall be reflected in information to enrollees no more than
ninety (90) calendar days after the effective date of the change and enrollees
shall be notified at least thirty (30) calendar days prior to the effective date
if, in the sole judgment of DSHS, the change is significant in regard to the
enrollees’ quality of or access to care.

 

The Contractor’s written information to enrollees and potential enrollees shall
include:

 

  10.12.1.  How to choose a PCP, including general information on available PCPs
and how to obtain specific information including a list of PCPs that includes
their identity, location, languages spoken, qualifications, practice
restrictions, and availability.

 

  10.12.2.  General information regarding specialists available to enrollees and
how to obtain specific information including a list of specialists that includes
their identity, location, languages spoken, qualifications, practice
restrictions, and availability.

 

  10.12.3.  How to obtain information regarding any limitations to the
availability of or referral to specialists to assist the enrollee in selecting a
PCP.

 

  10.12.4.  How to obtain information regarding Physician Incentive Plans (42
CFR 422.210(b)), and information on the Contractor’s structure and operations.

 

  10.12.5.  How to change a PCP.

 

  10.12.6.  Informed consent guidelines.

 

  10.12.7.  Information regarding conversion rights under RCW 48.46.450 or RCW
48.44.370.

 

  10.12.8.  How to request a disenrollment.

 

  10.12.9.  The following Information regarding advance directives:

 

  10.12.9.1. 

A statement about an enrollee’s right to make decisions concerning an enrollee’s
medical care, accept or refuse surgical

 

65



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

or medical treatment, execute an advance directive, and revoke an advance
directive at any time.

 

  10.12.9.2.  The written policies and procedures of the Contractor concerning
advance directives, including any policy that would preclude the Contractor or
subcontractor from honoring an enrollee’s advance directive.

 

  10.12.9.3.  An enrollee’s rights under state law.

 

  10.12.10.  How to recommend changes in the Contractor’s policies and
procedures.

 

  10.12.11.  Health promotion, health education and preventive health services
available.

 

  10.12.12.  How to obtain assistance from the Contractor in using the
grievance, appeal and independent review processes (must assure enrollees that
information will be kept confidential except as needed to process the grievance,
appeal or independent review).

 

  10.12.13.  The right to initiate a grievance or file an appeal, in accord with
the Contractor’s DSHS approved policies and procedures regarding grievances and
appeals.

 

  10.12.14.  The right to request a DSHS Fair Hearing after the Contractor’s
appeal process is exhausted, how to request a DSHS Fair Hearing, and the rules
that govern representation at the Fair Hearing.

 

  10.12.15.  The right to request an independent review in accord with RCW
48.43.535 and WAC 246-305 after the DSHS Fair Hearing process is exhausted and
how to request an independent review.

 

  10.12.16.  The right to appeal an independent review decision to the DSHS
Board of Appeals and how to request such an appeal.

 

  10.12.17.  Requirements and timelines for grievances, appeals, fair hearings,
independent review and DSHS Board of Appeals.

 

  10.12.18.  Rights and responsibilities, including potential payment liability,
regarding the continuation of services that are the subject of appeal or fair
hearing.

 

  10.12.19.  Availability of toll-free numbers for information on grievance, and
appeals.

 

66



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.12.20.  The enrollee’s rights and responsibilities with respect to
receiving covered services.

 

  10.12.21.  Information about covered benefits and how to contact DSHS
regarding services that may be covered by DSHS, but are not covered benefits
under this agreement.

 

  10.12.22.  Information regarding the availability of and how to access or
obtain interpretation services and translation of written information.

 

  10.12.23.  How to obtain information in alternative formats.

 

  10.12.24.  The enrollees right to and procedure for obtaining a second
opinion.

 

  10.13.  Prohibition on Enrollee Charges for Covered Services: Under no
circumstances shall the Contractor, or any providers used to deliver services
covered under the terms of this agreement, charge enrollees for covered services
in excess of the copayments DSHS implements in its fee-for-service program as
referenced in Section 3.11 (SSA 1932(b)(6), SSA 1128B(d)(1)).

 

  10.14.  Provider/Enrollee Communication: The Contractor may not prohibit, or
otherwise restrict, a health care professional acting within their lawful scope
of practice, from advising or advocating on behalf of an enrollee who is his or
her patient, for the following (42 CFR 438.102(a)(1)):

 

  10.14.1.  The enrollee’s health status, medical care, or treatment options,
including any alternative treatment that may be self-administered.

 

  10.14.2.  Any information the enrollee needs in order to decide among all
relevant treatment options.

 

  10.14.3.  The risks, benefits, and consequences of treatment or non-treatment.

 

  10.14.4.  The enrollee’s right to participate in decisions regarding his or
her health care, including the right to refuse treatment, and to express
preferences about future treatment decisions.

 

  10.15.  Provider Nondiscrimination:

 

  10.15.1.  The Contractor shall not discriminate, with respect to
participation, reimbursement, or indemnification, against providers practicing
within their licensed scope of practice solely on the basis of the type of
license or certification they hold.

 

67



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.15.2.  If the Contractor declines to include individual or groups of
providers in its network, it shall give the affected providers written notice of
the reason for its decision.

 

  10.15.3.  The Contractor’s provider selection policies and procedures shall
not discriminate against particular providers that serve high-risk populations
or specialize in conditions that require costly treatment (42CFR 438.214(c)).

 

  10.15.4.  Consistent with the Contractors responsibilities to the enrollees,
this section may not be construed to require the Contractor to contract with
providers beyond the number necessary to meet the needs of its enrollees;
preclude the Contractor from using different reimbursement amounts for different
specialties or for different practitioners in the same specialty; or preclude
the Contractor from establishing measures that are designed to maintain quality
of services and control costs.

 

  10.16.  Experimental and Investigational Services:

 

  10.16.1.  If the Contractor excludes or limits benefits for any services for
one or more medical conditions or illnesses because such services are deemed to
be experimental or investigational, the Contractor shall develop and follow
policies and procedures for such exclusions and limitations. The policies and
procedures shall identify the persons responsible for such decisions. The
policies and procedures and any criteria for making decisions shall be made
available to DSHS upon request.

 

In making the determination, whether a service is experimental and
investigational and, therefore, not a covered service, the Contractor shall
consider the following:

 

  10.16.1.1.  Evidence in peer-reviewed, medical literature, as defined herein,
and pre-clinical and clinical data reported to the National Institute of Health
and/or the National Cancer Institute, concerning the probability of the service
maintaining or significantly improving the enrollee’s length or quality of life,
or ability to function, and whether the benefits of the service or treatment are
outweighed by the risks of death or serious complications.

 

  10.16.1.2.  Whether evidence indicates the service or treatment is likely to
be as beneficial as existing conventional treatment alternatives.

 

  10.16.1.3.  Any relevant, specific aspects of the condition.

 

68



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.16.1.4.  Whether the service or treatment is generally used for the
condition in the state of Washington.

 

  10.16.1.5.  Whether the service or treatment is under continuing scientific
testing and research.

 

  10.16.1.6.  Whether the service or treatment shows a demonstrable benefit for
the condition.

 

  10.16.1.7.  Whether the service or treatment is safe and efficacious.

 

  10.16.1.8.  Whether the service or treatment will result in greater benefits
for the condition than another generally available service.

 

  10.16.1.9.  If approval is required by a regulating agency, such as the Food
and Drug Administration, whether such approval has been given before the date of
service.

 

  10.16.2.  Criteria to determine whether a service is experimental or
investigational shall be no more stringent for Healthy Options enrollees than
that applied to any other enrollees. A service or treatment that is not
experimental for one enrollee with a particular medical condition cannot be
determined to be experimental for another enrollee with the same medical
condition and similar health status.

 

  10.16.3.  A service or treatment may not be determined to be experimental and
investigational solely because it is under clinical investigation when there is
sufficient evidence in peer-reviewed medical literature to draw conclusions, and
the evidence indicates the service or treatment will probably be of significant
benefit to enrollees.

 

  10.16.4.  A determination made by the Contractor shall be subject to appeal
through the Contractor’s appeal process, including independent review, through
the DSHS fair hearing process and independent review under WAC 246-305.

 

  10.17.  Enrollee Rights and Protections:

 

  10.17.1.  The Contractor shall have written policies regarding enrollee rights
(42 CFR 438.100(a)(1)).

 

  10.17.2.  The Contractor shall comply with any applicable Federal and State
laws that pertain to enrollee rights and ensure that its staff and affiliated
providers take those rights into account when furnishing services to enrollees
(42 CFR 438.100(a)(2)).

 

69



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.17.3.  The Contractor shall guarantee each enrollee the following rights
(42 CFR 438.100(b)(2)):

 

  10.17.3.1.  To be treated with respect and with consideration for their
dignity and privacy.

 

  10.17.3.2.  To receive information on available treatment options and
alternatives, presented in a manner appropriate to the enrollee’s ability to
understand.

 

  10.17.3.3.  To participate in decisions regarding their health care, including
the right to refuse treatment.

 

  10.17.3.4.  To be free from any form of restraint or seclusion used as a means
of coercion, discipline, convenience, or retaliation.

 

  10.17.3.5.  To request and receive a copy of their medical records, and to
request that they be amended or corrected, as specified in 45 CFR 164.

 

  10.17.3.6.  Each enrollee must be free to exercise their rights, and exercise
of those rights must not adversely affect the way the Contractor or its
subcontractors treat the enrollee (42 CFR 438.100(c)).

 

  10.18.  Authorization of Services: In regard to the authorization of services
for enrollees, the Contractor shall have in place policies and procedures, and
shall require that subcontractors with delegated authority for authorization to
comply with such policies and procedures, that comply with 42 CFR 438.210, WAC
388-538 and the provisions of this agreement.

 

  10.18.1.  The Contractor shall have in effect mechanisms to ensure consistent
application of review criteria for authorization decisions.

 

  10.18.2.  The Contractor shall consult with the requesting provider when
appropriate.

 

  10.18.3.  The Contractor shall require that any decision to deny a service
authorization request or to authorize a service in an amount, duration, or scope
that is less than requested, be made by a health care professional who has
appropriate clinical expertise in treating the enrollee’s condition or disease.

 

  10.18.4. 

The Contractor shall notify the requesting provider, and give the enrollee
written notice of any decision by the Contractor to deny a service authorization
request, or to authorize a service in an amount, duration, or scope that is less
than requested. The notice shall meet

 

70



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

the following requirements, except that the notice to the provider need not be
in writing (42 CFR 438.404):

 

  10.18.4.1.  The notice to the enrollee shall be in writing and shall meet the
requirements of Section 4.7 of this agreement to ensure ease of understanding.

 

  10.18.4.2.  The notice shall explain the following:

 

  10.18.4.2.1.  The action the Contractor has taken or intends to take.

 

  10.18.4.2.2.  The reasons for the action.

 

  10.18.4.2.3.  The enrollee’s right to file an appeal.

 

  10.18.4.2.4.  The procedures for exercising the enrollee’s rights.

 

  10.18.4.2.5.  The circumstances under which expedited resolution is available
and how to request it.

 

  10.18.4.2.6.  The enrollee’s right to have benefits continue pending
resolution of the appeal, how to request that benefits be continued, and the
circumstances under which the enrollee may be required to pay for these
services.

 

  10.18.5.  The Contractor shall provide for the following timeframes for
authorization decisions and notices:

 

  10.18.5.1.  For denial of payment that may result in payment liability for the
enrollee, at the time of any action affecting the claim.

 

  10.18.5.2.  For termination, suspension, or reduction of previously authorized
services, ten (10) calendar days prior to such termination, suspension, or
reduction, except if the criteria stated in 42 CFR 431.213 and 431.214 are met.
The notice shall be mailed within this ten (10) calendar day period by a method
that certifies receipt and assures delivery within three (3) calendar days.

 

  10.18.5.3.  For standard authorization decisions, provide notice as
expeditiously as the enrollee’s health condition requires and within timeframes
that may not exceed 14 calendar days following receipt of the request for
service, with a possible extension of up to 14 additional calendar days under
the following circumstances:

 

  10.18.5.3.1.  The enrollee, or the provider, requests extension; or

 

71



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.18.5.3.2.  The Contractor justifies and documents a need for additional
information and how the extension is in the enrollee’s interest.

 

  10.18.5.3.3.  If the Contractor extends that timeframe, it shall:

 

  10.18.5.3.3.1.  Give the enrollee written notice of the reason for the
decision to extend the timeframe and inform the enrollee of the right to file a
grievance if he or she disagrees with that decision; and

 

  10.18.5.3.3.2.  Issue and carry out its determination as expeditiously as the
enrollee’s health condition requires and no later than the date the extension
expires.

 

  10.18.5.4.  For cases in which a provider indicates, or the Contractor
determines, that following the timeframe for standard authorization decisions
could seriously jeopardize the enrollee’s life or health or ability to attain,
maintain, or regain maximum function, the Contractor shall make an expedited
authorization decision and provide notice as expeditiously as the enrollee’s
health condition requires and no later than three (3) working days after receipt
of the request for service. The Contractor may extend the three (3) working days
by up to 14 calendar days under the following circumstances:

 

  10.18.5.4.1.  The enrollee, or the provider, requests extension; or

 

  10.18.5.4.2.  The Contractor justifies and documents a need for additional
information and how the extension is in the enrollee’s interest.

 

  10.18.6.  If the Contractor fails to comply with the timeframes in this
section, the Contractor shall cover the services that are the subject of the
authorization.

 

  10.19.  Grievance System: The Contractor shall have a grievance system which
complies with the requirements of 42 CFR 438 Subpart F, WAC 388-538 and, insofar
as it is not in conflict with 42 CFR 438 Subpart F or WAC 388-538, or WAC 284-43
Subpart F. The grievance system shall include a grievance process, an appeal
process and access to the DSHS fair hearing process.

 

  10.19.1. 

The Contractor shall submit policies and procedures addressing the grievance
system, which comply with the requirements of this

 

72



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

agreement to the DSHS, MAA, Division of Program Support, Contract Manager
assigned to the Contractor by September 2, 2003 and upon change thereafter. The
Contractor shall include copies of all related notices to enrollees. DSHS must
approve, in writing, all policies and procedures regarding the grievance system.
Implementation of the grievance system requirements in this agreement shall be
in place by October 1, 2003.

 

  10.19.2.  The Contractor shall give enrollees any assistance necessary in
completing forms and other procedural steps for grievances and appeals.

 

  10.19.3.  The Contractor shall acknowledge receipt of each grievance, either
orally or in writing, and appeal, in writing, within five (5) working days.

 

  10.19.4.  The Contractor shall ensure that decision makers on grievances and
appeals were not involved in previous levels of review or decision-making.

 

  10.19.5.  Decisions regarding grievances and appeals shall be made by health
care professionals with clinical expertise in treating the enrollee’s condition
or disease if any of the following apply:

 

  10.19.5.1.  If the enrollee is appealing an action concerning medical
necessity.

 

  10.19.5.2.  If an enrollee grievance concerns a denial of expedited resolution
of an appeal.

 

  10.19.5.3.  If the grievance or appeal involves any clinical issues.

 

  10.19.6.  Grievance Process: The following requirements are specific to the
grievance process:

 

  10.19.6.1.  Only an enrollee may file a grievance with the Contractor; a
provider may not file a grievance on behalf of an enrollee.

 

  10.19.6.2.  Enrollees may file a grievance orally or in writing.

 

  10.19.6.3.  The Contractor shall complete the disposition of a grievance and
notice to the affected parties within ninety (90) calendar days of receiving the
grievance.

 

  10.19.6.4.  The Contractor may notify enrollees of the disposition of
grievances orally or in writing for grievances not involving clinical issues.
Notices of disposition for clinical issues must be in writing.

 

73



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.19.6.5.  Enrollees do not have the right to a fair hearing in regard to the
disposition of a grievance.

 

  10.19.7.  Appeal Process: The following requirements are specific to the
appeal process:

 

  10.19.7.1.  If the Contractor fails to meet the timeframes in this section
concerning any appeal, including timely notice of actions, the Contractor shall
cover the services that are the subject of the appeal.

 

  10.19.7.2.  An enrollee, or a provider acting on behalf of the enrollee and
with the enrollee’s written consent, may appeal a Contractor action.

 

  10.19.7.3.  For appeals of standard service authorization decisions, an
enrollee must file an appeal, either orally or in writing, within ninety (90)
calendar days of the date on the Contractor’s notice of action. This also
applies to an enrollee’s request for an expedited appeal.

 

  10.19.7.4.  For appeals for termination, suspension, or reduction of
previously authorized services when the enrollee requests continuation of such
services, an enrollee must file an appeal within ten (10) calendar days of the
date of the Contractor’s mailing of the notice of action. If the enrollee is
notified in a timely manner and the enrollee’s request for continuation of
services is not timely, the Contractor is not obligated to continue services and
the timeframes for appeals of standard service authorization apply.

 

  10.19.7.5.  Oral inquiries seeking to appeal an action shall be treated as
appeals and be confirmed in writing, unless the enrollee or provider requests an
expedited resolution.

 

  10.19.7.6.  The appeal process shall provide the enrollee a reasonable
opportunity to present evidence, and allegations of fact or law, in person as
well as in writing. The Contractor shall inform the enrollee of the limited time
available for this in the case of expedited resolution.

 

  10.19.7.7.  The appeal process shall provide the enrollee and the enrollee’s
representative opportunity, before and during the appeals process, to examine
the enrollee’s case file, including medical records, and any other documents and
records considered during the appeal process.

 

74



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.19.7.8.  The appeal process shall include as parties to the appeal, the
enrollee and the enrollee’s representative, or the legal representative of the
deceased enrollee’s estate.

 

  10.19.7.9.  The Contractor shall resolve each appeal and provide notice, as
expeditiously as the enrollee’s health condition requires, within the following
timeframes:

 

  10.19.7.9.1.  For standard resolution of appeals and for appeals for
termination, suspension, or reduction of previously authorized services and
notice to the affected parties, no longer than forty-five (45) calendar days
from the day the Contractor receives the appeal. This timeframe may not be
extended.

 

  10.19.7.9.2.  For expedited resolution of appeals, including notice to the
affected parties, no longer than three (3) calendar days after the Contractor
receives the appeal. This timeframe may not be extended.

 

  10.19.7.10.  The notice of the resolution of the appeal shall:

 

  10.19.7.10.1.  Be in writing. For notice of an expedited resolution, the
Contractor shall also make reasonable efforts to provide oral notice.

 

  10.19.7.10.2.  Include the results of the resolution process and the date it
was completed.

 

  10.19.7.10.3.  For appeals not resolved wholly in favor of the enrollee:

 

  10.19.7.10.3.1.  Include information on the enrollee’s right to request a DSHS
fair hearing and how to do so.

 

  10.19.7.10.3.2.  Include information on the enrollee’s right to receive
services while the hearing is pending and how to make the request.

 

  10.19.7.10.3.3.  Inform the enrollee that the enrollee may be held liable for
the amount the Contractor pays for services received while the hearing is
pending, if the hearing decision upholds the Contractor’s action.

 

75



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.19.7.11.  Expedited Appeal Process:

 

  10.19.7.11.1.  The Contractor shall establish and maintain an expedited appeal
review process for appeals when the Contractor determines, for a request from
the enrollee, or the provider indicates, in making the request on the enrollee’s
behalf or supporting the enrollee’s request, that taking the time for a standard
resolution could seriously jeopardize the enrollee’s life or health or ability
to attain, maintain, or regain maximum function.

 

  10.19.7.11.2.  The Contractor shall make a decision on the enrollee’s request
for expedited appeal and provide notice, as expeditiously as the enrollee’s
health condition requires, within three (3) calendar days after the Contractor
receives the appeal. The Contractor shall also make reasonable efforts to
provide oral notice.

 

  10.19.7.11.3.  The Contractor shall ensure that punitive action is neither
taken against a provider who requests an expedited resolution or supports an
enrollee’s appeal.

 

  10.19.7.11.4.  If the Contractor denies a request for expedited resolution of
an appeal, it shall transfer the appeal to the timeframe for standard resolution
and make reasonable efforts to give the enrollee prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.

 

  10.19.8.  Fair Hearing:

 

  10.19.8.1.  A provider may not request a state fair hearing on behalf of an
enrollee.

 

  10.19.8.2.  If an enrollee does not agree with the Contractor’s resolution of
the appeal, the enrollee may file a request for a DSHS fair hearing within the
following time frames (see WAC 388-538-112 for the fair hearing process for
enrollees):

 

  10.19.8.2.1.  For appeals regarding a standard service, within ninety (90)
calendar days of the date on the Contractor’s mailing of the notice of the
resolution of the appeal.

 

  10.19.8.2.2. 

For appeals regarding termination, suspension, or reduction of a previously
authorized service, if the enrollee requests continuation of services, within
ten (10) calendar days of the date on the Contractor’s mailing of the notice of
the resolution of the appeal. If the enrollee is notified in a timely manner and
the enrollee’s request for continuation of

 

76



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

 

services is not timely, the Contractor is not obligated to continue services and
the timeframes for appeals of standard service authorization apply.

 

  10.19.8.3.  If the enrollee requests a fair hearing, the Contractor shall
provide to DSHS upon request and within three (3) working days, all
Contractor-held documentation related to the appeal, including but not limited
to, any transcript(s), records, or written decision(s) from participating
providers or delegated entities.

 

  10.19.8.4.  The Contractor will have the opportunity to present its position
at the fair hearing.

 

  10.19.8.5.  The Contractor’s medical director or designee shall review all
cases where a fair hearing is requested and any related appeals, when medical
necessity is an issue.

 

  10.19.8.6.  The enrollee must exhaust all levels of resolution and appeal
within the Contractor’s grievance system prior to filing a request for a fair
hearing with DSHS.

 

  10.19.8.7.  DSHS will notify the Contractor of fair hearing determinations.
The Contractor will be bound by the fair hearing determination, whether or not
the fair hearing determination upholds the Contractor’s decision. Implementation
of such fair hearing decision shall not be the basis for disenrollment of the
enrollee by the Contractor.

 

  10.19.8.8.  If the fair hearing decision is not within the purview of this
agreement, then DSHS will be responsible for the implementation of the fair
hearing decision.

 

  10.19.9.  Independent Review: After exhausting both the Contractor’s appeal
process and the fair hearing process an enrollee has a right to independent
review in accord with RCW 48.43.535 and WAC 284-483-630.

 

  10.19.10.  An enrollee who is aggrieved by the final decision of an
independent review may appeal the decision to the DSHS Board of Appeals in
accord with WAC 388-02-560 through 388-02-590. Notice of this right will be
included in the written determination from the Contractor or Independent Review
Organization.

 

77



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.19.11.  Continuation of Services:

 

  10.19.11.1.  The Contractor shall continue the enrollee’s services if all of
the following apply:

 

  10.19.11.1.1.  The enrollee or the provider files for an appeal, fair hearing
or independent review on or before the later of the following:

 

  10.19.11.1.1.1.  Within ten (10) calendar days of the Contractor mailing the
notice of action, which for actions involving services previously authorized,
shall be delivered by a method that certifies receipt and assures delivery
within three (3) calendar days.

 

  10.19.11.1.1.2.  The intended effective date of the Contractor’s proposed
action.

 

  10.19.11.1.2.  The appeal involves the termination, suspension, or reduction
of a previously authorized course of treatment.

 

  10.19.11.1.3.  The services were ordered by an authorized provider.

 

  10.19.11.1.4.  The original period covered by the original authorization has
not expired.

 

  10.19.11.1.5.  The enrollee requests an extension of services.

 

  10.19.11.2.  If, at the enrollee’s request, the Contractor continues or
reinstates the enrollee’s services while the appeal, fair hearing, independent
review or DSHS Board of Appeals is pending, the services shall be continued
until one of the following occurs:

 

  10.19.11.2.1.  The enrollee withdraws the appeal, fair hearing or independent
review request.

 

  10.19.11.2.2.  Ten (10) calendar days pass after the Contractor mails the
notice of the resolution of the appeal and the enrollee has not requested a
state fair hearing (with continuation of services until the state fair hearing
decision is reached) within the ten (10) calendar days.

 

  10.19.11.2.3.  Ten (10) calendar days pass after DSHS mails the notice of
resolution of the state fair hearing and the enrollee has not requested an
independent review (with continuation of services until the independent review
decision is reached) within the ten (10) calendar days.

 

78



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  10.19.11.2.4.  Ten (10) calendar days pass after the Contractor mails the
notice of the resolution of the independent review and the enrollees has not
requested a DSHS Board of Appeals (with continuation of services until the DSHS
Board of Appeals decision is reached) within ten calendar days.

 

  10.19.11.2.5.  The time period or service limits of a previously authorized
service has been met.

 

  10.19.11.3.  If the final resolution of the appeal upholds the Contractor’s
action, the Contractor may recover the amount paid for the services provided to
the enrollee while the appeal was pending, to the extent that they were provided
solely because of the requirement for continuation of services.

 

  10.19.12.  Effect of Reversed Resolutions of Appeals and Fair Hearings:

 

  10.19.12.1.  If the Contractor, DSHS Office of Administrative Hearings (OAH),
independent review organization (IRO) or DSHS Board of Appeals reverses a
decision to deny, limit, or delay services that were not provided while the
appeal was pending, the Contractor shall authorize or provide the disputed
services promptly, and as expeditiously as the enrollee’s health condition
requires.

 

  10.19.12.2.  If the Contractor, OAH, IRO or DSHS Board of Appeals reverses a
decision to deny authorization of services, and the enrollee received the
disputed services while the appeal was pending, the Contractor shall pay for
those services.

 

  10.20.  EPSDT: The Contractor shall meet all requirements under the DSHS EPSDT
program policy and billing instructions. These are available at
http://fortress.wa.gov/dshs/maa/Download/Billinginstructions.html and in
alternative formats when requested.

 

11. SCHEDULE OF BENEFITS

 

  11.1.  Covered Services:

 

  11.1.1.  The Contractor shall cover the services described in this section
when medically necessary. The amount and duration of covered services that are
medically necessary depends on the enrollee’s condition. The Contractor shall
not arbitrarily deny or reduce the amount, duration or scope of required
services solely because of the enrollee’s diagnosis, type of illness or
condition.

 

79



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.2.  Except as specifically provided herein, the scope of covered services
shall be comparable to the DSHS Medicaid fee-for-service program. For specific
covered services, this shall not be construed as requiring the Contractor to
cover the specific items covered by DSHS under its fee-for-service program, but
shall rather be construed to require the Contractor to cover the same scope of
services.

 

  11.1.3.  Enrollees have the right to self-refer for certain services to
providers paid through separate arrangements with the state of Washington. The
Contractor is not responsible for the coverage of the services provided through
such separate arrangements. The enrollees also may choose to receive such
services from the Contractor. The Contractor shall assure that enrollees are
informed, whenever appropriate, of all options in such a way as not to prejudice
or direct the enrollee’s choice of where to receive the services. If the
Contractor in any manner deprives enrollees of their free choice to receive
services through the Contractor, the Contractor shall pay the local health
department, family planning facility, or RSN for such services up to the limits
described herein. The services to which an enrollee may self-refer are:

 

  11.1.3.1.  Outpatient mental health services to community mental health
providers of the Regional Support Network for Prepaid Health Plan.

 

  11.1.3.2.  Family planning services and sexually transmitted disease screening
and treatment services provided at family planning facilities, such as Planned
Parenthood.

 

  11.1.3.3.  Immunizations, sexually-transmitted disease screening and
follow-up, immunodeficiency virus (HIV) screening, tuberculosis screening and
follow-up, and family planning services through the local health department.

 

  11.1.3.4.  Medical services provided to enrollees who have a diagnosis of
alcohol and/or chemical dependency or mental health diagnosis are covered when
those services are otherwise covered services.

 

  11.1.4.  Inpatient Services: Provided by acute care hospitals (licensed under
RCW 70.41), or nursing facilities (licensed under RCW 18-51) when nursing
facility services are not covered by the Department’s Aging and Disability
Services Administration and the Contractor determines that nursing facility care
is more appropriate than acute hospital care. Inpatient physical rehabilitation
services are included.

 

  11.1.5.  Outpatient Hospital Services: Provided by acute care hospitals
(licensed under RCW 70.41).

 

80



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.6.  Emergency Services and Post-stabilization Services:

 

  11.1.6.1.  Emergency Services: Emergency services are defined herein.

 

  11.1.6.1.1.  The Contractor will provide all inpatient and outpatient
emergency services in accord with the requirements of 42 CFR 438.114.

 

  11.1.6.1.2.  The Contractor shall cover all emergency services provided by a
provider who is qualified to furnish Medicaid services, without regard to
whether the provider is a participating or non-participating provider.

 

  11.1.6.1.3.  Emergency services shall be provided without requiring prior
authorization.

 

  11.1.6.1.4.  What constitutes an emergency medical condition may not be
limited on the basis of lists of diagnoses or symptoms (42 CFR 438.114 (d)(i)).

 

  11.1.6.1.5. The Contractor shall cover treatment obtained under the following
circumstances:

 

  11.1.6.1.5.1.  An enrollee had an emergency medical condition, including cases
in which the absence of immediate medical attention would not have had the
outcomes specified in the definition of an emergency medical condition.

 

  11.1.6.1.5.2.  A plan provider or other Contractor representative instructs
the enrollee to seek emergency services.

 

  11.1.6.1.6.  If there is a disagreement between a hospital and the Contractor
concerning whether the patient is stable enough for discharge or transfer, or
whether the medical benefits of an unstabilized transfer outweigh the risks, the
judgment of the attending physician(s) actually caring for the enrollee at the
treating facility prevails and is binding on the Contractor.

 

  11.1.6.2.  Post-stabilization Services: Post-stabilization services are
defined herein.

 

  11.1.6.2.1.  The Contractor will provide all inpatient and outpatient
post-stabilization services in accord with the requirements of 42 CFR 438.114
and 42 CFR 422.113(c).

 

81



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.6.2.2.  The Contractor shall cover all post-stabilization services
provided by a provider who is qualified to furnish Medicaid services, without
regard to whether the provider is a participating or non-participating provider.

 

  11.1.6.2.3.  The Contractor shall cover post-stabilization services under the
following circumstances:

 

  11.1.6.2.3.1.  The services are pre-approved by a plan provider or other
Contractor representative.

 

  11.1.6.2.3.2.  The services are not pre-approved by a plan provider or other
Contractor representative, but are administered to maintain the enrollee’s
stabilized condition within 1 hour of a request to the Contractor for
pre-approval of further post-stabilization care services.

 

  11.1.6.2.3.3.  The services are not pre-approved by a plan provider or other
Contractor representative, but are administered to maintain, improve, or resolve
the enrollee’s stabilized condition and:

 

  11.1.6.2.3.3.1.  The Contractor does not respond to a request for pre-approval
within thirty (30) minutes (RCW 48.43.093(d));

 

  11.1.6.2.3.3.2.  The Contractor cannot be contacted; or

 

  11.1.6.2.3.3.3.  The Contractor representative and the treating physician
cannot reach an agreement concerning the enrollee’s care and a Contractor
physician is not available for consultation. In this situation, the Contractor
shall give the treating physician the opportunity to consult with a Contractor
physician and the treating physician may continue with care of the enrollee
until a Contractor physician is reached or one of the criteria in Section
11.1.6.2.4. is met.

 

  11.1.6.2.4.  The Contractor’s responsibility for post-stabilization services
it has not pre-approved ends when:

 

  11.1.6.2.4.1.  A participating provider with privileges at the treating
hospital assumes responsibility for the enrollee’s care;

 

  11.1.6.2.4.2.  A participating provider assumes responsibility for the
enrollee’s care through transfer;

 

82



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.6.2.4.3.  A Contractor representative and the treating physician reach an
agreement concerning the enrollee’s care; or

 

  11.1.6.2.4.4.  The enrollee is discharged.

 

  11.1.7.  Ambulatory Surgery Center: Services provided at ambulatory surgery
centers.

 

  11.1.8.  Provider Services: Services provided in an inpatient or outpatient
(e.g., office, clinic, emergency room or home) setting by licensed professionals
including, but not limited to, physicians, physician assistants, advanced
registered nurse practitioners, midwives, podiatrists, audiologists, registered
nurses, and certified dietitians.

 

Provider Services include, but are not limited to:

 

  11.1.8.1.  Medical examinations, including wellness exams for adults and EPSDT
for children

 

  11.1.8.2.  Immunizations

 

  11.1.8.3.  Maternity care

 

  11.1.8.4.  Family planning services provided or referred by a participating
provider or practitioner

 

  11.1.8.5.  Performing and/or reading diagnostic tests

 

  11.1.8.6.  Private duty nursing

 

  11.1.8.7.  Surgical services

 

  11.1.8.8.  Surgery to correct defects from birth, illness, or trauma, or for
mastectomy reconstruction

 

  11.1.8.9.  Anesthesia

 

  11.1.8.10.  Administering pharmaceutical products

 

  11.1.8.11.  Fitting prosthetic and orthotic devices

 

  11.1.8.12.  Rehabilitation services

 

  11.1.8.13.  Enrollee health education

 

83



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.8.14.  Nutritional counseling for specific conditions such as diabetes,
high blood pressure, and anemia

 

  11.1.8.15.  Nutritional counseling when referred as a result of an EPSDT exam

 

  11.1.9.  Tissue and Organ Transplants: Heart, kidney, liver, bone marrow,
lung, heart-lung, pancreas, kidney-pancreas, cornea, and peripheral blood stem
cell.

 

  11.1.10.  Laboratory, Radiology, and Other Medical Imaging Services: Screening
and diagnostic services and radiation therapy.

 

  11.1.11.  Vision Care: Eye examinations for visual acuity and refraction once
every twenty-four (24) months for adults and once every twelve (12) months for
children under age twenty-one (21). These limitations do not apply to additional
services needed for medical conditions. The Contractor may restrict non-emergent
care to participating providers. Enrollees may self-refer to participating
providers for these services.

 

  11.1.12.  Outpatient Mental Health:

 

  11.1.12.1.  Psychiatric and psychological testing, evaluation and diagnosis:

 

  11.1.12.1.1.  Once every twelve (12) months for adults twenty-one (21) and
over

 

  11.1.12.1.2.  Unlimited for children under age twenty-one (21) when identified
in an EPSDT visit

 

  11.1.12.2.  Unlimited medication management:

 

  11.1.12.2.1.  Provided by the PCP or by PCP referral

 

  11.1.12.2.2.  Provided in conjunction with mental health treatment covered by
the Contractor

 

  11.1.12.3.  Twelve hours per calendar year for treatment

 

  11.1.12.4.  Transition to the RSN, as needed to assure continuity of care,
when the enrollee has exhausted the benefit covered by the Contractor or when
enrollee request such transition

 

84



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.12.5.  Referrals To and From the RSN:

 

  11.1.12.5.1.  The Contractor shall cover mental health services provided by
the RSN, up to the limits described herein, if the Contractor refers an enrollee
to the RSN for those services.

 

  11.1.12.5.2.  The Contractor may, but is not required to, accept referrals
from the RSN for the mental health services described herein.

 

  11.1.12.6.  The Contractor may subcontract with RSNs to provide the outpatient
mental health services that are the responsibility of the Contractor. Such
agreements shall not be written or construed in a manner that provides less than
the services otherwise described in this section as the Contractor’s
responsibility for outpatient mental health services.

 

  11.1.12.7.  The DSHS Mental Health Division (MHD) and Medical Assistance
Administration (MAA) shall each appoint a Mental Health Care Coordinator (MHCC).
The MHCCs shall be empowered to decide all Contractor and RSN issues regarding
outpatient mental health coverage that cannot be otherwise resolved between the
Contractor and the RSN. The MHCCs will also undertake training and technical
assistance activities that further coordination of care between MAA, MHD,
Healthy Options contractors and RSNs. The Contractor shall cooperate with the
activities of the MHCCs.

 

  11.1.13.  Occupational Therapy, Speech Therapy, and Physical Therapy: Services
for the restoration or maintenance of a function affected by an enrollee’s
illness, disability, condition or injury, or for the amelioration of the effects
of a developmental disability.

 

  11.1.14.  Pharmaceutical Products: Prescription drug products according to a
Department approved formulary, which includes both legend and over-the-counter
(OTC) products. The Contractor’s formulary shall include all therapeutic classes
in DSHS’ fee-for-service drug file and a sufficient variety of drugs in each
therapeutic class to meet medically necessary health needs. The Contractor shall
provide participating pharmacies and participating providers with its formulary
and information about how to request non-formulary drugs. The Contractor shall
approve or deny all requests for non-formulary drugs by the business day
following the day of request.

 

Covered drug products shall include:

 

  11.1.14.1.  Oral, enteral and parenteral nutritional supplements and supplies,
including prescribed infant formulas

 

85



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.14.2.  All Food and Drug Administration (FDA) approved contraceptive
drugs, devices, and supplies; including but not limited to Depo-Provera,
Norplant, and OTC products

 

  11.1.14.3.  Antigens and allergens

 

  11.1.14.4.  Therapeutic vitamins and iron prescribed for prenatal and
postnatal care.

 

  11.1.15.  Home Health Services: Home health services through state-licensed
agencies.

 

  11.1.16.  Durable Medical Equipment (DME) and Supplies: Including, but not
limited to: DME; surgical appliances; orthopedic appliances and braces;
prosthetic and orthotic devices; breast pumps; incontinence supplies for
enrollees over three (3) years of age; and medical supplies. Incontinence
supplies shall not include non-disposable diapers unless the enrollee agrees.

 

  11.1.17.  Oxygen and Respiratory Services: Oxygen, and respiratory therapy
equipment and supplies.

 

  11.1.18.  Hospice Services: When the enrollee elects hospice care.

 

  11.1.19.  Blood, Blood Components and Human Blood Products: Administration of
whole blood and blood components as well as human blood products. In areas where
there is a charge for blood and/or blood products the Contractor shall cover the
cost of the blood or blood products.

 

  11.1.20.  Treatment for Renal Failure: Hemodialysis, or other appropriate
procedures to treat renal failure, including equipment needed in the course of
treatment.

 

  11.1.21.  Ambulance Transportation: The Contractor shall cover ground and air
ambulance transportation for emergency medical conditions, as defined herein,
including, but not limited to, Basic and Advanced Life Support Services, and
other required transportation costs, such as tolls and fares. In addition, the
Contractor shall cover ambulance services under two circumstances for
non-emergencies:

 

  11.1.21.1.  When it is necessary to transport an enrollee between facilities
to receive a covered services; and,

 

86



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.1.21.2.  When it is necessary to transport an enrollee, who must be carried
on a stretcher, or who may require medical attention en route (RCW 18.73.180) to
receive a covered service.

 

  11.1.22.  Chiropractic Services: For children when they are referred during an
EPSDT exam.

 

  11.1.23.  Neurodevelopmental Services: When provided by a facility that is not
a DSHS recognized neurodevelopmental center.

 

  11.1.24.  Smoking Cessation Services: For pregnant women through sixty (60)
calendar days post pregnancy.

 

  11.2.  Exclusions:

 

The following services and supplies are excluded from coverage under this
agreement. This shall not be construed to prevent the Contractor from covering
any of these services when the Contractor determines it is medically necessary.
Unless otherwise required by this agreement, ancillary services resulting from
excluded services are also excluded.

 

  11.2.1.  Services Covered By DSHS Fee-For-Service Or Through Selective
Contracts:

 

  11.2.1.1.  School Medical Services for Special Students as described in the
DSHS billing instructions for School Medical Services.

 

  11.2.1.2.  Eyeglass Frames, Lenses, and Fabrication Services covered under
DSHS’ selective contract for these services, and associated fitting and
dispensing services.

 

  11.2.1.3.  Voluntary Termination of Pregnancy, including complications.

 

  11.2.1.4.  Transportation Services other than Ambulance: Taxi, cabulance,
voluntary transportation, and public transportation.

 

  11.2.1.5.  Dental Care, Prostheses and Oral Surgery, including physical exams
required prior to hospital admissions for oral surgery.

 

  11.2.1.6.  Hearing Aid Devices, including fitting, follow-up care and repair.

 

  11.2.1.7.  First Steps Maternity Case Management and Maternity Support
Services.

 

  11.2.1.8.  Sterilizations for enrollees under age 21, or those that do not
meet other federal requirements.

 

87



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.2.1.9.  Health care services provided by a neurodevelopmental center
recognized by DSHS.

 

  11.2.1.10.  Certain services provided by a health department or family
planning clinic when a client self-refers for care.

 

  11.2.1.11.  Inpatient psychiatric professional services.

 

  11.2.1.12.  Pharmaceutical products prescribed by any provider related to
services provided under a separate agreement with DSHS or related to services
not covered by the Contractor.

 

  11.2.1.13.  Laboratory services required for medication management of drugs
prescribed by community mental health providers whose services are purchased by
the Mental Health Division.

 

  11.2.1.14.  Protease Inhibitors

 

  11.2.1.15.  Services ordered as a result of an EPSDT exam that are not
otherwise covered services.

 

  11.2.1.16.  Gastroplasty, when approved by DSHS in accord with WAC 388-531.
The Contractor has no obligation to cover gastroplasty.

 

  11.2.1.17.  Prenatal Diagnosis Genetic Counseling provided to enrollees to
allow enrollees and their PCPs to make informed decisions regarding current
genetic practices and testing. Genetic services beyond Prenatal Diagnosis
Genetic Counseling are covered as maternity care when medically necessary, see
Section 11.1.8.3.

 

  11.2.1.18.  Gender dysphoria surgery and related procedures, treatment,
prosthetics, or supplies when approved by DSHS in accord with WAC 388-531.

 

  11.2.2.  Services Covered By Other Divisions In The Department Of Social And
Health Services:

 

  11.2.2.1.  Substance abuse treatment services covered through the Division of
Alcohol and Substance Abuse (DASA), including inpatient detoxification services
for alcohol (3-day) and drugs (5-day) with no complicating medical conditions.

 

  11.2.2.2.  Nursing facility and community based services (e.g. COPES and
Personal Care Services) covered through the Aging and Disability Services
Administration.

 

88



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.2.2.3.  Mental health services separately purchased for all Medicaid
clients by the Mental Health Division, including 24-hour crisis intervention,
outpatient mental health treatment services, and inpatient psychiatric services.
This shall not be construed to prevent the Contractor from purchasing covered
outpatient mental health services from community mental health providers.

 

  11.2.2.4.  Health care services covered through the Division of Developmental
Disabilities for institutionalized clients.

 

89



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.2.3.  Service Covered By Other State Agencies:

 

Infant formula for oral feeding provided by the Women, Infants and Children
(WIC) program in the Department of Health. Medically necessary nutritional
supplements for infants are covered under the pharmacy benefit.

 

  11.2.4.  Services Not Covered by Either DSHS or the Contractor:

 

  11.2.4.1.  Medical examinations for Social Security Disability.

 

  11.2.4.2.  Services for which plastic surgery or other services are indicated
primarily for cosmetic reasons.

 

  11.2.4.3.  Physical examinations required for obtaining continuing employment,
insurance or governmental licensing.

 

  11.2.4.4.  Experimental and Investigational Treatment or Services, determined
in accord with Section 10.16, Experimental and Investigational Services, and
services associated with experimental or investigational treatment or services.

 

  11.2.4.5.  Reversal of voluntary surgically induced sterilization.

 

  11.2.4.6.  Personal Comfort Items, including but not limited to guest trays,
television and telephone charges.

 

  11.2.4.7.  Biofeedback Therapy.

 

  11.2.4.8.  Diagnosis and treatment of infertility, impotence, and sexual
dysfunction.

 

  11.2.4.9.  Orthoptic (eye training) care for eye conditions.

 

  11.2.4.10.  Tissue or organ transplants that are not specifically listed as
covered.

 

  11.2.4.11.  Immunizations required for international travel purposes only.

 

  11.2.4.12.  Court-ordered services.

 

  11.2.4.13.  Any service provided to an incarcerated enrollee, beginning when a
law enforcement officer takes the enrollee into legal custody and ending when
the enrollee is no longer in legal custody .

 

90



--------------------------------------------------------------------------------

       

    2003 – 2005 HO & SCHIP Contract

    Amendment 2

 

  11.2.4.14.  Any service, product, or supply paid for by DSHS under its
fee-for-service program only on an exception to policy basis. The Contractor may
also make exceptions and pay for services it is not required to cover under this
agreement.

 

  11.2.4.15.  Any other service, product, or supply not covered by DSHS under
its fee-for-service program.

 

91



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

The Contractor shall comply with the Quality Improvement Program Standards. In
the event of conflict between the Quality Improvement Program Standards and the
standards in Balance Budget Act Final Rules (BBA), Washington State Patient Bill
of Rights (PBOR), Health Insurance Portability and Accountability Act (HIPAA),
or any other applicable state or federal statutes or regulations, the standards
in BBA, PBOR, HIPAA, or any other applicable state or federal statutes or
regulations, and any provision elsewhere in this agreement that implements such
statutes or regulations, shall have precedence. Also see Section 7.10 Order of
Precedence.

 

The following NCQA definitions apply to terms used in this document:

 

Complaint: A complaint is the same as “grievance.” See 1. Definitions.

 

Denial a denial is the same as “action.” See 1. Definitions.

 

These Standards are Copyright (July 1, 2003 – June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

1



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS QUALITY MANAGEMENT AND IMPROVEMENT

QI 1

   PROGRAM STRUCTURE      The organization clearly defines its quality
improvement (QI) structures and processes and assigns responsibility to
appropriate individuals. ELEMENT A: Quality Improvement Program Structure     
The organization’s QI program structure includes the following factors:

1

   a written description of the QI program

3

   patient safety is specifically addressed in the program description

4

   the QI program accountable to the governing body

5

   an annual evaluation of the program description and updates, as necessary

6

   a designated physician has substantial involvement in the QI program

7

   a designated behavioral health practitioner is involved in the implementation
of the behavioral health care aspects of the QI program.

8

   a QI committee oversees the QI functions of the organization

9

   The specific role, structure, and function of the QI committee and other
committees, including meeting frequency, are addressed in the program
description

10

   an annual work plan

11

   A description of resources that the organization devotes to the needs of the
QI program. ELEMENT C: Annual Evaluation of Quality Improvement Program     
There is an annual written evaluation of the QI program that includes:

1

   a description of completed and ongoing QI activities that address the quality
and safety of clinical care and quality of service

2

   trending of measures to assess performance in the quality and safety of
clinical care and quality of service

3

   analysis of the results of QI initiatives, including barrier analysis

4

   evaluation of the overall effectiveness of the QI program, including progress
toward influencing network-wide safe clinical practices.

QI 2    

   PROGRAM OPERATIONS      The organization’s quality improvement program is
fully operational.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

2



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT A: The QI Committee      The organization’s QI committee:

1

   recommends policy decisions

2

   analyzes and evaluates the results of QI activities

3

   institutes needed actions

4

   ensures follow-up, as appropriate. ELEMENT B: QI Committee Meeting Minutes  
   QI committee meeting minutes reflect all committee decisions ELEMENT C:
Practitioner Participation      Practitioners participate in the QI program
through planning, design, implementation or review ELEMENT D: QI Program
Information for Practitioners and Members      Upon request, the organization
makes information about its QI program available to its practitioners and
members, including a description of the QI program and a report on the
organization’s progress in meeting its goals.

QI 3    

   HEALTH SERVICES CONTRACTING      The organization’s contracts with individual
practitioners and providers, including those making UM decisions, specify that
contractors cooperate with the organization’s QI program. ELEMENT A:
Practitioner Contracts      Contracts with practitioners specifically require
that:

1

   practitioners cooperate with QI activities

2

   the organization has access to practitioner medical records, to the extent
permitted by state and federal law

3

   practitioners maintain the confidentiality of member information and records
ELEMENT B: Practitioner – Patient Communication      Contracts with
practitioners allow open practitioner-patient communication regarding
appropriate treatment alternatives. The organization does not penalize
practitioners for discussing medically necessary or appropriate patient care.
ELEMENT C: Affirmative Statement      Contracts with practitioners and providers
include an affirmative statement indicating that practitioners may freely
communicate with patients about their treatment, regardless of benefit coverage
limitations. ELEMENT D: Provider Contracts      Contracts with organization
providers specifically require that:

1

   providers cooperate with QI activities

2

   the organization has access to provider medical records, to the extent
permitted by state and federal law.

3

   providers maintain the confidentiality of member information and records

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

3



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT E: Notification of Specialist Termination      Contracts
with specialists and specialty group practitioners require timely notification
to organization members affected by the termination of a specialist or the
entire specialty group.

QI 4

   AVAILABILITY OF PRACTITIONERS      The organization ensures that its network
is sufficient in numbers and types of primary care and specialty care
practitioners. ELEMENT A: Cultural Needs and Preferences      The organization
assesses the cultural, ethnic, racial, and linguistic needs of its members and
adjusts the availability of practitioners within its network, if necessary.
ELEMENT B: Defining Primary Care Practitioners      The organization defines the
practitioners who serve as primary care practitioners (PCP) within its delivery
system. ELEMENT C: Number and Geographic Distribution of Primary Care
Practitioners      The organization has quantifiable and measurable standards
for:

1

   the number of PCPs

2

   the geographic distribution of PCPs. ELEMENT D: Annual Performance Assessment
of Primary Care Practitioners      The organization annually assesses its
performance against the standards established for the availability of PCPs.
ELEMENT E: Defining Specialty Care Practitioners      The organization defines
which practitioners serve as high-volume specialty care practitioners (SCP).
ELEMENT F: Number and Geographic Distribution of Specialists      The
organization has quantifiable and measurable standards for:

1

   the number of high-volume SCPs

2

   the geographic distribution of high-volume SCPs. ELEMENT G: Annual
Performance Assessment of Specialists      The organization annually analyzes
its performance against the standards established for the availability of
high-volume SCPs.

QI 5    

   ACCESSIBILITY OF SERVICES      The organization establishes mechanisms to
assure the accessibility of primary care services, behavioral health services
and member/enrollee services.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

4



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT A: Standards for Medical Care Access      The
organization has standards for access to:

1

   regular and routine care appointments

2

   urgent care appointments;

3

   after-hours care.

4

   telephone service. ELEMENT B: Assessment Against Medical Access Standards  
   The organization collects and performs an annual analysis of data to measure
its performance against standards for access to:

1

   regular and routine care appointments

2

   urgent care appointments;

3

   after-hours care.

4

   telephone service.

QI 6

   MEMBER SATISFACTION      The organization implements mechanisms to assure
member satisfaction. ELEMENT A: Annual Assessment      To assess member
satisfaction, the organization conducts annual evaluations of member complaints
and appeals. ELEMENT B: Data Collection Methodology      The organization’s
complaint and appeal data collection methodology:

1

   identifies the appropriate population

2

   draws appropriate samples from the affected population, if a sample is used

3

   collects valid data. ELEMENT C: Identifying Opportunities for Improvement  
   The organization identifies opportunities for improvement, sets priorities
and decides which opportunities to pursue based upon the analysis of:

1

   member complaint and appeal data

2

   The CAHPS® 3.0H Survey. ELEMENT D: Reporting to Practitioners      The
organization shares the results of its improvement and member satisfaction
activities with practitioners and providers.

QI 7    

   DISEASE MANAGEMENT      The organization actively works to improve the health
status of its members with chronic conditions. ELEMENT A: Identifying Chronic
Conditions      The organization identifies the two chronic conditions that its
disease management (DM) programs address.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

5



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT B: Program Content      The content of the organization’s
programs address the following for each condition:

1

   condition monitoring

2

   patient adherence to the program’s treatment plans

3

   consideration of other health conditions

4

   lifestyle issues as indicated by practice guidelines (e.g. goal-setting
techniques, problem solving). ELEMENT C: Identifying Eligible Members     
Annually, the organization systematically identifies members who qualify for its
programs. ELEMENT D: Providing Eligible Members With Information      The
organization provides eligible members with written program information
regarding:

1

   how to use the services

2

   how members become eligible to participate

3

   how to opt in or opt out. ELEMENT E: Interventions Based on Stratification  
   The organization provides interventions to members based on stratification.
ELEMENT F: Eligible Member Participation      The organization annually measures
and reports member participation rates ELEMENT G: Informing and Educating
Practitioners About Disease Management Programs      The organization has a
documented process for providing practitioners with written program information,
including:

1

   instructions on how to use the DM services

2

   how the organization works with a practitioner’s members in the program.
ELEMENT H: Measuring Effectiveness      The organization employs and tracks one
performance measure for each DM program. Each measurement:

1

   addresses a relevant process or outcome

2

   produces a quantitative result

3

   is population based

4

   uses data and methodology that are valid for the process or outcome measured

5

   has been analyzed in comparison to a benchmark or goal.

QI 8    

   CLINICAL PRACTICE GUIDELINES      Guidelines removed, not applicable to
Healthy Options or the State Children’s Health Insurance Plan.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

6



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

QI 9

   CONTINUITY AND COORDINATION OF MEDICAL CARE      The organization monitors
the continuity and coordination of care that members receive and takes actions,
as necessary, to ensure and improve continuity and coordination of care across
the health care network. ELEMENT A: Continuity and Coordination of Medical Care
     The organization annually collects data about the coordination of medical
care across settings or transitions in care. ELEMENT B: Identifying
Opportunities for Improvement of Medical Care Coordination      The organization
identifies opportunities to improve coordination of medical care. There is
documentation of the following factors:

1

   quantitative and causal analysis of data to identify improvement
opportunities

2

   identification and selection of at least two opportunities for improvement.
ELEMENT C: Medical Coordination Issues      The organization takes action to
improve coordination of medical care. ELEMENT D: Notification of Primary Care
Practitioner Termination      Requirement removed, not applicable to Healthy
Options or the State Children’s Health Insurance Plan.

QI 11

   CLINICAL QUALITY IMPROVEMENTS      Requirement removed, not applicable to
Healthy Options or the State Children’s Health Insurance Plan.

QI 12

   SERVICE QUALITY IMPROVEMENTS      Requirement removed, not applicable to
Healthy Options or the State Children’s Health Insurance Plan.

QI 13    

   STANDARDS FOR MEDICAL RECORD DOCUMENTATION      The organization requires
medical records to be maintained in a manner that is current, detailed and
organized, and which permits effective and confidential patient care and quality
review. ELEMENT A: Medical Record Criteria      The organization has policies
and distributes the policies to practice sites that address:

1

   confidentiality of medical records

2

   medical record documentation standards

3

   an organized medical record keeping system and standards for availability of
medical records

4

   performance goals to assess the quality of medical record keeping. ELEMENT B:
Documentation Standards      The organization’s medical record standards or
their predecessors have been in place for at least 12 months ELEMENT C:
Improving Medical Record Keeping      The organization implements a method(s) to
improve medical record keeping

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

7



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

QI 14    

   DELEGATION OF QI      If the organization delegates any QI activities, there
is evidence of oversight of the delegated activity. ELEMENT A: Written
Delegation Agreement      There is a mutually agreed-upon document that
describes all delegated activities ELEMENT B: Specific Delegated Activities     
The delegation document describes:

1

   the responsibilities of the organization and the delegated entity

2

   the delegated activities

3

   at least semiannual reporting to the organization

4

   the process by which the organization evaluates the delegated entity’s
performance

5

   the remedies, including revocation of the delegation, available to the
organization if the delegated entity does not fulfill its obligations. ELEMENT
C: Provisions for Protected Health Information      If the delegation
arrangement includes the use of protected health information by the delegate,
the delegation document also includes the following provisions:

1

   a list of the allowed uses of protected health information

2

   a description of delegate safeguards to protect the information from
inappropriate use of further disclosure

3

   a stipulation that the delegate ensures that subdelegates have similar
safeguards

4

   a stipulation that the delegate provide individuals with access to their
protected health information

5

   a stipulation that the delegate informs the organization if inappropriate
uses of the information occur

6

   a stipulation that the delegate ensures protected health information is
returned, destroyed or protected if the delegation agreement ends. ELEMENT D:
Approval of QI Program      Annually, the organization approves its delegates QI
program. ELEMENT E: Pre-Delegation Evaluation      For delegation agreements
that have been in effect for less than 12 months, the organization evaluated
delegate capacity before delegation began. ELEMENT F: Annual Evaluation      For
delegation arrangements in effect for 12 months or longer, the organization
annually evaluated delegate performance against its expectations and NCQA
standards. ELEMENT G: Reporting      For delegation arrangements in effect 12
months or longer, the organization evaluated regular reports, as specified in
Element B.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

8



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT H: Opportunities for Improvement      For delegation
arrangements that have been in effect for more than 12 months, at least once
each of the past 2 years that delegation has been in effect, the organization
has identified and followed up on opportunities for improvement, if applicable.
UTILIZATION MANAGEMENT UM 1        Utilization Management Structure      The
organization clearly defines the structures and processes within its utilization
management (UM) program and assigns responsibility appropriate individuals.
ELEMENT A: Written Program Description      The organization’s UM program
description includes the following factors: 1    program structure 2   
behavioral health care aspects of the program 3    involvement of a designated
senior physician in UM program implementation 4    involvement of a designated
behavioral health care practitioner in the implementation of the behavioral
health care aspects of the UM program 5    scope of the program and the
processes and information sources used to make determinations of benefit
coverage and medical necessity. ELEMENT C: Physician Involvement      A senior
physician is actively involved in implementing the organization’s UM program.
ELEMENT D: Behavioral Health Practitioner Involvement      A behavioral health
practitioner is actively involved in implementing the behavioral health aspects
of the UM program. ELEMENT E: Annual Evaluation      The organization annually
evaluates and updates the UM program, as necessary. UM 2    Clinical Criteria
for UM Decisions      To make utilization decisions, the organization uses
written criteria based on sound clinical evidence and specifies procedures for
appropriately applying the criteria. ELEMENT A: Evidence-Based, Written Criteria
     The organization has written UM decision-making criteria that are objective
and based on medical evidence.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

9



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT B: Applying Utilization Management Criteria      The
organization has written procedures for applying UM criteria based on: 1   
individual needs 2    assessment of the local delivery system. ELEMENT C:
Involvement of Appropriate Practitioners      The organization involves
appropriate practitioners in developing, adopting and reviewing criteria
applicability ELEMENT D: Length of Time Criteria Are in Place      The
organization’s UM criteria have been in place for at least 12 months ELEMENT E:
Reviewing and Updating Criteria      The organization has a process for
periodically reviewing and updating UM criteria and the procedures for applying
them. ELEMENT F: Availability of Criteria      The organization states in
writing how practitioners can obtain UM criteria, and makes the criteria
available to its practitioners upon request. ELEMENT G: Consistency in Applying
Criteria      The organization annually evaluates the consistency with which
health care professionals involved in UM apply criteria in decision making and
acts on opportunities for improvement, if applicable. UM 4        Appropriate
Professionals      Qualified licensed health professionals assess the clinical
information used to support UM decisions. ELEMENT A: Licensed Health
Professionals      The organization has written procedures: 1    requiring
appropriately licensed professionals to supervise all medical necessity
decisions ELEMENT B: Use of Practitioners for UM Decisions      The organization
has a written job description with qualifications for practitioners who review
denials of care based on medical necessity that requires: 1    education,
training or professional experience in medical or clinical practice 2    current
license to practice without restriction. ELEMENT C: Non-Behavioral Health
Practitioner Review of Denials      The organization ensures that a physician,
dentist or pharmacist, as appropriate, reviews any non-behavioral health denial
of care based on medical necessity. ELEMENT D: Behavioral Health Practitioner
Review of Denials      The organization ensures that a physician, appropriate
behavioral health practitioner or pharmacist, as appropriate, reviews any
behavioral health denial of care based on medical necessity.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

10



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT E: Use of Board-Certified Consultants      The
organization has written procedures for using board-certified consultants to
assist in making medical necessity determinations. UM 5        Timeliness of UM
Decisions      The organization makes utilization decisions in a timely manner
to accommodate the clinical urgency of the situation. ELEMENT A: Timeliness of
Decision Making for Non-Behavioral Health UM Decisions      The organization
adheres to the following standards for timeliness of UM decision making: 1   
for nonurgent pre-service decisions, the organization makes decisions within 15
calendar days of receipt of the request [HCA & MAA require nonurgent,
pre-service decisions within 14 calendar days] 2    for urgent pre-service
decisions, the organization makes decisions within 72 hours of receipt of the
request 3    for urgent concurrent review, the organization makes decisions
within 24 hours of receipt of the request 4    for post-service decisions, the
organization makes decisions within 30 calendar days of receipt of the request.
ELEMENT B: Notification of Non-Behavioral Health Decisions      The organization
adheres to the following standards for notification of non-behavioral health UM
decision making: 1    for nonurgent pre-service approval decisions, the
organization gives oral, electronic or written notification of the decision to
practitioners and members within 15 calendar days of the request [HCA & MAA
require nonurgent, pre-service decisions within 14 calendar days] 2    for
nonurgent pre-service denial decisions, the organization gives electronic or
written notification of the decision to practitioners and members within 15
calendar days of the request 3    for urgent pre-service approval decisions, the
organization gives oral, electronic or written notification of the decision to
practitioners and members within 72 hours of the request 4    for urgent
pre-service denial decisions, the organization gives electronic or written
notification of the decision to practitioners and members within 72 hours of the
request 5    for urgent concurrent approval decisions, the organization gives
oral, electronic or written notification of the decision to practitioners and
members within 24 hours of the request 6    for urgent concurrent denial
decisions, the organization gives electronic or written notification of the
decision to practitioners and members within 24 hours of the request 7    for
post-service denial decisions, the organization gives electronic or written
notification of the decision to practitioners and members within 30 calendar
days of the request. ELEMENT C: Timeliness of Decision Making for Behavioral
Health UM Decisions      The organization adheres to the following standards for
timeliness of behavioral health UM decision making: 1    for nonurgent
pre-service decisions, the organization makes decisions within 15 calendar days
of receipt of the request [HCA & MAA require nonurgent, pre-service decisions
within 14 calendar days]

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

11



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

2

   for urgent pre-service decisions, the organization makes decisions within 72
hours of receipt of the request 3    for urgent concurrent review, the
organization makes decisions within 24 hours of receipt of the request 4    for
post-service decisions, the organization makes decisions within 30 calendar days
of receipt of the request. ELEMENT D: Notification of Behavioral Health
Decisions      The organization adheres to the following standards for
notification of behavioral health UM decision making: 1    for nonurgent
pre-service approval decisions, the organization gives oral, electronic or
written notification of the decision to practitioners and members within 15
calendar days of the request 2    for nonurgent pre-service denial decisions,
the organization gives electronic or written notification of the decision to
practitioners and members within 15 calendar days of the request 3    for urgent
pre-service approval decisions, the organization gives oral, electronic or
written notification of the decision to practitioners and members within 72
hours of the request 4    for urgent pre-service denial decisions, the
organization gives electronic or written notification of the decision to
practitioners and members within 72 hours of the request 5    for urgent
concurrent approval decisions, the organization gives oral, electronic or
written notification of the decision to practitioners and members within 24
hours of the request 6    for urgent concurrent denial decisions, the
organization gives electronic or written notification of the decision to
practitioners and members within 24 hours of the request 7    for post-service
denial decisions, the organization gives electronic or written notification of
the decision to practitioners and members within 30 calendar days of the
request. UM 6        Clinical Information      When making a determination of
coverage based on medical necessity, the organization obtains relevant clinical
information and consults with the treating physician. ELEMENT A: Information for
UM Decision Making      The organization has a written description that
identifies the information that is needed to support UM decision making in place
for at least 12 months. ELEMENT C: Non-Behavioral Health Documentation of
Relevant Information      There is documentation that relevant clinical
information is gathered consistently to support non-behavioral health UM
decision making. ELEMENT D: Behavioral Health Documentation of Relevant
Information      There is documentation that relevant clinical information is
gathered consistently to support behavioral health UM decision making.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

12



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT E: Transition to Other Care      The organization assists
with a member’s transition to other care, if necessary, when benefits end.
UM 7        Denial Notices      The organization clearly documents and
communicates the reasons for each denial. ELEMENT A: Notification of the
Availability of Physician, Appropriate Behavioral Health or Pharmacist Reviewers
     The organization notifies practitioners of: 1    its policy for making a
reviewer available to discuss any UM denial decision 2    how to contact a
reviewer.

ELEMENT B: Providing Practitioners the Opportunity to Discuss Non-Behavioral
Health Denial Decisions with a

                         Physician or Pharmacist Reviewer

     The organization provides practitioners with the opportunity to discuss any
non-behavioral health UM denial decision with a physician or pharmacist
reviewer. ELEMENT C: Reason for Non-Behavioral Health Denial      The
organization provides written notification that contains the following: 1    the
specific reason(s) for the denial, in easily understandable language 2    a
reference to the benefit provision, guideline, protocol or other similar
criterion on which the denial decision is based 3    notification that the
member can obtain a copy of the actual benefit provision, guideline, protocol or
other similar criterion on which the denial decision was based, upon request.
ELEMENT D: Non-Behavioral Health Notification of Appeal Rights and Process     
The organization provides written notification that contains the following: 1   
description of appeal rights, including the right to submit written comments,
documents or other information relevant to the appeal 2    explanation of the
appeal process, including the right to member representation and time frames for
deciding appeals 3    if a denial is an urgent pre-service or urgent concurrent
denial, a description of the expedited appeal process.

ELEMENT E: Providing Practitioners the Opportunity to Discuss Behavioral Health
Denial Decisions with a

                         Physician, Appropriate Behavioral Health or Pharmacist
Reviewer.

     The organization provides practitioners with the opportunity to discuss any
behavioral health UM denial decision with a physician, appropriate behavioral
health or pharmacist reviewer.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

13



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT F: Reason for Behavioral Health Denial      The
organization provides written notification that contains the following: 1    the
specific reason(s) for the denial, in easily understandable language 2    a
reference to the benefit provision, guideline, protocol or other similar
criterion on which the denial decision was based 3    notification that the
member can obtain a copy of the actual benefit provision, guideline, protocol or
other similar criterion on which the denial decision was based, upon request.
ELEMENT G: Behavioral Health Notification of Appeal Rights and Appeal process  
   The organization provides written notification that contains the following: 1
   description of appeal rights, including the right to submit written comments,
documents or other information relevant to the appeal 2    explanation of the
appeal process, including the right to member representation and time frames for
deciding appeals 3    if a denial is an urgent pre-service or urgent concurrent
denial, a description of the expedited appeal process. UM 8    Policies for
Appeals      The organization has written policies and procedures for the
thorough, appropriate, and timely resolution of member appeals. Note: For BH &
PEBB, Contractors are required to follow the Washington State “Patient Bill of
Rights” (PBOR). UM 9    Appropriate Handling of Appeals      The organization
adjudicates member appeals in a thorough, appropriate and timely manner. Note:
For BH & PEBB, Contractors are required to follow the Washington State “Patient
Bill of Rights” (PBOR). UM 10        Evaluation of New Technology      The
organization evaluates the inclusion of new technologies and the new application
of existing technologies in the benefit package. This includes medical and
behavioral procedures, pharmaceuticals and devices. ELEMENT A: Written Process  
   The organization’s written process for evaluating new technologies and the
new application of existing technologies for inclusion in its benefit package
includes an evaluation of the following factors: 1    medical technologies 2   
behavioral health procedures 3    pharmaceuticals 4    devices. ELEMENT C:
Implementation of Evaluated New Technology      The organization implements a
decision on coverage from its assessment of new technologies and new
applications of existing technologies or from review of special cases.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

14



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS UM 12    Emergency Services      The organization provides,
arranges for or otherwise facilitates all needed emergency services, including
appropriate coverage of costs. ELEMENT A: Emergency Services Policies and
Procedures      The organization’s policies and procedures require: 1   
coverage of emergency services to screen and stabilize the member without prior
approval where a prudent layperson, acting reasonably, would have believed an
emergency medical condition existed 2    coverage of emergency services if an
authorized representative, acting for the organization, has authorized the
provision of emergency services. UM 13    Procedures for Pharmaceutical
Management      The organization ensures that its procedures for pharmaceutical
management, if any, promote the clinically appropriate use of pharmaceuticals.  
   ELEMENT A: Pharmaceutical Management Policies and Procedures      The
organization’s policies and procedures for pharmaceutical management include: 1
   the criteria used to adopt pharmaceutical management procedures 2    a
process that uses clinical evidence from appropriate external organizations.
UM 14        Ensuring Appropriate Utilization      The organization facilitates
the delivery of appropriate care and monitors the impact of its utilization
management program to detect and correct potential under - and overutilization
of services. ELEMENT A: Relevant Utilization Data      The organization chooses
at least four relevant types of utilization data, including one type related to
behavioral health to monitor for each product line. ELEMENT B:
Under/Overutilization Thresholds      The organization sets thresholds to
identify under - and overutilization for the four chosen data types, including
behavioral health data, by product line. ELEMENT C: Monitoring Data     
Annually, the organization monitors the performance of the four chosen data
types, including behavioral health data, against established thresholds for each
product line to detect under - and overutilization. ELEMENT D: Quantitative Data
Analysis      Annually, the organization analyzes the performance of the four
chosen data types, including behavioral health data, against established
thresholds for each product line to detect under - and overutilization.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

15



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT E: Qualitative Data Analysis      The organization
conducts qualitative analysis to determine the cause and effect of all data not
within thresholds. ELEMENT F: Site-Level Monitoring      The organization
analyzes data not within threshold by practice sites. ELEMENT G: Interventions  
   The organization takes action to address identifies problems of under - and
overutilization. ELEMENT H: Evaluating the Effectiveness of Interventions     
The organization measures the effectiveness of interventions to address under -
and overutilization. ELEMENT I: Affirmative Statement Regarding Incentives     
The organization distributes a statement to all its practitioners, providers,
members and employees affirming that: 1    UM decision making is based only on
appropriateness of care and service and existence of coverage 2    the
organization does not specifically reward practitioners or other individuals for
issuing denials of coverage or service care 3    financial incentives for UM
decision makers do not encourage decisions that result in underutilization.
UM 16        Delegation of UM      If the managed care organization delegates
any UM activities, there is evidence of oversight of the delegated activity.
ELEMENT A: Written Delegation Agreement      There is a mutually agreed-upon
document that describes all delegated activities. ELEMENT B: Specific Delegated
Activities      The delegation document describes: 1    the responsibilities of
the organization and the delegated entity 2    the delegated activities 3    at
least semi-annual reporting to the organization 4    the process by which the
organization evaluates the delegated entity’s performance 5    the remedies,
including revocation of the delegation, available to the organization if the
delegated entity does not fulfill its obligations. ELEMENT C: Provision for
Protected Health Information      If the delegation arrangement includes the use
of protected health information by the delegate, the delegation document also
includes the following provisions: 1    a list of the allowed uses of protected
health information 2    a description of delegate safeguards to protect the
information from inappropriate use or further disclosure 3    a stipulation that
the delegate will ensure that subdelegates have similar safeguards

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

16



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS 4    a stipulation that the delegate will provide individuals
with access to their protected health information 5    a stipulation that the
delegate will inform the organization if inappropriate uses of the information
occur 6    a stipulation that the delegate will ensure protected health
information is returned, destroyed or protected if the delegation agreement
ends. ELEMENT D: Approval of UM Program      Annually, the organization approves
its delegate’s UM program. ELEMENT E: Pre-Delegation Evaluation      For
delegation agreements that have been in effect for less than 12 months, the
organization evaluated delegate capacity before delegation began. ELEMENT F:
Annual Evaluation      For delegation arrangements in effect 12 months or
longer, the organization annually evaluated delegate performance against its
expectations and NCQA standards. ELEMENT G: Reporting      For delegation
arrangements in effect 12 months or longer, the organization evaluated regular
reports, as specified in Element B. ELEMENT H: Opportunities for Improvement  
   For delegation arrangements that have been in effect for more than 12 months,
at least once in each of the past 2 years that delegation has been in effect,
the organization has identifies and followed up on opportunities for
improvement, if applicable. CREDENTIALING AND RECREDENTIALING CR 1       
Credentialing Policies      The organization documents the mechanisms for the
credentialing and recredentialing of licensed independent practitioners with
whom it contracts or employs and who fall within its scope of authority and
action. ELEMENT A: Practitioner Credentialing Guidelines      The organization’s
credentialing policies and procedures specify the types of practitioners to
credential and recredential. ELEMENT B: Criteria and Verification Sources     
The organization’s policies and procedures specify: 1    the criteria for
credentialing and recredentialing 2    the verification sources used.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

17



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS ELEMENT C: Policies and Procedures      The organization’s
policies and procedures include the following factors: 1    the process to
delegate credentialing or recredentialing; 2    the process used to ensure that
credentialing and recredentialing are conducted in a non-discriminatory manner 3
   the process for notifying a practitioner about any information obtained
during the organization’s credentialing process that varies substantially from
the information provided to the organization by the practitioner 4    the
process to ensure that practitioners are notified of the credentialing or
recredentialing decision within 60 calendar days of the committee’s decision 5
   the medical director’s or other designated physician’s direct responsibility
and participation in the credentialing program 6    the process used to ensure
the confidentiality of all information obtained in the credentialing process,
except as otherwise provided by law 7    the process for making credentialing
and recredentialing decisions. ELEMENT D: Practitioners Rights      The
organization’s policies and procedures include the following practitioner
rights: 1    the right of practitioners to review information submitted to
support their credentialing applications 2    the right of practitioner’s to
correct erroneous information; 3    the right of practitioners, upon request, to
be informed of the status of their credentialing or recredentialing application
4    notification of these rights. CR 2    Credentialing Committee      The
organization designates a credentialing committee that uses a peer review
process to make recommendations regarding credentialing decisions. ELEMENT A:
Credentialing Committee      The Credentialing Committee includes representation
from a range of participating practitioners. ELEMENT B: Credentialing Committee
Decisions      The Credentialing Committee has the opportunity to review the
credentials of all practitioners and offer advice, which the organization
considers. CR 3        Initial Credentialing Verification      The organization
verifies credentialing information through primary sources, unless otherwise
indicated. ELEMENT A: Initial Primary Source Verification      The organization
verifies that the following factors are present and within the prescribed time
limits: 1    a current, valid license to practice 2    a valid DEA or CDS
certificate, if applicable 3    education and training including board
certification if the practitioner states on the application that he/she is board
certified

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

18



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS 4    work history 5    history of professional liability claims
that resulted in settlements or judgments paid by on behalf of the practitioner.
CR 4    Application and Attestation      The applicant completes an application
for membership that includes a current and signed attestation regarding the
applicant’s health status and any history of loss or limitation of licensure or
privileges:. ELEMENT A: Contents of the Application      The application
includes a current and signed attestation and addresses: 1    reasons for any
inability to perform the essential functions of the position, with or without
accommodation 2    lack of present illegal drug use 3    history of loss of
license and felony convictions 4    history of loss or limitation of privileges
or disciplinary activity 5    current malpractice insurance coverage 6    the
correctness and completeness of the application. CR 5        Initial Sanction
Information      There is documentation that before making a credentialing
decision the organization has received information on sanctions. ELEMENT A:
Sanctions      In an NCQA review of credentialing files, two factors are present
and within 180 calendar day time limit: 1    state sanctions, restrictions on
licensure and/ or limitations on scope of practice 2    Medicare and Medicaid
sanctions. CR 7    Recredentialing Verification      The organization formally
recredentials its practitioners at least every 36 months through information
verified from primary sources, unless otherwise indicated. ELEMENT A:
Recredentialing Verification      The organization verifies the following
factors within the prescribed time limits: 1    a current valid state license to
practice 2    a valid DEA or CDS certificate, as applicable 3    board
certification, if the practitioner states that he/she is board certified 4   
history of professional liability claims that resulted in settlements or
judgments paid by or on behalf of the practitioner.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

19



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

ELEMENT B: Correctness/Completeness of the Application

     An applicant completes an application for membership that includes a
current and signed attestation with the following factors:

1

   reasons for any inability to perform the essential functions of the position,
with or without accommodation

2

   lack of present illegal drug use

3

   history of loss or limitation of privileges or disciplinary activity

4

   current malpractice insurance coverage

5

   correctness and completeness of the application.

ELEMENT C: Recredentialing Cycle Length

     The length of the recredentialing cycle is within the required 36 month
time frame.

CR 8

   Recredentialing Sanction Information      There is documentation that before
making a recredentialing decision, the organization has received information on
sanctions.

ELEMENT A: Sanction Information

     In an NCQA review of recredentialing files, two elements are present and
within 180 calendar day time limit:

1

   state sanctions, restrictions on licensure and/or limitations on scope of
practice

2

   Medicare and Medicaid sanctions.

ELEMENT B: Recredentialing Cycle Length

     In a review of a sample of the organization’s recredentialing files, the
length of the recredentialing cycle is within the 3 year (36 month) time frame.

CR 9

   Performance Monitoring      The organization incorporates information from
quality improvement activities and member complaints in its recredentialing
decision-making process for primary care practitioners and high-volume
behavioral health care practitioners.

ELEMENT A: Decision-Making Process

     The organization includes information from quality improvement activities
and member complaints in its recredentialing decision-making process for PCPs
and high-volume behavioral health care practitioners.

CR 10    

   Ongoing Monitoring of Sanctions and Complaints      The organization develops
and implements policies and procedures for ongoing monitoring of practitioner
sanctions and complaints between recredentialing cycles and takes appropriate
action against practitioners when it identifies occurrences of poor quality.

ELEMENT A: Written Policy and Procedures

     The organization has a written policy and procedure that addresses the
ongoing monitoring of:

1

   Medicare and Medicaid sanctions

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

20



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

2

   sanctions and limitations on licensure

3

   complaints.

ELEMENT C: Implementing ongoing Monitoring

     The organization collects and reviews information from:

1

   Medicare and Medicaid sanctions

2

   sanctions and limitations on licensure

3

   complaints.

ELEMENT D: Appropriate Interventions

     The organization implements appropriate interventions when it identifies
occurrences of poor quality, when appropriate.

CR 11

   Notification to Authorities and Practitioner Appeal Right      When an
organization has taken actions against a practitioner for quality reasons, it
offers the practitioner a formal appeal process and reports the action to the
appropriate authorities.

ELEMENT A: Written Policy and Procedures

     The organization has policies and procedures for:

1

   the range of actions available to the organization

2

   procedures for reporting to authorities

3

   a well-defined appeal process

4

   making the appeal process known to practitioners.

ELEMENT B: Contract Suspension or Termination

     There is documentation that the organization reports practitioner
suspension or termination to the appropriate authorities.

ELEMENT C: Practitioner Approval Process

     The organization has an appeal process for instances in which it chooses to
alter the condition of the practitioner’s participation based on issues of
quality of care and/or service. The organization informs practitioners of the
appeal process.

CR 12    

   Assessment of Organizational Providers      The organization has written
policies and procedures for the initial and ongoing assessment of providers with
which it intends to contract.

ELEMENT A: Review and Approval of Provider

     The organization’s policy for credentialing of health care delivery
providers specifies that it:

1

   confirms that the provider is in good standing with state and federal
regulatory bodies

2

   confirms that the provider has been reviewed and approved by an accrediting
body

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

21



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

3

   conducts an on-site quality assessment, if there is no accreditation status

4

   confirms that the provider continues to be in good standing with state and
federal regulatory bodies and, if applicable, is reviewed and approved by an
accrediting body at least every 3 years.

ELEMENT B: Medical Providers

     The organization includes at least the following medical providers:

1

   hospitals

2

   home health agencies

3

   skilled nursing facilities

4

   free-standing surgical centers.

ELEMENT D: Assessing Medical Care Providers

     The organization has documentation of assessment of contracted medical
health care delivery providers.

CR 13    

   Delegation of Credentialing      If the organization delegates any
credentialing and recredentialing activities, there is evidence of oversight of
the delegated activity.

ELEMENT A: Written Delegation Agreement

     There is a mutually agreed-upon document that describes all delegated
activities.

ELEMENT B: Specific Delegated Activities

     The delegation document describes:

1

   the responsibilities of the organization and the delegated entity

2

   the delegated activities

3

   at least semi-annual reporting to the organization

4

   the process by which the organization evaluates delegated entity’s
performance

5

   the remedies, including revocation of the delegation, available to the
organization if the delegated entity does not fulfill its obligations.

ELEMENT C: Provisions for Protected Health Information

     If the delegation arrangement includes the use of protected health
information by the delegate, the delegation document also includes the following
provisions:

1

   a list of the allowed uses of protected health information

2

   a description of delegate safeguards to protect the information from
inappropriate use or further disclosure

3

   a stipulation that the delegate will ensure that subdelegates have similar
safeguards

4

   a stipulation that the delegate will provide individuals with access to their
protected health information

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

22



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

5

   a stipulation that the delegate will inform the organization if inappropriate
uses of the information occur

6

   a stipulation that the delegate will ensure protected health information is
returned, destroyed or protected if the delegation agreement ends.

ELEMENT D: Right to Approve and to Terminate

     The organization retains the right, based on quality issues, to approve,
suspend and terminate individual practitioners, providers and sites in
situations where it has delegated decision making. This right is reflected in
the delegation documents.

ELEMENT E: Pre-Delegation Evaluation

     For delegation agreements that have been in effect for less than 12 months,
the organization evaluated delegate capacity before delegation began.

ELEMENT F: Annual File Audit

     For delegation arrangements in effect for 12 months or longer, the
organization has audited files against NCQA standards for each year that the
delegation has been in effect.

ELEMENT G: Annual Evaluation

     For delegation arrangements in effect for more than 12 months, the
organization has performed an annual substantive evaluation of delegated
activities against delegated NCQA standards and organizational expectations.

ELEMENT H: Reporting

     For delegation arrangements in effect for 12 months or longer, the
organization evaluated regular reports, as specified in Element B.

ELEMENT I: Opportunities for Improvement

     For delegation arrangements that have been in effect for more than 12
months, at least once in each of the past 2 years that delegation has been in
effect, the organization has identifies and followed up on opportunities for
improvement, if applicable. MEMBERS’ RIGHTS AND RESPONSIBILITIES

RR 1    

   Statement of Members’ Rights and Responsibilities      The organization has a
written policy that states its commitment to treating members in a manner that
respects their rights and its expectations of members’ responsibilities.

ELEMENT B: Statement of Members’ Rights and Responsibilities

     The organization’s members’ rights and responsibilities policy states that
members have:

1

   a right to receive information about the organization, its services, its
practitioners and providers and members’ rights and responsibilities

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

23



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

2

   a right to be treated with respect and recognition of their dignity and right
to privacy

3

   a right to participate with practitioners in decision-making regarding their
health care

4

   a right to a candid discussions of appropriate or medically necessary
treatment options for their conditions, regardless of cost or benefit coverage

5

   a right to voice complaints or appeals about the organization or the care
provided

7

   a responsibility to provide information (to the extent possible) that the
organization and its practitioners and providers need in order to care

8

   a responsibility to follow plans and instructions for care that they have
agreed on with their practitioners

9

   a responsibility to understand their health care problems and participate in
developing mutually agreed upon treatment goals to the degree possible.

RR 2

   Distribution of Rights Statements to Members and Practitioners      The
organization distributes its policy on members’ rights and responsibilities to
its members and participating practitioners.

ELEMENT A: Distribution of Rights Statement to Members and Practitioners

     The organization distributes its members’ rights and responsibilities
statement to:

1

   existing members

2

   new members

3

   existing practitioners

4

   new practitioners.

RR 3

   Policies for Complaints and Appeals      The organization has written
policies and procedures for the thorough, appropriate and timely resolution of
member complaints and appeals. Note: For BH & PEBB, Contractors are required to
follow the Washington State “Patient Bill of Rights” (PBOR).

RR 4    

   Subscriber Information      The organization provides each subscriber with
information needed to understand benefit coverage and obtain care.

ELEMENT A: Subscriber Information

     The organization provides written information to its subscriber addresses
the following factors:

1

   benefits and services included in, and excluded from, coverage

2

   pharmaceutical management procedures, if they exist

3

   copayments and other charges for which the member is responsible

4

   restrictions on benefits that apply to services obtained outside the
organization’s system or service area

6

   how to obtain information about practitioners who participate in the
organization

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

24



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

7

   how to obtain primary care services, including points of access

8

   how to obtain specialty care, behavioral health services and hospital
services

9

   how to obtain care after normal office hours

10

   how too obtain emergency care, including the organization’s policy on when to
directly access emergency care or use 911 services

11

   how to obtain care and coverage when out of the organization’s service area

13

   Requirement removed, not applicable to Healthy Options or the State
Children’s Health Insurance Plan.

14

   how the MCO evaluates new technology for inclusion as a covered benefit.

ELEMENT B: Translation Services

     The organization provides translation services within its member services
telephone function based on the linguistic needs of its members.

RR 5    

   Privacy and Confidentiality      The organization protects the
confidentiality of member information and records.

ELEMENT A: Adopting Written Policies

     The organization adopts written policies and procedures regarding protected
health information (PHI) that addresses:

1

   information included in notifications of privacy practices

2

   access to PHI

3

   the process for members to request restrictions on use/disclosure of PHI

4

   the process for members to request amendments to PHI

5

   the process for members to request an accounting of disclosures of PHI

6

   internal protection of oral, written and electronic information across the
organization.

ELEMENT B: Special Protection for PHI Sent to Plan Sponsors

     The organization’s policies and procedures prohibit sharing members’ PHI
with any sponsor without certification that the plan sponsor’s documents have
been amended to incorporate the following provisions and the plan sponsor agrees
to:

1

   not use or disclose PHI other than as permitted by the plan documents or
required by law

2

   ensure that agents and subcontractors of the employer or plan sponsor agree
to the same restrictions and conditions as the employer or plan sponsor with
regard to PHI

RR 6

   Marketing Information      The organization ensures that communications with
prospective members correctly and thoroughly represent the benefits and
operating procedures of the organization.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

25



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

ELEMENT A: Summary Statement of UM

     Marketing materials for prospective members contain a summary statement of
how the organization’s utilization management UM procedures work.

ELEMENT B:

     All organization materials and presentations accurately describe:

1

   covered benefits

2

   noncovered benefits

3

   practitioner and provider availability

4

   potential restrictions

ELEMENT C: Communicating with Prospective Members

     The organization communicates to prospective members, in easy-to-understand
language, a summary of its policies and practices regarding the collection, use
and disclosure of protected health information. Communication with prospective
members includes the following six factors:

1

   inclusions in routine notifications of privacy practices

2

   the right to approve release of information (use of authorization)

3

   access to medical records

4

   protection of oral, written and electronic information across the
organization

5

   the use of measurement data

6

   information for employers.

RR 7    

   Delegation of RR      If the managed care organization delegates any RR
activities, there is evidence of oversight of the delegated activity.

ELEMENT A: Written Delegation Agreement

     There is a mutually agreed-upon document that describes all delegated
activities.

ELEMENT B: Specific Delegated Activities

     The delegation document describes:

1

   the responsibilities of the organization and the delegated entity

2

   the delegated activities

3

   at least semi-annual reporting to the organization

4

   the process by which the organization evaluates delegated entity’s
performance

5

   the remedies, including revocation of the delegation, available to the
organization if the delegated entity does not fulfill its obligations.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

26



--------------------------------------------------------------------------------

Quality Improvement Program Standards

Exhibit A

 

NCQA STANDARDS

ELEMENT C: Provisions for Protected Health Information

     If the delegation arrangement includes the use of protected health
information by the delegate, the delegation document also includes the following
provisions: 1    a list of the allowed uses of protected health information 2   
a description of delegate safeguards to protect the information from
inappropriate use or further disclosure 3    a stipulation that the delegate
will ensure that subdelegates have similar safeguards 4    a stipulation that
the delegate will provide individuals with access to their protected health
information 5    a stipulation that the delegate will inform the organization if
inappropriate uses of the information occur             6    a stipulation that
the delegate will ensure protected health information is returned, destroyed or
protected if the delegation agreement ends. ELEMENT D: Pre-Delegation Evaluation
     For delegation agreements that have been in effect for less than 12 months,
the organization evaluated delegate capacity before delegation began. ELEMENT E:
Annual Evaluation      For delegation arrangements in effect for more than 12
months, the organization has performed an annual substantive evaluation of
delegated activities against delegated NCQA standards and organizational
expectations. ELEMENT F: Reporting      For delegation arrangements in effect
for 12 months or longer, the organization evaluated regular reports, as
specified in Element B. ELEMENT G: Opportunities for Improvement      For
delegation arrangements that have been in effect for more than 12 months, at
least once in each of the past 2 years that delegation has been in effect, the
organization has identifies and followed up on opportunities for improvement, if
applicable. PREVENTIVE HEALTH SERVICES - Requirement removed, not applicable to
Healthy Options or the State Children’s Health Insurance Plan.

 

These Standards are Copyright (July 1, 2003 - June 30, 2004) by the National
Committee for Quality Assurance (NCQA) and protected by international and
national copyright law. This material may not be copied, reproduced,
distributed, modified, published, adapted, edited or translated, without express
written permission of or license from NCQA. All Rights Reserved. Used with
permission.

 

27



--------------------------------------------------------------------------------

     HO & SCHIP Contract
Exhibit B

 

Exhibit B PLACEHOLDER

 

1